Exhibit 10.1

EXECUTION VERSION

 

 

 

CLASS A-1 NOTE PURCHASE AGREEMENT

(SERIES 2018-1 CLASS A-1 NOTES)

dated as of September 5, 2018

among

APPLEBEE’S FUNDING LLC and

IHOP FUNDING LLC,

each as a Co-Issuer,

APPLEBEE’S SPV GUARANTOR LLC,

IHOP SPV GUARANTOR LLC,

APPLEBEE’S RESTAURANTS LLC,

IHOP RESTAURANTS LLC,

APPLEBEE’S FRANCHISOR LLC, IHOP

FRANCHISOR LLC,

IHOP PROPERTY LLC, and

IHOP LEASING LLC

each as a Guarantor,

DINE BRANDS GLOBAL, INC.,

as Manager,

CERTAIN CONDUIT INVESTORS,

each as a Conduit Investor,

CERTAIN FINANCIAL INSTITUTIONS,

each as a Committed Note Purchaser,

CERTAIN FUNDING AGENTS,

and

BARCLAYS BANK PLC

as L/C Provider, as Swingline Lender and as Administrative Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

     2  

SECTION 1.01

 

Definitions

     2  

ARTICLE II PURCHASE AND SALE OF SERIES 2018-1 CLASS A-1 NOTES

     2  

SECTION 2.01

 

The Advance Notes

     2  

SECTION 2.02

 

Advances

     2  

SECTION 2.03

 

Borrowing Procedures

     4  

SECTION 2.04

 

The Series 2018-1 Class A-1 Notes

     6  

SECTION 2.05

 

Reduction in Commitments

     6  

SECTION 2.06

 

Swingline Commitment

     9  

SECTION 2.07

 

L/C Commitment

     11  

SECTION 2.08

 

L/C Reimbursement Obligations

     14  

SECTION 2.09

 

L/C Participations

     16  

ARTICLE III INTEREST AND FEES

     17  

SECTION 3.01

 

Interest

     17  

SECTION 3.02

 

Fees

     19  

SECTION 3.03

 

Eurodollar Lending Unlawful

     19  

SECTION 3.04

 

Deposits Unavailable

     19  

SECTION 3.05

 

Increased Costs, etc

     20  

SECTION 3.06

 

Funding Losses

     21  

SECTION 3.07

 

Increased Capital or Liquidity Costs

     21  

SECTION 3.08

 

Taxes

     22  

SECTION 3.09

 

Change of Lending Office

     25  

ARTICLE IV OTHER PAYMENT TERMS

     26  

SECTION 4.01

 

Time and Method of Payment

     26  

SECTION 4.02

 

Order of Distributions

     26  

SECTION 4.03

 

L/C Cash Collateral

     27  

SECTION 4.04

 

Alternative Arrangements with Respect to Letters of Credit

     27  

ARTICLE V THE ADMINISTRATIVE AGENT AND THE FUNDING AGENTS

     28  

SECTION 5.01

 

Authorization and Action of the Administrative Agent

     28  

SECTION 5.02

 

Delegation of Duties

     28  

SECTION 5.03

 

Exculpatory Provisions

     28  

SECTION 5.04

 

Reliance

     29  

SECTION 5.05

 

Non-Reliance on the Administrative Agent and Other Purchasers

     29  

SECTION 5.06

 

The Administrative Agent in its Individual Capacity

     29  

SECTION 5.07

 

Successor Administrative Agent; Defaulting Administrative Agent

     29  

SECTION 5.08

 

Authorization and Action of Funding Agents

     31  

SECTION 5.09

 

Delegation of Duties

     31  

SECTION 5.10

 

Exculpatory Provisions

     31  

SECTION 5.11

 

Reliance

     31  

SECTION 5.12

 

Non-Reliance on the Funding Agent and Other Purchasers

     32  

SECTION 5.13

 

The Funding Agent in its Individual Capacity

     32  

SECTION 5.14

 

Successor Funding Agent

     32  

ARTICLE VI REPRESENTATIONS AND WARRANTIES

     32  

SECTION 6.01

 

The Co-Issuers and Guarantors

     32  

SECTION 6.02

 

The Manager

     34  



--------------------------------------------------------------------------------

SECTION 6.03

 

Lender Parties

     34  

ARTICLE VII CONDITIONS

     35  

SECTION 7.01

 

Conditions to Issuance and Effectiveness

     35  

SECTION 7.02

 

Conditions to Initial Extensions of Credit

     36  

SECTION 7.03

 

Conditions to Each Extension of Credit

     36  

ARTICLE VIII COVENANTS

     38  

SECTION 8.01

 

Covenants

     38  

ARTICLE IX MISCELLANEOUS PROVISIONS

     39  

SECTION 9.01

 

Amendments

     39  

SECTION 9.02

 

No Waiver; Remedies

     41  

SECTION 9.03

 

Binding on Successors and Assigns

     41  

SECTION 9.04

 

Termination; Survival of Agreement

     42  

SECTION 9.05

 

Payment of Costs and Expenses; Indemnification

     42  

SECTION 9.06

 

Characterization as Related Document; Entire Agreement

     44  

SECTION 9.07

 

Notices

     45  

SECTION 9.08

 

Severability of Provisions

     45  

SECTION 9.09

 

Tax Characterization

     45  

SECTION 9.10

 

No Proceedings; Limited Recourse

     45  

SECTION 9.11

 

Confidentiality

     46  

SECTION 9.12

 

GOVERNING LAW; CONFLICTS WITH INDENTURE

     47  

SECTION 9.13

 

JURISDICTION

     48  

SECTION 9.14

 

WAIVER OF JURY TRIAL

     48  

SECTION 9.15

 

Counterparts

     48  

SECTION 9.16

 

Third Party Beneficiary

     48  

SECTION 9.17

 

Assignment

     48  

SECTION 9.18

 

Defaulting Investors

     50  

SECTION 9.19

 

No Fiduciary Duties

     52  

SECTION 9.20

 

No Guarantee by Manager

     53  

SECTION 9.21

 

Term; Termination of Agreement

     53  

SECTION 9.22

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     53  

SECTION 9.23

 

Joint and Several Obligations of Co-Issuers

     54  

SECTION 9.24

 

Patriot Act

     54  

SCHEDULES AND EXHIBITS

 

SCHEDULE I    Investor Groups and Commitments SCHEDULE II    Notice Addresses
for Lender Parties and Agents SCHEDULE III    Additional Closing Conditions
EXHIBIT A-1    Form of Advance Request EXHIBIT A-2    Form of Swingline Loan
Request EXHIBIT B    Form of Assignment and Assumption Agreement EXHIBIT C   
Form of Investor Group Supplement EXHIBIT D    Form of Purchaser’s Letter

 



--------------------------------------------------------------------------------

CLASS A-1 NOTE PURCHASE AGREEMENT

THIS CLASS A-1 NOTE PURCHASE AGREEMENT, dated as of September 5, 2018 (as
amended, supplemented, amended and restated or otherwise modified from time to
time in accordance with the terms hereof, this “Agreement”), is made by and
among:

(a)    APPLEBEE’S FUNDING LLC, a Delaware limited liability company, and IHOP
FUNDING LLC, a Delaware limited liability company (each, a “Co-Issuer” and,
collectively, the “Co-Issuers”),

(b)    APPLEBEE’S SPV GUARANTOR LLC, a Delaware limited liability company, IHOP
SPV GUARANTOR LLC, a Delaware limited liability company, APPLEBEE’S RESTAURANTS
LLC, a Delaware limited liability company, IHOP RESTAURANTS LLC, a Delaware
limited liability company, IHOP PROPERTY LLC, a Delaware limited liability
company and IHOP LEASING LLC, a Delaware limited liability company (each, a
“Guarantor” and, collectively, the “Guarantors”);

(c)    DINE BRANDS GLOBAL, INC., a Delaware corporation, as the manager (the
“Manager”),

(d)    the several commercial paper conduits listed on Schedule I as Conduit
Investors and their respective permitted successors and assigns (each, a
“Conduit Investor” and, collectively, the “Conduit Investors”),

(e)    the several financial institutions listed on Schedule I as Committed Note
Purchasers and their respective permitted successors and assigns (each, a
“Committed Note Purchaser” and, collectively, the “Committed Note Purchasers”),

(f)    for each Investor Group, the financial institution entitled to act on
behalf of the Investor Group set forth opposite the name of such Investor Group
on Schedule I as Funding Agent and its permitted successors and assigns (each,
the “Funding Agent” with respect to such Investor Group and, collectively, the
“Funding Agents”),

(g)    BARCLAYS BANK PLC, as L/C Provider, as Swingline Lender and as
administrative agent for the Conduit Investors, the Committed Note Purchasers,
the Funding Agents, the L/C Provider and the Swingline Lender (together with its
permitted successors and assigns in such capacity, the “Administrative Agent” or
the “Series 2018-1 Class A-1 Administrative Agent”),

(h)    the other L/C Providers from time to time party hereto.

BACKGROUND

1.    Contemporaneously with the execution and delivery of this Agreement, the
Co-Issuers and Citibank, N.A., as Trustee and Series 2018-1 Securities
Intermediary, are entering into the Series 2018-1 Supplement, of even date
herewith (as the same may be amended, supplemented, amended and restated or
otherwise modified from time to time in accordance with the terms thereof, the
“Series 2018-1 Supplement”), to the Base Indenture, dated as of the Closing Date
(as the same may be amended, supplemented, amended and restated or otherwise
modified from time to time in accordance with the terms thereof, the “Base
Indenture” and, together with the Series 2018-1 Supplement and any additional
Supplements to the Base Indenture, the “Indenture”), by and among the
Co-Issuers, the Trustee and the Securities Intermediary, pursuant to which the
Co-Issuers will issue the Series 2018-1 Class A-1 Notes (as defined in the
Series 2018-1 Supplement) in accordance with the Indenture.

 

1



--------------------------------------------------------------------------------

2.    The Co-Issuers wish to (a) issue the Series 2018-1 Class A-1 Advance Notes
to each Funding Agent on behalf of the Investors in the related Investor Group,
and obtain the agreement of the applicable Investors to make loans from time to
time (each, an “Advance” or a “Series 2018-1 Class A-1 Advance” and,
collectively, the “Advances” or the “Series 2018-1 Class A-1 Advances”) that
will constitute the purchase of Series 2018-1 Class A-1 Outstanding Principal
Amounts on the terms and conditions set forth in this Agreement; (b) issue the
Series 2018-1 Class A-1 Swingline Note to the Swingline Lender and obtain the
agreement of the Swingline Lender to make Swingline Loans on the terms and
conditions set forth in this Agreement; and (c) issue the Series 2018-1
Class A-1 L/C Note to the L/C Provider and obtain the agreement of the L/C
Provider to provide Letters of Credit on the terms and conditions set forth in
this Agreement. The Series 2018-1 Class A-1 Advance Notes, the Series 2018-1
Class A-1 Swingline Note and the Series 2018-1 Class A-1 L/C Note constitute
Series 2018-1 Class A-1 Notes. The Manager has joined in this Agreement to
confirm certain representations, warranties and covenants made by it in favor of
the Trustee and the Noteholders in the Related Documents for the benefit of each
Lender Party.

ARTICLE I

DEFINITIONS

SECTION 1.01    Definitions. As used in this Agreement and unless the context
requires a different meaning, capitalized terms used but not defined herein
(including the preamble and the recitals hereto) shall have the meanings
assigned to such terms or incorporated by reference in the Series 2018-1
Supplemental Definitions List attached to the Series 2018-1 Supplement as Annex
A or set forth or incorporated by reference in the Base Indenture Definitions
List attached to the Base Indenture as Annex A, as applicable. Unless otherwise
specified herein, all Article, Exhibit, Section or Subsection references herein
shall refer to Articles, Exhibits, Sections or Subsections of this Agreement.

ARTICLE II

PURCHASE AND SALE OF SERIES 2018-1 CLASS A-1 NOTES

SECTION 2.01    The Advance Notes. On the terms and conditions set forth in the
Indenture and this Agreement, and in reliance on the covenants, representations
and agreements set forth herein and therein, the Co-Issuers shall issue and
shall request the Trustee to authenticate the Series 2018-1 Class A-1 Advance
Notes, which the Co-Issuers shall deliver to each Funding Agent on behalf of the
Investors in the related Investor Group on the Series 2018-1 Closing Date. Such
Series 2018-1 Class A-1 Advance Note for each Investor Group shall be dated the
Series 2018-1 Closing Date, shall be registered in the name of the related
Funding Agent or its nominee, as agent for the related Investors, or in such
other name or nominee as such Funding Agent may request, shall have a maximum
principal amount equal to the Maximum Investor Group Principal Amount for such
Investor Group, shall have an initial outstanding principal amount equal to such
Investor Group’s Commitment Percentage of the Series 2018-1 Class A-1 Initial
Advance Principal Amount, and shall be duly authenticated in accordance with the
provisions of the Indenture.

SECTION 2.02    Advances.

(a)    Subject to the terms and conditions of this Agreement and the Indenture,
each Eligible Conduit Investor, if any, may, in its sole discretion, and if such
Eligible Conduit Investor determines that it will not make (or it does not in
fact make) an Advance or any portion of an Advance, its related Committed Note
Purchaser(s) shall or, if there is no Eligible Conduit Investor with respect to
any Investor Group, the Committed Note Purchaser(s) with respect to such
Investor Group shall, upon the Co-Issuers’ request delivered in accordance with
the provisions of Section 2.03 and the satisfaction of all conditions precedent
thereto (or under the circumstances set forth in Section 2.05, 2.06 or 2.08),
make Advances from time to time during the Commitment Term; provided that such
Advances shall be

 

2



--------------------------------------------------------------------------------

made ratably by each Investor Group based on their respective Commitment
Percentages and the portion of any such Advance made by any Committed Note
Purchaser in such Investor Group shall be its Committed Note Purchaser
Percentage of the Advances to be made by such Investor Group (or the portion
thereof not being made by any Conduit Investor in such Investor Group);
provided, further, that if L/C Obligations or Swingline Loans are outstanding as
of any date on which Advances will be made pursuant to this Section 2.02(a) and
such amounts are not being repaid with the proceeds of such Advances pursuant to
Section 2.03, such Advances (or applicable portions thereof) shall be made
ratably by each Investor Group that does not include the L/C Provider and/or the
Swingline Lender based on the respective Maximum Investor Group Principal Amount
of such relevant Investor Groups, and among the Committed Note Purchasers within
each such Investor Group based on their respective Committed Note Purchaser
Percentages until the Series 2018-1 Class A-1 Outstanding Principal Amount
attributable to each Investor Group including the Series 2018-1 Class A-1
Outstanding Subfacility Amount attributable to the Investor Group that includes
the L/C Provider or the Swingline Lender is pro rata based on their respective
Commitment Percentages and thereafter any remaining portion of such Advance and
any further Advances will continue to be made ratably by each Investor Group
based on their respective Commitment Percentages and among the Committed Note
Purchasers within each such Investor Group based on their respective Committed
Note Purchaser Percentages; provided, further, that if, as a result of any
Committed Note Purchaser (a “Non-Funding Committed Note Purchaser”) failing to
make any previous Advance that such Non-Funding Committed Note Purchaser was
required to make, outstanding Advances are not held ratably by each Investor
Group based on their respective Commitment Percentages and among the Committed
Note Purchasers within each Investor Group based on their respective Committed
Note Purchaser Percentages at the time a request for Advances is made, (x) such
Non-Funding Committed Note Purchaser shall make all of such Advances until
outstanding Advances are held ratably by each Investor Group based on their
respective Commitment Percentages and among the Committed Note Purchasers within
each Investor Group based on their respective Committed Note Purchaser
Percentages and (y) further Advances shall be made ratably by each Investor
Group based on their respective Commitment Percentages and the portion of any
such Advance made by any Committed Note Purchaser in such Investor Group shall
be its Committed Note Purchaser Percentage of the Advances to be made by such
Investor Group (or the portion thereof not being made by any Conduit Investor in
such Investor Group); provided, further, that the failure of a Non-Funding
Committed Note Purchaser to make Advances pursuant to the immediately preceding
proviso shall not, subject to the immediately following proviso, relieve any
other Committed Note Purchaser of its obligation hereunder, if any, to make
Advances in accordance with Section 2.03(b)(i); provided, further, that,
subject, in the case of clause (i) below, to Section 2.03(b)(ii), no Advance
shall be required or permitted to be made by any Investor on any date to the
extent that, after giving effect to such Advance, (i) the related Investor Group
Principal Amount would exceed the related Maximum Investor Group Principal
Amount or (ii) the Series 2018-1 Class A-1 Outstanding Principal Amount would
exceed the Series 2018-1 Class A-1 Notes Maximum Principal Amount.

(b)    Notwithstanding anything herein or in any other Related Document to the
contrary, at no time will a Conduit Investor be obligated to make Advances
hereunder. If at any time any Conduit Investor is not an Eligible Conduit
Investor, such Conduit Investor shall promptly notify the Administrative Agent
(who shall promptly notify the related Funding Agent and the Co-Issuers)
thereof.

(c)    Each of the Advances to be made on any date shall be made as part of a
single borrowing (each such single borrowing being a “Borrowing”). The Advances
made as part of the initial Borrowing on the Series 2018-1 Closing Date, if any,
will be evidenced by the Series 2018-1 Class A-1 Advance Notes issued in
connection herewith and will constitute purchases of Series 2018-1 Class A-1
Initial Advance Principal Amounts corresponding to the amount of such Advances.
All of the other Advances will constitute Increases evidenced by the Series
2018-1 Class A-1 Advance Notes issued in connection herewith and will constitute
purchases of Series 2018-1 Class A-1 Outstanding Principal Amounts corresponding
to the amount of such Advances.

 

3



--------------------------------------------------------------------------------

(d)    Section 2.2(b) of the Series 2018-1 Supplement specifies the procedures
to be followed in connection with any Voluntary Decrease of the Series 2018-1
Class A-1 Outstanding Principal Amount. Each such Voluntary Decrease in respect
of any Advances shall be either (i) in an aggregate minimum principal amount of
$100,000 and integral multiples of $100,000 in excess thereof or (ii) in such
other amount necessary to reduce the Series 2018-1 Class A-1 Outstanding
Principal Amount to zero.

(e)    Subject to the terms of this Agreement and the Series 2018-1 Supplement,
the aggregate principal amount of the Advances evidenced by the Series 2018-1
Class A-1 Advance Notes may be increased by Borrowings or decreased by Voluntary
Decreases from time to time.

(f)    At any time that the aggregate Series 2018-1 Class A-1 Outstanding
Principal Amount attributable to each Investor Group is not held pro rata based
on its respective Commitment Percentage (as a result of the issuance of any
Letter of Credit or otherwise), the Investor Groups (and the Investors within
each such Investor Group) may, in their sole discretion, agree amongst
themselves to reallocate any outstanding Advances to ensure that the aggregate
Series 2018-1 Class A-1 Outstanding Principal Amount attributable to each
Investor Group is pro rata based on its respective Commitment Percentage.
Notwithstanding anything to the contrary in this Agreement, no Breakage Amounts
shall be payable in connection with any such allocation.

(g)    To the extent that any Breakage Amount shall be payable pursuant to the
terms of this Agreement, the related breakage shall occur with respect to the
applicable Advance or Swingline Loan closest to maturity.

SECTION 2.03    Borrowing Procedures.

(a)    Whenever the Co-Issuers wish to make a Borrowing, the Co-Issuers shall
(or shall cause the Manager on their behalf to) notify the Administrative Agent
(who shall promptly, and in any event by 4:00 p.m. (New York City time) on the
same Business Day as its receipt of the same, notify each Funding Agent of its
pro rata share thereof (or other required share, as required pursuant to
Section 2.02(a)) and notify the Trustee, the Control Party, the Swingline Lender
and the L/C Provider in writing of such Borrowing) by written notice in the form
of an Advance Request delivered to the Administrative Agent no later than 12:00
p.m. (New York City time) two Business Days (or, in the case of any Eurodollar
Advances for purposes of Section 3.01(b), two (2) Eurodollar Business Days)
prior to the date of such Borrowing (unless a shorter period is agreed upon by
the Administrative Agent and the L/C Provider, the L/C Issuing Bank, the
Swingline Lender or the Funding Agents, as applicable), which date of Borrowing
shall be a Business Day during the Commitment Term. Each such notice shall be
irrevocable and shall in each case refer to this Agreement and specify (i) the
Borrowing date, (ii) the aggregate amount of the requested Borrowing to be made
on such date, (iii) at the election of the Co-Issuers, the amount of outstanding
Swingline Loans and/or Unreimbursed L/C Drawings (if applicable) to be repaid
with the proceeds of such Borrowing on the Borrowing date, which amount shall
constitute all outstanding Swingline Loans and Unreimbursed L/C Drawings
outstanding on the date of such notice that are not prepaid with other funds of
the Co-Issuers available for such purpose, and (iv) sufficient instructions for
application of the balance, if any, of the proceeds of such Borrowing on the
Borrowing date (which proceeds shall be made available to the Co-Issuers).
Requests for any Borrowing may not be made in an aggregate principal amount of
less than $100,000 or in an aggregate principal amount that is not an integral
multiple of $100,000 in excess thereof (or in each case such other amount as
agreed to by the Administrative Agent), except as otherwise provided herein with
respect to Borrowings for the purpose of repaying then-outstanding Swingline
Loans or Unreimbursed L/C Drawings. Subject to the provisos to Section 2.02(a),
each Borrowing shall be ratably allocated among the Investor Groups’ respective
Maximum Investor Group Principal Amounts. Each Funding Agent shall promptly
advise its related Conduit Investor, if any, of any notice given pursuant to
this Section 2.03(a) and shall promptly thereafter (but in no event later than
10:00 a.m. (New York City time) on the date of Borrowing) notify

 

4



--------------------------------------------------------------------------------

the Administrative Agent, the Co-Issuers and the related Committed Note
Purchaser(s) whether such Conduit Investor has determined to make all or any
portion of the Advances in such Borrowing that are to be made by its Investor
Group. On the date of each Borrowing and subject to the other conditions set
forth herein and in the Series 2018-1 Supplement (and, if requested by the
Administrative Agent, confirmation from the Swingline Lender and the L/C
Provider, as applicable, as to (x) the amount of outstanding Swingline Loans and
Unreimbursed L/C Drawings to be repaid with the proceeds of such Borrowing on
the Borrowing date, (y) the Undrawn L/C Face Amount of all Letters of Credit
then outstanding and (z) the principal amount of any other Swingline Loans or
Unreimbursed L/C Drawings then outstanding), the applicable Investors in each
Investor Group shall make available to the Administrative Agent the amount of
the Advances in such Borrowing that are to be made by such Investor Group by
wire transfer in U.S. Dollars of such amount in same day funds no later than
12:00 p.m. (New York City time) (or such later time as the Administrative Agent
may agree to in its sole discretion on the date of any Borrowing) on the date of
such Borrowing, and upon receipt thereof the Administrative Agent shall make
such proceeds available by 3:00 p.m. (New York City time), first, if applicable,
and at the election of the Co-Issuers, to the Swingline Lender and the L/C
Provider for application to repayment of the amount of outstanding Swingline
Loans and Unreimbursed L/C Drawings as set forth in the applicable Advance
Request, ratably in proportion to such respective amounts, and/or, second, to
the Co-Issuers, as instructed in the applicable Advance Request.

(b)    (i) The failure of any Committed Note Purchaser to make the Advance to be
made by it as part of any Borrowing shall not relieve any other Committed Note
Purchaser (whether or not in the same Investor Group) of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Committed
Note Purchaser shall be responsible for the failure of any other Committed Note
Purchaser to make the Advance to be made by such other Committed Note Purchaser
on the date of any Borrowing and (ii) in the event that one or more Committed
Note Purchasers fails to make its Advance by 12:00 p.m. (New York City time) (or
such later time as the Administrative Agent may agree to in its sole discretion
on the date of any Borrowing) on the date of such Borrowing, the Administrative
Agent shall notify each of the other Committed Note Purchasers not later than
1:00 p.m. (New York City time) on such date, and each of the other Committed
Note Purchasers shall make available to the Administrative Agent a supplemental
Advance in a principal amount (such amount, the “reference amount”) equal to the
lesser of (a) the aggregate principal Advance that was unfunded multiplied by a
fraction, the numerator of which is the Commitment Amount of such Committed Note
Purchaser and the denominator of which is the aggregate Commitment Amounts of
all Committed Note Purchasers (less the aggregate Commitment Amount of the
Committed Note Purchasers failing to make Advances on such date) and (b) the
excess of (i) such Committed Note Purchaser’s Commitment Amount over (ii) the
product of such Committed Note Purchaser’s related Investor Group Principal
Amount multiplied by such Committed Note Purchaser’s Committed Note Purchaser
Percentage (after giving effect to all prior Advances on such date of Borrowing)
(provided that a Committed Note Purchaser may (but shall not be obligated to),
on terms and conditions to be agreed upon by such Committed Note Purchaser and
the Co-Issuers, make available to the Administrative Agent a supplemental
Advance in a principal amount in excess of the reference amount; provided,
however, that no such supplemental Advance shall be permitted to be made to the
extent that, after giving effect to such Advance, the Series 2018-1 Class A-1
Outstanding Principal Amount would exceed the Series 2018-1 Class A-1 Notes
Maximum Principal Amount). Such supplemental Advances shall be made by wire
transfer in U.S. Dollars in same day funds no later than 3:00 p.m. (New York
City time) one (1) Business Day following the date of such Borrowing, and upon
receipt thereof the Administrative Agent shall immediately make such proceeds
available, first, if applicable and at the election of the Co-Issuers, to the
Swingline Lender and/or the L/C Provider for application to repayment of the
amount of outstanding Swingline Loans and Unreimbursed L/C Drawings as set forth
in the applicable Advance Request, ratably in proportion to such respective
amounts, and, second, to the Co-Issuers, as instructed in the applicable Advance
Request. If any Committed Note Purchaser which shall have so failed to fund its
Advance shall subsequently pay such amount, the Administrative Agent shall apply
such amount pro rata to repay any supplemental Advances made by the other
Committed Note Purchasers pursuant to this Section 2.03(b).

 

5



--------------------------------------------------------------------------------

(c)    Unless the Administrative Agent shall have received notice from a Funding
Agent prior to the date of any Borrowing that an applicable Investor in the
related Investor Group will not make available to the Administrative Agent such
Investor’s share of the Advances to be made by such Investor Group as part of
such Borrowing, the Administrative Agent may (but shall not be obligated to)
assume that such Investor has made such share available to the Administrative
Agent on the date of such Borrowing in accordance with Section 2.02(a) and the
Administrative Agent may (but shall not be obligated to), in reliance upon such
assumption, make available to the Swingline Lender, the L/C Provider and/or the
Co-Issuers, as applicable, on such date a corresponding amount, and shall, if
such corresponding amount has not been made available by the Administrative
Agent, make available to the Swingline Lender, the L/C Provider and/or the
Co-Issuers, as applicable, on such date a corresponding amount once such
Investor has made such portion available to the Administrative Agent. If and to
the extent that any Investor shall not have so made such amount available to the
Administrative Agent, such Investor and the Co-Issuers jointly and severally
agree to repay (without duplication) to the Administrative Agent on the next
Weekly Allocation Date such corresponding amount (in the case of the Co-Issuers,
in accordance with the Priority of Payments), together with interest thereon,
for each day from the date such amount is made available to the Co-Issuers until
the date such amount is repaid to the Administrative Agent, at (i) in the case
of the Co-Issuers, the interest rate applicable at the time to the Advances
comprising such Borrowing and (ii) in the case of such Investor, the Federal
Funds Rate and without deduction by such Investor for any withholding taxes. If
such Investor shall repay to the Administrative Agent such corresponding amount,
such amount so repaid shall constitute such Investor’s Advance as part of such
Borrowing for purposes of this Agreement.

SECTION 2.04    The Series 2018-1 Class A-1 Notes. On each date an Advance or
Swingline Loan is made or a Letter of Credit is issued hereunder, and on each
date the outstanding amount thereof is reduced, a duly authorized officer,
employee or agent of the related Series 2018-1 Class A-1 Noteholder shall make
appropriate notations in its books and records of the amount, evidenced by the
related Series 2018-1 Class A-1 Advance Note, Series 2018-1 Class A-1 Swingline
Note or Series 2018-1 Class A-1 L/C Note, of such Advance, Swingline Loan or
Letter of Credit, as applicable, and the amount of such reduction, as
applicable. The Co-Issuers hereby authorize each duly authorized officer,
employee and agent of such Series 2018-1 Class A-1 Noteholder to make such
notations on the books and records as aforesaid and every such notation made in
accordance with the foregoing authority shall be prima facie evidence of the
accuracy of the information so recorded; provided, however, that in the event of
a discrepancy between the books and records of such Series 2018-1 Class A-1
Noteholder and the records maintained by the Trustee pursuant to the Indenture,
such discrepancy shall be resolved by such Series 2018-1 Class A-1 Noteholder,
the Control Party and the Trustee, in consultation with the Co-Issuers (provided
that such consultation with the Co-Issuers will not in any way limit or delay
such Series 2018-1 Class A-1 Noteholder’s, the Control Party’s and the Trustee’s
ability to resolve such discrepancy), and such resolution shall control in the
absence of manifest error; provided further that the failure of any such
notation to be made, or any finding that a notation is incorrect, in any such
records shall not limit or otherwise affect the obligations of the Co-Issuers
under this Agreement or the Indenture.

SECTION 2.05    Reduction in Commitments.

(a)    The Co-Issuers may, upon at least three (3) Business Days’ notice to the
Administrative Agent (who shall promptly notify the Trustee, the Control Party,
each Funding Agent and each Investor), effect a permanent reduction in the
Series 2018-1 Class A-1 Notes Maximum Principal Amount and a corresponding
reduction in each Commitment Amount and Maximum Investor Group Principal Amount
on a pro rata basis; provided that (i) any such reduction will be limited to the
undrawn portion of the Commitments, although any such reduction may be combined
with a Voluntary Decrease effected pursuant to and in accordance with
Section 2.2(b) of the Series 2018-1 Supplement, (ii) any such reduction must be
in a minimum amount of $10,000,000, (iii) after giving effect to such

 

6



--------------------------------------------------------------------------------

reduction, the Series 2018-1 Class A-1 Notes Maximum Principal Amount equals or
exceeds $50,000,000, unless reduced to zero, and (iv) no such reduction shall be
permitted if, after giving effect thereto, (x) the aggregate Commitment Amounts
would be less than the Series 2018-1 Class A-1 Outstanding Principal Amount
(excluding any Undrawn L/C Face Amounts with respect to which cash collateral is
held by the L/C Provider pursuant to Section 4.03(b)) or (y) the aggregate
Commitment Amounts would be less than the sum of the Swingline Commitment and
the L/C Commitment. Any reduction made pursuant to this Section 2.05(a) shall be
made ratably among the Investor Groups on the basis of their respective Maximum
Investor Group Principal Amounts.

(b)    If any of the following events shall occur, then the Commitment Amounts
shall be automatically and permanently reduced on the dates and in the amounts
set forth below with respect to the applicable event and the other consequences
set forth below with respect to the applicable event shall ensue (and the
Co-Issuers shall give the Trustee, the Control Party, each Funding Agent and the
Administrative Agent prompt written notice thereof):

(i)    if the Outstanding Principal Amount of the Series 2018-1 Class A-1 Notes
has not been paid in full or otherwise refinanced in full (which refinancing may
also include an extension thereof) by the Business Day immediately preceding the
Class A-1 Notes Renewal Date, (A) on such Business Day, (x) the principal amount
of all then-outstanding Swingline Loans and Unreimbursed L/C Drawings shall be
repaid in full with proceeds of Advances made on such date (and the Co-Issuers
shall be deemed to have delivered such Advance Requests under Section 2.03 as
may be necessary to cause such Advances to be made), and (y) the Swingline
Commitment and the L/C Commitment shall both be automatically and permanently
reduced to zero and (B) (x) all undrawn portions of the Commitments shall
automatically and permanently terminate and the corresponding portions of the
Series 2018-1 Class A-1 Notes Maximum Principal Amount and the Maximum Investor
Group Principal Amounts shall be automatically and permanently reduced by a
corresponding amount (with respect to the Maximum Investor Group Principal
Amounts, on a pro rata basis) and (y) each payment of principal on the Series
2018-1 Class A-1 Outstanding Principal Amount occurring on or following such
Business Day shall result automatically and permanently in a dollar-for-dollar
reduction of the Series 2018-1 Class A-1 Notes Maximum Principal Amount and a
corresponding reduction in each Maximum Investor Group Principal Amount on a pro
rata basis;

(ii)    if a Rapid Amortization Event (other than a Rapid Amortization Event
triggered by an Event of Default) occurs and is continuing (and shall not have
been waived as provided in the Base Indenture) prior to the Class A-1 Notes
Renewal Date, then (A) on the date such Rapid Amortization Event occurs, (x) all
undrawn portions of the Commitments shall automatically and permanently
terminate, which termination shall be deemed to have occurred immediately
following the making of Advances pursuant to clause (B) below, and the
corresponding portions of the Series 2018-1 Class A-1 Notes Maximum Principal
Amount and the Maximum Investor Group Principal Amounts shall be automatically
and permanently reduced by a corresponding amount (with respect to the Maximum
Investor Group Principal Amounts, on a pro rata basis), (B) no later than the
second Business Day after the occurrence of such Rapid Amortization Event, the
principal amount of all then-outstanding Swingline Loans and Unreimbursed L/C
Drawings shall be repaid in full with proceeds of Advances (and the Co-Issuers
shall be deemed to have delivered such Advance Requests under Section 2.03 as
may be necessary to cause such Advances to be made) and the Swingline Commitment
shall be automatically reduced to zero and the L/C Commitment shall be
automatically reduced by the unused portion thereof and such amount of
Unreimbursed L/C Drawings repaid by such Advances; and (C) each payment of
principal (which, for the avoidance of doubt, shall include cash
collateralization of Undrawn L/C Face Amounts pursuant to Sections 4.02,
4.03(a), 4.03(b) and 9.18(c)(ii)) on the Series 2018-1 Class A-1 Outstanding
Principal Amount occurring on or after the date of such Rapid Amortization Event
(excluding the repayment of any outstanding Swingline Loans and Unreimbursed L/C
Drawings with proceeds of Advances pursuant to clause (B) above) shall result
automatically and

 

7



--------------------------------------------------------------------------------

permanently in a dollar-for-dollar reduction of the Series 2018-1 Class A-1
Notes Maximum Principal Amount and a corresponding reduction in each Maximum
Investor Group Principal Amount on a pro rata basis; provided that, in each
case, if any Rapid Amortization Event occurring solely under clause (a) of the
definition thereof shall cease to be in effect as a result of being waived in
accordance with the Base Indenture, then the Commitments, Swingline Commitment,
L/C Commitment, Series 2018-1 Class A-1 Notes Maximum Principal Amount and the
Maximum Investor Group Principal Amounts shall be restored to the amounts in
effect immediately prior to the occurrence of such Rapid Amortization Event.

(iii)    [Intentionally omitted];

(iv)    if payments in connection with Indemnification Amounts,
Insurance/Condemnation Proceeds or Asset Disposition Proceeds are allocated to
and deposited in the Series 2018-1 Class A-1 Distribution Account in accordance
with Section 3.6(j) of the Series 2018-1 Supplement at a time when either (i) no
Senior Notes other than Series 2018-1 Class A-1 Notes are Outstanding or (ii) if
a Series 2018-1 Class A-1 Notes Amortization Period is continuing or if a Rapid
Amortization Event has occurred and is continuing, then (x) the aggregate
Commitment Amount shall be automatically and permanently reduced on the date of
such deposit by an amount (the “Series 2018-1 Class A-1 Allocated Payment
Reduction Amount”) equal to the amount of such deposit, and each Committed Note
Purchaser’s Commitment Amount shall be reduced on a pro rata basis of such
Series 2018-1 Class A-1 Allocated Payment Reduction Amount based on each
Committed Note Purchaser’s Commitment Amount, (y) the corresponding portions of
the Series 2018-1 Class A-1 Notes Maximum Principal Amount and the Maximum
Investor Group Principal Amounts shall be automatically and permanently reduced
on a pro rata basis based on each Investor Group’s Maximum Investor Group
Principal Amount by a corresponding amount on such date (and, if after giving
effect to such reduction the aggregate Commitment Amounts would be less than the
sum of the Swingline Commitment and the L/C Commitment, then the aggregate
amount of the Swingline Commitment and the L/C Commitment shall be reduced by
the amount of such difference, with such reduction to be allocated between them
in accordance with the written instructions of the Co-Issuers delivered prior to
such date; provided that after giving effect thereto the aggregate amount of the
Swingline Loans and the L/C Obligations do not exceed the Swingline Commitment
and the L/C Commitment, respectively, as so reduced; provided further that in
the absence of such instructions, such reduction shall be allocated first to the
Swingline Commitment and then to the L/C Commitment) and (z) the Series 2018-1
Class A-1 Outstanding Principal Amount shall be repaid or prepaid (which, for
the avoidance of doubt, shall include cash collateralization of Undrawn L/C Face
Amounts pursuant to Sections 4.02, 4.03(a), 4.03(b) and 9.18(c)(ii)) in an
aggregate amount equal to such Series 2018-1 Class A-1 Allocated Payment
Reduction Amount on the date and in the order required by Section 3.6(j) of the
Series 2018-1 Supplement; and

(v)    if any Event of Default shall occur and be continuing (and shall not have
been waived in accordance with the Base Indenture) and as a result the payment
of the Series 2018-1 Class A-1 Notes is accelerated pursuant to the terms of the
Base Indenture (and such acceleration shall not have been rescinded in
accordance with the Base Indenture), the Series 2018-1 Class A-1 Notes Maximum
Principal Amount, the Commitment Amounts, the Swingline Commitment, the L/C
Commitment and the Maximum Investor Group Principal Amounts shall all be
automatically and permanently reduced to zero upon such acceleration and the
Co-Issuers shall (in accordance with the Series 2018-1 Supplement) cause the
Series 2018-1 Class A-1 Outstanding Principal Amount to be paid in full (which,
for the avoidance of doubt, shall include cash collateralization of Undrawn L/C
Face Amounts pursuant to Sections 4.02, 4.03(a), 4.03(b) and 9.18(c)(ii))
together with accrued interest, Series 2018-1 Class A-1 Notes Quarterly
Commitment Fees Amounts payable pursuant to the Series 2018-1 Supplement, Series
2018-1 Class A-1 Notes Other Amounts and all other amounts then due and payable
to the Lender Parties, the Administrative Agent and the Funding Agents under
this Agreement and the other Related

 

8



--------------------------------------------------------------------------------

Documents and any unreimbursed Debt Service Advance, Collateral Protection
Advance and Manager Advance (in each case, with interest thereon at the Advance
Interest Rate), in each case subject to and in accordance with the provisions of
the Base Indenture, including the Priority of Payments.

SECTION 2.06    Swingline Commitment.

(a)    On the terms and conditions set forth in the Indenture and this
Agreement, and in reliance on the covenants, representations and agreements set
forth herein and therein, the Co-Issuers shall issue and shall cause the Trustee
to authenticate the Series 2018-1 Class A-1 Swingline Note, which the Co-Issuers
shall deliver to the Swingline Lender on the Series 2018-1 Closing Date. Such
Series 2018-1 Class A-1 Swingline Note shall be dated the Series 2018-1 Closing
Date, shall be registered in the name of the Swingline Lender or its nominee, or
in such other name as the Swingline Lender may request, shall have a maximum
principal amount equal to the Swingline Commitment, shall have an initial
outstanding principal amount equal to the Series 2018-1 Class A-1 Initial
Swingline Principal Amount, and shall be duly authenticated in accordance with
the provisions of the Indenture. Subject to the terms and conditions hereof, the
Swingline Lender, in reliance on the agreements of the Committed Note Purchasers
set forth in this Section 2.06, agrees to make swingline loans (each, a
“Swingline Loan” and, collectively, the “Swingline Loans”) to the Co-Issuers
from time to time during the period commencing on the Series 2018-1 Closing Date
and ending on the date that is two (2) Business Days prior to the Commitment
Termination Date; provided that the Swingline Lender shall have no obligation or
right to make any Swingline Loan if, after giving effect thereto, (i) the
aggregate principal amount of Swingline Loans outstanding would exceed the
Swingline Commitment then in effect (notwithstanding that the Swingline Loans
outstanding at any time, when aggregated with the Swingline Lender’s other
outstanding Advances hereunder, may exceed the Swingline Commitment then in
effect) or (ii) the Series 2018-1 Class A-1 Outstanding Principal Amount would
exceed the Series 2018-1 Class A-1 Notes Maximum Principal Amount. Each such
borrowing of a Swingline Loan will constitute a Subfacility Increase in the
outstanding principal amount evidenced by the Series 2018-1 Class A-1 Swingline
Note in an amount corresponding to such borrowing. Subject to the terms of this
Agreement and the Series 2018-1 Supplement, the outstanding principal amount
evidenced by the Series 2018-1 Class A-1 Swingline Note may be increased by
borrowings of Swingline Loans or decreased by payments of principal thereon from
time to time.

(b)    Whenever the Co-Issuers desire that the Swingline Lender make Swingline
Loans, the Co-Issuers shall (or shall cause the Manager on their behalf to) give
the Swingline Lender and the Administrative Agent irrevocable notice in writing
not later than 11:00 a.m. (New York City time) on the proposed borrowing date,
specifying (i) the amount to be borrowed, (ii) the requested borrowing date
(which shall be a Business Day during the Commitment Term not later than the
date that is two (2) Business Days prior to the Commitment Termination Date) and
(iii) the payment instructions for the proceeds of such borrowing (which shall
be consistent with the terms and provisions of this Agreement and the Indenture
and which proceeds shall be made available to the Co-Issuers). Such notice shall
be in the form attached hereto as Exhibit A-2 hereto (a “Swingline Loan
Request”). Promptly upon receipt of any Swingline Loan Request (but in no event
later than 2:00 p.m. (New York City time) on the date of such receipt), the
Swingline Lender shall promptly notify the Control Party and the Trustee thereof
in writing. Each borrowing under the Swingline Commitment shall be in a minimum
amount equal to $100,000. Promptly upon receipt of any Swingline Loan Request
(but in no event later than 2:00 p.m. (New York City time) on the date of such
receipt), the Administrative Agent (based, with respect to any portion of the
Series 2018-1 Class A-1 Outstanding Subfacility Amount held by any Person other
than the Administrative Agent, solely on written notices received by the
Administrative Agent under this Agreement) will inform the Swingline Lender
whether or not, after giving effect to the requested Swingline Loan, the Series
2018-1 Class A-1 Outstanding Principal Amount would exceed the Series 2018-1
Class A-1 Notes Maximum Principal Amount. If the Administrative Agent confirms
that the Series 2018-1 Class A-1 Outstanding Principal Amount would not exceed
the Series 2018-1 Class A-1 Notes Maximum Principal Amount after giving effect
to the requested Swingline Loan, then

 

9



--------------------------------------------------------------------------------

not later than 3:00 p.m. (New York City time) on the borrowing date specified in
the Swingline Loan Request, subject to the other conditions set forth herein and
in the Series 2018-1 Supplement, the Swingline Lender shall make available to
the Co-Issuers in accordance with the payment instructions set forth in such
notice an amount in immediately available funds equal to the amount of the
requested Swingline Loan.

(c)    The Co-Issuers hereby agree that each Swingline Loan made by the
Swingline Lender to the Co-Issuers pursuant to Section 2.06(a) shall constitute
the promise and obligation of the Co-Issuers to pay to the Swingline Lender the
aggregate unpaid principal amount of all Swingline Loans made by such Swingline
Lender pursuant to Section 2.06(a), which amounts shall be due and payable
(whether at maturity or by acceleration) as set forth in this Agreement and in
the Indenture for the Series 2018-1 Class A-1 Outstanding Principal Amount.

(d)    In accordance with Section 2.03(a), the Co-Issuers agree to cause
requests for Borrowings to be made at least one time per month, for each month
any Swingline Loans are outstanding for at least ten (10) Business Days during
such month, if any Swingline Loans are outstanding, in amounts at least
sufficient to repay in full all Swingline Loans outstanding on the date of the
applicable request. In accordance with Section 3.01(c), outstanding Swingline
Loans shall bear interest at the Base Rate.

(e)    If prior to the time Advances would have otherwise been made pursuant to
Section 2.06(d), an Event of Bankruptcy shall have occurred and be continuing
with respect to any Co-Issuer or any Guarantor or if for any other reason, as
determined by the Swingline Lender in its sole and absolute discretion, Advances
will not be made as contemplated by Section 2.06(d), and each Committed Note
Purchaser shall, on the date such Advances were to have been made pursuant to
the notice referred to in Section 2.06(d), purchase for cash an undivided
participating interest in the then-outstanding Swingline Loans by paying to the
Swingline Lender an amount (the “Swingline Participation Amount”) equal to
(i) its Committed Note Purchaser Percentage multiplied by (ii) the related
Investor Group’s Commitment Percentage multiplied by (iii) the aggregate
principal amount of Swingline Loans then outstanding that was to have been
repaid with such Advances.

(f)    Whenever, at any time after the Swingline Lender has received from any
Investor such Investor’s Swingline Participation Amount, the Swingline Lender
receives any payment on account of the Swingline Loans, the Swingline Lender
will distribute to such Investor its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Investor’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Investor’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided,
however, that in the event that such payment received by the Swingline Lender is
required to be returned, such Investor will return to the Swingline Lender any
portion thereof previously distributed to it by the Swingline Lender.

(g)    Each applicable Investor’s obligation to make the Advances referred to in
Section 2.06(d) and each Committed Note Purchaser’s obligation to purchase
participating interests pursuant to Section 2.06(e) shall be absolute and
unconditional and shall not be affected by any circumstance, including (i) any
setoff, counterclaim, recoupment, defense or other right that such Investor,
Committed Note Purchaser or any Co-Issuer may have against the Swingline Lender,
any Co-Issuer or any other Person for any reason whatsoever; (ii) the occurrence
or continuance of a Default or an Event of Default or the failure to satisfy any
of the other conditions specified in Article VII other than at the time the
related Swingline Loan was made; (iii) any adverse change in the condition
(financial or otherwise) of any Co-Issuer; (iv) any breach of this Agreement or
any other Indenture Document by any Co-Issuer or any other Person; or (v) any
other circumstance, happening or event whatsoever, whether or not similar to any
of the foregoing.

 

10



--------------------------------------------------------------------------------

(h)    The Co-Issuers may, upon at least three (3) Business Days’ notice to the
Administrative Agent and the Swingline Lender, effect a permanent reduction in
the Swingline Commitment; provided that any such reduction will be limited to
the undrawn portion of the Swingline Commitment. If requested by the Co-Issuers
in writing and with the prior written consent of the Swingline Lender and the
Administrative Agent, the Swingline Lender may (but shall not be obligated to)
increase the amount of the Swingline Commitment; provided that, after giving
effect thereto, the aggregate amount of each of the Outstanding Series 2018-1
Class A-1 Note Advances, the Swingline Commitment and the L/C Commitment does
not exceed the aggregate amount of the Commitments.

(i)    The Co-Issuers may, upon notice to the Swingline Lender (who shall
promptly notify the Administrative Agent and the Trustee thereof in writing), at
any time and from time to time, voluntarily prepay Swingline Loans in whole or
in part without premium or penalty; provided that (x) such notice must be
received by the Swingline Lender not later than 1:00 p.m. (New York City time)
on the date of the prepayment, (y) any such prepayment shall be in a minimum
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
(or in each case such other amount as agreed to by the Administrative Agent) or,
if less, the entire principal amount thereof then outstanding and (z) if the
source of funds for such prepayment is not a Borrowing, there shall be no
unreimbursed Debt Service Advance, Collateral Protection Advance or Manager
Advance (or interest thereon) at such time. Each such notice shall specify the
date and amount of such prepayment. If such notice is given, the Co-Issuers
shall make such prepayment directly to the Swingline Lender and the payment
amount specified in such notice shall be due and payable on the date specified
therein.

SECTION 2.07    L/C Commitment.

(a)    Subject to the terms and conditions hereof, the L/C Provider (or its
permitted assigns pursuant to Section 9.17), in reliance on the agreements of
the Committed Note Purchasers set forth in Sections 2.08 and 2.09, agrees to
provide standby letters of credit, including Interest Reserve Letters of Credit
(each, a “Letter of Credit” and, collectively, the “Letters of Credit”) for the
account of any Co-Issuer or its designee on any Business Day during the period
commencing on the Series 2018-1 Closing Date and ending on the date that is ten
(10) Business Days prior to the Commitment Termination Date to be issued in
accordance with Section 2.07(h) in such form as may be approved from time to
time by the L/C Provider; provided that the L/C Provider shall have no
obligation or right to provide any Letter of Credit on a requested issuance date
if, after giving effect to such issuance, (i) the L/C Obligations would exceed
the L/C Commitment, or (ii) the Series 2018-1 Class A-1 Outstanding Principal
Amount would exceed the Series 2018-1 Class A-1 Notes Maximum Principal Amount.

Each Letter of Credit shall (x) be denominated in Dollars, (y) have a face
amount of at least $25,000 or, if less than $25,000, shall bear a reasonable
administrative fee to be agreed upon by the Co-Issuers and the L/C Provider and
(z) expire no later than the earlier of (A) the first anniversary of its date of
issuance and (B) the date that is ten (10) Business Days prior to the Commitment
Termination Date (the “Required Expiration Date”); provided that any Letter of
Credit may provide for the automatic renewal thereof for additional periods,
each individually not to exceed one year (which shall in no event extend beyond
the Required Expiration Date) unless the L/C Provider notifies each beneficiary
of such Letter of Credit at least thirty (30) calendar days prior to the
then-applicable expiration date (or no later than the applicable notice date, if
earlier, as specified in such Letter of Credit) that such Letter of Credit shall
not be renewed; provided further that any Letter of Credit may have an
expiration date that is later than the Required Expiration Date so long as
either (x) the Undrawn L/C Face Amount with respect to such Letter of Credit has
been fully cash collateralized by the Co-Issuers in accordance with Section 4.02
or 4.03 as of the Required Expiration Date and there are no other outstanding
L/C Obligations with respect to such Letter of Credit as of the Required
Expiration Date or (y) other than with respect to Interest Reserve Letters of
Credit, arrangements satisfactory to the L/C Provider in its sole and absolute
discretion have been made with the L/C Provider (and, if the L/C Provider is not
the L/C Issuing Bank with respect to such Letter of Credit, the L/C Issuing
Bank) pursuant to Section 4.04 such that such Letter of Credit shall cease to be
deemed outstanding or to be deemed a “Letter of Credit” for purposes of this
Agreement as of the Commitment Termination Date.

 

11



--------------------------------------------------------------------------------

The L/C Provider shall not at any time be obligated to (I) provide any Letter of
Credit hereunder if such issuance would violate, or cause any L/C Issuing Bank
to exceed any limits imposed by, any applicable Requirement of Law or (II) amend
any Letter of Credit hereunder if (1) the L/C Provider would have no obligation
at such time to issue such Letter of Credit in its amended form under the terms
hereof or (2) each beneficiary of such Letter of Credit does not accept the
proposed amendment to such Letter of Credit.

(b)    On the terms and conditions set forth in the Indenture and this
Agreement, and in reliance on the covenants, representations and agreements set
forth herein and therein, the Co-Issuers shall issue and shall cause the Trustee
to authenticate the Series 2018-1 Class A-1 L/C Note, which the Co-Issuers shall
deliver to the L/C Provider on the Series 2018-1 Closing Date. Such Series
2018-1 Class A-1 L/C Note shall be dated the Series 2018-1 Closing Date, shall
be registered in the name of the L/C Provider or in such other name or nominee
as the L/C Provider may request, shall have a maximum principal amount equal to
the L/C Commitment, shall have an initial outstanding principal amount equal to
the Series 2018-1 Class A-1 Initial Aggregate Undrawn L/C Face Amount, and shall
be duly authenticated in accordance with the provisions of the Indenture. Each
issuance of a Letter of Credit after the Series 2018-1 Closing Date will
constitute an Increase in the outstanding principal amount evidenced by the
Series 2018-1 Class A-1 L/C Note in an amount corresponding to the Undrawn L/C
Face Amount of such Letter of Credit. All L/C Obligations (whether in respect of
Undrawn L/C Face Amounts or Unreimbursed L/C Drawings) shall be deemed to be
principal outstanding under the Series 2018-1 Class A-1 L/C Note and shall be
deemed to be Series 2018-1 Class A-1 Outstanding Principal Amounts for all
purposes of this Agreement, the Indenture and the other Related Documents other
than, in the case of Undrawn L/C Face Amounts, for purposes of accrual of
interest. Subject to the terms of this Agreement and the Series 2018-1
Supplement, each issuance of a Letter of Credit will constitute a Subfacility
Increase in the outstanding principal amount evidenced by the Series 2018-1
Class A-1 L/C Note and the expiration of any Letter of Credit or reimbursements
of any Unreimbursed L/C Drawings thereunder or other circumstances resulting in
the permanent reduction in any Undrawn L/C Face Amounts from time to time will
constitute a Subfacility Decrease in the outstanding principal amount evidenced
by the Series 2018-1 Class A-1 L/C Note. The L/C Provider and the Co-Issuers
agree to promptly notify the Administrative Agent and the Trustee of any such
decreases for which notice to the Administrative Agent is not otherwise provided
hereunder.

(c)    The Co-Issuers may (or shall cause the Manager on its behalf to) from
time to time request that the L/C Provider provide a new Letter of Credit by
delivering to the L/C Provider at its address for notices specified herein an
application therefor (in the form required by the applicable L/C Issuing Bank as
notified to the Co-Issuers by the L/C Provider) (an “Application”), completed to
the satisfaction of the L/C Provider, and such other certificates, documents and
other papers and information as the L/C Provider may reasonably request on
behalf of the L/C Issuing Bank. Upon receipt of any completed Application, the
L/C Provider will notify the Administrative Agent and the Trustee in writing of
the amount, the beneficiary or beneficiaries and the requested expiration of the
requested Letter of Credit (which shall comply with Section 2.07(a) and (i))
and, subject to the other conditions set forth herein and in the Series 2018-1
Supplement and upon receipt of written confirmation from the Administrative
Agent (based, with respect to any portion of the Series 2018-1 Class A-1
Outstanding Subfacility Amount held by any Person other than the Administrative
Agent, solely on written notices received by the Administrative Agent under this
Agreement) that after giving effect to the requested issuance, the Series 2018-1
Class A-1 Outstanding Principal Amount would not exceed the Series 2018-1
Class A-1 Notes Maximum Principal Amount (provided that the L/C Provider shall
be entitled to rely upon any written statement, paper or document believed by it
to be genuine and correct and to have been signed or sent by the proper Person
or Persons of the Administrative Agent for purposes of determining whether the
L/C Provider received such prior written confirmation from the Administrative
Agent with respect to any Letter of Credit), the L/C Provider will cause such
Application and the certificates, documents and other papers and information
delivered in connection therewith to

 

12



--------------------------------------------------------------------------------

be processed in accordance with the L/C Issuing Bank’s customary procedures and
shall promptly provide the Letter of Credit requested thereby (but in no event
shall the L/C Provider be required to provide any Letter of Credit earlier than
three Business Days after its receipt of the Application therefor and all such
other certificates, documents and other papers and information relating thereto,
as provided in Section 2.07(a)) by issuing the original of such Letter of Credit
to the beneficiary or beneficiaries thereof or as otherwise may be agreed to by
the L/C Provider and the Co-Issuers. The L/C Provider shall furnish a copy of
such Letter of Credit to the Manager (with a copy to the Administrative Agent)
promptly following the issuance thereof. The L/C Provider shall promptly furnish
to the Administrative Agent, which shall in turn promptly furnish to the Funding
Agents, the Investors, the Control Party and the Trustee, written notice of the
issuance of each Letter of Credit (including the amount thereof).

(d)    The Co-Issuers shall pay to the L/C Provider the L/C Quarterly Fees (as
defined in the Series 2018-1 Class A-1 VFN Fee Letter, the “L/C Quarterly Fees”)
in accordance with the terms of the Series 2018-1 Class A-1 VFN Fee Letter and
subject to the Priority of Payments.

(e)    [Reserved].

(f)    To the extent that any provision of any Application related to any Letter
of Credit is inconsistent with the provisions of this Article II, the provisions
of this Article II shall apply.

(g)    The Co-Issuers may, upon at least three (3) Business Days’ notice to the
Administrative Agent and the L/C Provider, effect a permanent reduction in the
L/C Commitment; provided that any such reduction will be limited to the undrawn
portion of the L/C Commitment. If requested by the Co-Issuers in writing and
with the prior written consent of the L/C Provider and the Administrative Agent,
the L/C Provider may (but shall not be obligated to) increase the amount of the
L/C Commitment; provided that, after giving effect thereto, the aggregate amount
of each of the Outstanding Series 2018-1 Class A-1 Note Advances, the Swingline
Commitment and the L/C Commitment does not exceed the aggregate amount of the
Commitments.

(h)    The L/C Provider shall satisfy its obligations under this Section 2.07
with respect to providing any Letter of Credit hereunder by issuing such Letter
of Credit itself or through an Affiliate if the L/C Issuing Bank Rating Test is
satisfied with respect to such Affiliate, and the issuance of such Letter of
Credit. If the L/C Issuing Bank Rating Test is not satisfied with respect to
such Affiliate, and the issuance of such Letter of Credit, a Person selected by
the Co-Issuers (at the expense of the Co-Issuers) shall issue such Letter of
Credit; provided that such Person and issuance of such Letter of Credit
satisfies the L/C Issuing Bank Rating Test (the L/C Provider (or such Affiliate
of the L/C Provider) or such other Person selected by the Co-Issuers (at the
expense of the Co-Issuers), in each case in its capacity as the issuer of such
Letter of Credit being referred to as the “L/C Issuing Bank” with respect to
such Letter of Credit). The “L/C Issuing Bank Rating Test” is a test that is
satisfied with respect to a Person issuing a Letter of Credit if the Person is a
U.S. commercial bank that has, at the time of the issuance of such Letter of
Credit, (i) a short-term certificate of deposit rating of not less than “A-2”
(or then equivalent grade) from S&P and (ii) a long-term unsecured debt rating
of not less than “BBB” (or then equivalent grade) from S&P or such other minimum
long-term unsecured debt rating as may be reasonably required by the beneficiary
or beneficiaries of such proposed Letter of Credit.

Each of the parties hereto shall execute any amendments to this Agreement
reasonably requested by the Co-Issuers in order to have any letter of credit
issued by a Person selected by the Co-Issuers pursuant to this Section 2.07(h)
or Section 5.17 of the Base Indenture be a “Letter of Credit” that has been
issued hereunder and such Person selected by the Co-Issuers be an “L/C Issuing
Bank”.

(i)    The L/C Provider and, if the L/C Provider is not the L/C Issuing Bank for
any Letter of Credit, the L/C Issuing Bank shall be under no obligation to issue
any Letter of Credit if: (i) any order, judgment or decree of any Governmental
Authority or arbitrator shall by its terms purport to enjoin or restrain the L/C
Provider or the L/C Issuing Bank, as applicable, from issuing the

 

13



--------------------------------------------------------------------------------

Letter of Credit, or (ii) any law applicable to the L/C Provider or the L/C
Issuing Bank, as applicable, or any request or directive (which request or
directive, in the reasonable judgment of the L/C Provider or the L/C Issuing
Bank, as applicable, has the force of law) from any Governmental Authority with
jurisdiction over the L/C Provider or the L/C Issuing Bank, as applicable, shall
prohibit the L/C Provider or the L/C Issuing Bank, as applicable, from issuing
of letters of credit generally or the Letter of Credit in particular.

(j)    Unless otherwise expressly agreed by the L/C Provider or the L/C Issuing
Bank, as applicable, and the Co-Issuers when a Letter of Credit is issued, the
rules of the “International Standby Practices 1998” published by the Institute
of International Banking Law & Practice (or such later version thereof as may be
in effect at the time of issuance) shall apply to each standby Letter of Credit
issued hereunder.

(k)    For the avoidance of doubt, the L/C Commitment shall be a sub-facility
limit of the Commitment Amounts and aggregate outstanding L/C Obligations as of
any date of determination shall be a component of the Series 2018-1 Class A-1
Outstanding Principal Amount on such date of determination, pursuant to the
definition thereof.

(l)    The Interest Reserve Letter of Credit (including all drawings thereunder)
shall be subject to Section 5.17 of the Base Indenture in all respects.

SECTION 2.08    L/C Reimbursement Obligations.

(a)    For the purpose of reimbursing the payment of any draft presented under
any Letter of Credit, the Co-Issuers agree to pay the L/C Provider, for its own
account or for the account of the L/C Issuing Bank, as applicable, not later
than five (5) Business Days after the day (subject to and in accordance with the
Priority of Payments) on which the L/C Provider notifies the Co-Issuers and the
Administrative Agent (and in each case the Administrative Agent shall promptly,
and in any event by 4:00 p.m. (New York City time) on the same Business Day as
its receipt of the same, notify the Funding Agents) of the date and the amount
of such draft, an amount in Dollars equal to (A) the sum of (i) the amount of
such draft so paid (the “L/C Reimbursement Amount”) and (ii) any taxes, fees,
charges or other costs or expenses (including amounts payable pursuant to
Section 3.02(c), and collectively, the “L/C Other Reimbursement Costs”) incurred
by the L/C Issuing Bank in connection with such payment, minus (B) any such
amounts repaid pursuant to Section 4.03(b). Unless the L/C Reimbursement Amount
with respect thereto minus any such amounts repaid pursuant to Section 4.03(b)
is repaid as set forth in the preceding sentence, each drawing under any Letter
of Credit shall (unless an Event of Bankruptcy shall have occurred and be
continuing with respect to any Co-Issuer or any Guarantor, in which cases the
procedures specified in Section 2.09 for funding by Committed Note Purchasers
shall apply) constitute a request by the Co-Issuers to the Administrative Agent
and each Funding Agent for a Base Rate Borrowing pursuant to Section 2.03 in the
amount of the L/C Reimbursement Amount minus any such amounts repaid pursuant to
Section 4.03(b), and the Co-Issuers shall be deemed to have made such request
pursuant to the procedures set forth in Section 2.03. The applicable L/C Other
Reimbursement Amounts minus, without duplication, any such amounts repaid
pursuant to Section 4.03(b), shall be paid as Class A-1 Notes Other Amounts
subject to and in accordance with the Priority of Payments. In the event such
request for a Base Rate Borrowing is deemed to have been given, the applicable
Investors in each Investor Group hereby agree to make Advances in an aggregate
amount for each Investor Group equal to such Investor Group’s Commitment
Percentage of the L/C Reimbursement Amount and L/C Other Reimbursement Costs to
pay the L/C Provider. The Borrowing date with respect to such Borrowing shall be
the first date on which a Base Rate Borrowing could be made pursuant to
Section 2.03 if the Administrative Agent had received a notice of such Borrowing
at the time the Administrative Agent receives notice from the L/C Provider of
such drawing under such Letter of Credit. Such Investors shall make the amount
of such Advances available to the Administrative Agent in immediately available
funds not later than 3:00 p.m. (New York City time) on such Borrowing date and
the proceeds of such Advances shall be immediately made available by the
Administrative Agent to the L/C Provider for application to the reimbursement of
such drawing.

 

14



--------------------------------------------------------------------------------

(b)    The Co-Issuers’ obligations under Section 2.08(a) shall be absolute and
unconditional, and shall be performed strictly in accordance with the terms of
this Agreement, under any and all circumstances and irrespective of (i) any
setoff, counterclaim or defense to payment that any Co-Issuer may have or has
had against the L/C Provider, the L/C Issuing Bank, any beneficiary of a Letter
of Credit or any other Person, (ii) any lack of validity or enforceability of
any Letter of Credit or this Agreement, or any term or provision therein,
(iii) payment by the L/C Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, (iv) payment by the L/C Issuing Bank under a Letter of
Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under the Bankruptcy Code or any other liquidation,
conservatorship, assignment for the benefit of creditors, moratorium,
rearrangement, receivership, insolvency, reorganization or similar debtor relief
laws of any jurisdictions or (v) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section 2.08(b), constitute a legal or equitable discharge
of, or provide a right of setoff against, any Co-Issuer’s obligations hereunder.
The Co-Issuers also agree that the L/C Provider and the L/C Issuing Bank shall
not be responsible for, and the Co-Issuers’ Reimbursement Obligations under
Section 2.08(a) shall not be affected by, among other things, the validity or
genuineness of documents or of any endorsements thereon, even though such
documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among any Co-Issuer and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of any Co-Issuer against any beneficiary of such Letter of
Credit or any such transferee. Neither the L/C Provider nor the L/C Issuing Bank
shall be liable for any error, omission, interruption, loss or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Co-Issuers to the extent permitted by applicable law) caused by
errors or omissions found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of the L/C Provider or the L/C Issuing Bank, as the case may be. The
Co-Issuers agree that any action taken or omitted by the L/C Provider or the L/C
Issuing Bank, as the case may be, under or in connection with any Letter of
Credit or the related drafts or documents, if done in the absence of gross
negligence or willful misconduct and in accordance with the standards of care
specified in the UCC of the State of New York, shall be binding on the
Co-Issuers and shall not result in any liability of the L/C Provider or the L/C
Issuing Bank to any Co-Issuer. As between the Co-Issuers and the L/C Issuing
Bank, the Co-Issuers hereby assume all risks of the acts or omissions of any
beneficiary or transferee with respect to such beneficiary’s or transferee’s use
of any Letter of Credit. In furtherance of the foregoing and without limiting
the generality thereof, the Co-Issuers agree with the L/C Issuing Bank that,
with respect to documents presented that appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the L/C Issuing
Bank may, in its sole discretion, either accept and make payment upon such
documents without responsibility for further investigation, regardless of any
notice or information to the contrary, or refuse to accept and make payment upon
such documents if such documents are not in strict compliance with the terms of
such Letter of Credit. In connection with each Interest Reserve Letter of
Credit, the Trustee as beneficiary shall be entitled to the benefit of every
provision of the Base Indenture limiting the liability of or affording rights,
benefits, protections, immunities or indemnities to the Trustee as if they were
expressly set forth herein mutatis mutandis.

(c)    If any draft shall be presented for payment under any Letter of Credit
for which the L/C Provider has Actual Knowledge, the L/C Provider shall promptly
notify the Manager, the Control Party, the Co-Issuers and the Administrative
Agent of the date and amount thereof. The responsibility of the applicable L/C
Issuing Bank to the Co-Issuers in connection with any draft presented for
payment under any Letter of Credit shall, in addition to any payment obligation
expressly

 

15



--------------------------------------------------------------------------------

provided for in such Letter of Credit, be limited to determining that the
documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are substantially in conformity with such
Letter of Credit and, in paying such draft, such L/C Issuing Bank shall not have
any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by such Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of any Person(s) executing or delivering any such document.

SECTION 2.09    L/C Participations.

(a)    The L/C Provider irrevocably agrees to grant and hereby grants to each
Committed Note Purchaser, and, to induce the L/C Provider to provide Letters of
Credit hereunder (and, if the L/C Provider is not the L/C Issuing Bank for any
Letter of Credit, to induce the L/C Provider to agree to reimburse such L/C
Issuing Bank for any payment of any drafts presented thereunder), each Committed
Note Purchaser irrevocably and unconditionally agrees to accept and purchase and
hereby accepts and purchases from the L/C Provider, on the terms and conditions
set forth below, for such Committed Note Purchaser’s own account and risk an
undivided interest equal to its Committed Note Purchaser Percentage of the
related Investor Group’s Commitment Percentage of the L/C Provider’s obligations
and rights under and in respect of each Letter of Credit provided hereunder and
the L/C Reimbursement Amount with respect to each draft paid or reimbursed by
the L/C Provider in connection therewith. Subject to Section 2.07(c), each
Committed Note Purchaser unconditionally and irrevocably agrees with the L/C
Provider that, if a draft is paid under any Letter of Credit for which the L/C
Provider is not paid in full by the Co-Issuers in accordance with the terms of
this Agreement, such Committed Note Purchaser shall pay to the Administrative
Agent upon demand of the L/C Provider an amount equal to its Committed Note
Purchaser Percentage of the related Investor Group’s Commitment Percentage of
the L/C Reimbursement Amount with respect to such draft, or any part thereof,
that is not so paid.

(b)    If any amount required to be paid by any Committed Note Purchaser to the
Administrative Agent for forwarding to the L/C Provider pursuant to
Section 2.09(a) in respect of any unreimbursed portion of any payment made or
reimbursed by the L/C Provider under any Letter of Credit is paid to the
Administrative Agent for forwarding to the L/C Provider within three
(3) Business Days after the date such payment is due, such Committed Note
Purchaser shall pay to the Administrative Agent for forwarding to the L/C
Provider on demand an amount equal to the product of (i) such amount, times
(ii) the daily average Federal Funds Rate during the period from and including
the date such payment is required to the date on which such payment is
immediately available to the L/C Provider, times (iii) a fraction the numerator
of which is the number of days that elapse during such period and the
denominator of which is 360. If any such amount required to be paid by any
Committed Note Purchaser pursuant to Section 2.09(a) is not made available to
the Administrative Agent for forwarding to the L/C Provider by such Committed
Note Purchaser within three Business Days after the date such payment is due,
the L/C Provider shall be entitled to recover from such Committed Note
Purchaser, on demand, such amount with interest thereon calculated from such due
date at the Base Rate. A certificate of the L/C Provider submitted to any
Committed Note Purchaser with respect to any amounts owing under this
Section 2.09(b), in the absence of manifest error, shall be conclusive and
binding on such Committed Note Purchaser. Such amounts payable under this
Section 2.09(b) shall be paid without any deduction for any withholding taxes.

(c)    Whenever, at any time after payment has been made under any Letter of
Credit and the L/C Provider has received from any Committed Note Purchaser its
pro rata share of such payment in accordance with Section 2.09(a), the
Administrative Agent or the L/C Provider receives any payment related to such
Letter of Credit (whether directly from any Co-Issuer or otherwise, including
proceeds of collateral applied thereto), or any payment of interest on account
thereof, the Administrative Agent or the L/C Provider, as the case may be, will
distribute to such Committed Note Purchaser its pro rata share thereof;
provided, however, that in the event that any such payment received by the
Administrative Agent or the L/C Provider, as the case may be, shall be required
to be returned by the Administrative Agent or the L/C Provider such Committed
Note Purchaser shall return to the Administrative Agent for the account of the
L/C Provider the portion thereof previously distributed by the Administrative
Agent or the L/C Provider, as the case may be, to it.

 

16



--------------------------------------------------------------------------------

(d)    Each Committed Note Purchaser’s obligation to make the Advances referred
to in Section 2.08(a) and to pay its pro rata share of any unreimbursed draft
pursuant to Section 2.09(a) shall be absolute and unconditional and shall not be
affected by any circumstance, including (i) any setoff, counterclaim,
recoupment, defense or other right that such Committed Note Purchaser or any
Co-Issuer may have against the L/C Provider, any L/C Issuing Bank, any Co-Issuer
or any other Person for any reason whatsoever; (ii) the occurrence or
continuance of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in Article VII other than at the time the related
Letter of Credit was issued; (iii) an adverse change in the condition (financial
or otherwise) of any Co-Issuer; (iv) any breach of this Agreement or any other
Indenture Document by any Co-Issuer or any other Person; (v) any amendment,
renewal or extension of any Letter of Credit in compliance with this Agreement
or with the terms of such Letter of Credit, as applicable; or (vi) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

ARTICLE III

INTEREST AND FEES

SECTION 3.01    Interest.

(a)    To the extent that an Advance is funded or maintained by a Conduit
Investor through the issuance of Commercial Paper, such Advance shall bear
interest at the CP Rate applicable to such Conduit Investor. To the extent that,
and only for so long as, an Advance is funded or maintained by a Conduit
Investor through means other than the issuance of Commercial Paper (based on its
determination in good faith that it is unable to raise or is precluded or
prohibited from raising, or that it is not advisable to raise, funds through the
issuance of Commercial Paper in the commercial paper market of the United States
to finance its purchase or maintenance of such Advance or any portion thereof
(which determination may be based on any allocation method employed in good
faith by such Conduit Investor), including by reason of market conditions or by
reason of insufficient availability under any of its Program Support Agreement
or the downgrading of any of its Program Support Providers), such Advance shall
bear interest at (i) the Base Rate or (ii) if the required notice has been given
pursuant to Section 3.01(b) with respect to such Advance, for any Eurodollar
Interest Accrual Period, the Eurodollar Rate applicable to such Eurodollar
Interest Accrual Period for such Advance, in each case except as otherwise
provided in the definition of Eurodollar Interest Accrual Period or in
Section 3.03 or 3.04. Each Advance funded or maintained by a Committed Note
Purchaser or a Program Support Provider shall bear interest at (i) the Base Rate
or (ii) if the required notice has been given pursuant to Section 3.01(b) with
respect to such Advance, for any Eurodollar Interest Accrual Period, the
Eurodollar Rate applicable to such Eurodollar Interest Accrual Period for such
Advance, in each case except as otherwise provided in the definition of
Eurodollar Interest Accrual Period or in Section 3.03 or 3.04. By (x) 11:00 a.m.
(New York City time) on the second Business Day preceding each Quarterly
Calculation Date, each Funding Agent shall notify the Administrative Agent of
the applicable CP Rate for each Advance made by its Investor Group that was
funded or maintained through the issuance of Commercial Paper and was
outstanding during all or any portion of the Interest Accrual Period ending
immediately prior to such Quarterly Calculation Date and (y) 3:00 p.m. (New York
City time) on the second Business Day preceding each Quarterly Calculation Date,
the Administrative Agent shall notify the Co-Issuers, the Manager, the Trustee,
the Servicer and the Funding Agents of such applicable CP Rate and of the
applicable interest rate for each other Advance for such Interest Accrual Period
and of the amount of interest accrued on Advances during such Interest Accrual
Period.

(b)    With respect to any Advance (other than one funded or maintained by a
Conduit Investor through the issuance of Commercial Paper), so long as no
Potential Rapid Amortization Event, Rapid Amortization Period or Event of
Default has commenced and is continuing, the Co-Issuers may elect that such
Advance bear interest at the Eurodollar Rate for any Eurodollar Interest Accrual

 

17



--------------------------------------------------------------------------------

Period (which shall be a period with a term of, at the election of the
Co-Issuers subject to the proviso in the definition of Eurodollar Interest
Accrual Period, one month, two months, three months or six months (or, at the
discretion of the Holders of the Class A-1 Notes, twelve months)) while such
Advance is outstanding to the extent provided in Section 3.01(a) by giving
notice thereof (including notice of the Co-Issuers’ election of the term for the
applicable Eurodollar Interest Accrual Period) to the Funding Agents prior to
12:00 p.m. (New York City time) on the date which is two (2) Eurodollar Business
Days prior to the commencement of such Eurodollar Interest Accrual Period. If
such notice is not given in a timely manner, such Advance shall bear interest at
the Base Rate. Each such conversion to or continuation of Eurodollar Advances
for a new Eurodollar Interest Accrual Period in accordance with this
Section 3.01(b) shall be in an aggregate principal amount of $500,000 or an
integral multiple of $100,000 in excess thereof.

(c)    Any outstanding Swingline Loans and Unreimbursed L/C Drawings shall bear
interest at the Base Rate. By (x) 11:00 a.m. (New York City time) on the second
Business Day preceding each Quarterly Calculation Date, the Swingline Lender
shall notify the Administrative Agent in reasonable detail of the amount of
interest accrued on any Swingline Loans during the Interest Accrual Period
ending on such date and the L/C Provider shall notify the Administrative Agent
in reasonable detail of the amount of interest accrued on any Unreimbursed L/C
Drawings during such Interest Accrual Period and the amount of fees accrued on
any Undrawn L/C Face Amounts during such Interest Accrual Period and (y) 3:00
p.m. on such date, the Administrative Agent shall notify the Servicer, the
Trustee, the Co-Issuers and the Manager of the amount of such accrued interest
and fees as set forth in such notices.

(d)    All accrued interest pursuant to Section 3.01(a) or (c) shall be due and
payable in arrears on each Quarterly Payment Date in accordance with the
applicable provisions of the Indenture.

(e)    In addition, under the circumstances set forth in Section 3.4 of the
Series 2018-1 Supplement, the Co-Issuers shall pay quarterly interest in respect
of the Series 2018-1 Class A-1 Outstanding Principal Amount in an amount equal
to the Series 2018-1 Class A-1 Post-Renewal Date Contingent Interest payable
pursuant to such Section 3.4 subject to and in accordance with the Priority of
Payments.

(f)    All computations of interest at the CP Rate and the Eurodollar Rate, all
computations of Series 2018-1 Class A-1 Post-Renewal Date Contingent Interest
(other than any accruing on any Base Rate Advances) and all computations of fees
shall be made on the basis of a year of 360 days and the actual number of days
elapsed. All computations of interest at the Base Rate and all computations of
Series 2018-1 Class A-1 Post-Renewal Date Contingent Interest accruing on any
Base Rate Advances shall be made on the basis of a 365 (or 366, as applicable)
day year and actual number of days elapsed. Whenever any payment of interest,
principal or fees hereunder shall be due on a day other than a Business Day,
such payment shall be made on the next succeeding Business Day unless specified
otherwise in the Indenture and such extension of time shall be included in the
computation of the amount of interest owed. Interest shall accrue on each
Advance, Swingline Loan and Unreimbursed L/C Drawing from and including the day
on which it is made to but excluding the date of repayment thereof.

(g)    For purposes of the Series 2018-1 Class A-1 Notes, “Interest Accrual
Period” means a period commencing on and including the day that is two
(2) Business Days prior to a Quarterly Calculation Date and ending on but
excluding the day that is two (2) Business Days prior to the next succeeding
Quarterly Calculation Date.

 

18



--------------------------------------------------------------------------------

SECTION 3.02    Fees.

(a)    The Co-Issuers shall pay to the Administrative Agent for its own account
the Administrative Agent Fees (as defined in the Series 2018-1 Class A-1 VFN Fee
Letter, collectively, the “Administrative Agent Fees”) in accordance with the
terms of the Series 2018-1 Class A-1 VFN Fee Letter and subject to and in
accordance with the Priority of Payments.

(b)    On each Quarterly Payment Date on or prior to the Commitment Termination
Date, the Co-Issuers shall, in accordance with Section 4.01, pay to each Funding
Agent, for the account of the related Committed Note Purchaser(s), the Undrawn
Commitment Fees (as defined in the Series 2018-1 Class A-1 VFN Fee Letter, the
“Undrawn Commitment Fees”) in accordance with the terms of the Series 2018-1
Class A-1 VFN Fee Letter and subject to and in accordance with the Priority of
Payments.

(c)    The Co-Issuers shall pay (i) the fees required pursuant to Section 2.07
in respect of Letters of Credit and (ii) any other fees set forth in the Series
2018-1 Class A-1 VFN Fee Letter (including, without limitation, the Class A-1
Notes Upfront Fee and any Extension Fees (in each case as defined in the Series
2018-1 Class A-1 VFN Fee Letter)) subject to and in accordance with the Priority
of Payments.

(d)    All fees payable pursuant to this Section 3.02 shall be calculated in
accordance with Section 3.01(f) and paid on the date due in accordance with the
applicable provisions of the Indenture. Once paid, all fees shall be
nonrefundable under all circumstances other than manifest error.

SECTION 3.03    Eurodollar Lending Unlawful. If any Investor or Program Support
Provider shall determine that any Change in Law makes it unlawful, or any
Official Body asserts that it is unlawful, for any such Person to fund or
maintain any Advance as a Eurodollar Advance, the obligation of such Person to
fund or maintain any such Advance as a Eurodollar Advance shall, upon such
determination, forthwith be suspended until such Person shall notify the
Administrative Agent, the related Funding Agent, the Manager and the Co-Issuers
that the circumstances causing such suspension no longer exist, and all
then-outstanding Eurodollar Advances of such Person shall be automatically
converted into Base Rate Advances at the end of the then-current Eurodollar
Interest Accrual Period with respect thereto or sooner, if required by such law
or assertion.

SECTION 3.04    Deposits Unavailable. If the Administrative Agent shall have
determined that:

(a)    by reason of circumstances affecting the relevant market, adequate and
reasonable means do not exist for ascertaining the interest rate applicable
hereunder to the Eurodollar Advances; or

(b)    with respect to any interest rate otherwise applicable hereunder to any
Eurodollar Advances the Eurodollar Interest Accrual Period for which has not
then commenced, Investor Groups holding in the aggregate more than 50% of the
Eurodollar Advances have determined that such interest rate will not adequately
reflect the cost to them of funding, agreeing to fund or maintaining such
Eurodollar Advances for such Eurodollar Interest Accrual Period,

then, upon notice from the Administrative Agent (which, in the case of clause
(b) above, the Administrative Agent shall give upon obtaining actual knowledge
that such percentage of the Investor Groups have so determined) to the Funding
Agents, the Manager and the Co-Issuers, the obligations of the Investors to fund
or maintain any Advance as a Eurodollar Advance after the end of the
then-current Eurodollar Interest Accrual Period, if any, with respect thereto
shall forthwith be suspended and on the date such notice is given such Advances
will convert to Base Rate Advances until the Administrative Agent has notified
the Funding Agents, the Manager and the Co-Issuers that the circumstances
causing such suspension no longer exist.

 

19



--------------------------------------------------------------------------------

If at any time the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that (i) the circumstances set forth in
Section 3.04 (a) or (b) have arisen and such circumstances are unlikely to be
temporary or (ii) the circumstances set forth in Section 3.04 (a) or (b) have
not arisen but the supervisor for the administrator referred to in the
definition of “Eurodollar Funding Rate” or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the Eurodollar Funding Rate shall no
longer be used for determining interest rates for loans, then the Administrative
Agent and the Co-Issuers shall endeavor to establish an alternate rate of
interest to the Eurodollar Funding Rate (any such proposed rate, a “Eurodollar
Successor Rate”) that gives due consideration to the then prevailing market
convention for determining a rate of interest for syndicated loans in the United
States at such time, and shall enter into an amendment to this Agreement to
reflect such alternate rate of interest and such other related changes to this
Agreement as may be applicable, including Eurodollar Successor Rate Conforming
Changes (as defined below); provided, that if such alternate rate of interest
shall be less than zero, such rate shall be deemed to be zero for the purposes
of this Agreement. Notwithstanding anything to the contrary in Section 9.01,
such amendment shall become effective without any further action or consent of
any other party to this Agreement so long as the Administrative Agent shall not
have received, within five (5) Business Days of the date notice of such
alternate rate of interest is provided to Investor Groups, written notice from
the Required Investor Groups (or, in the event there are only two Investor
Groups, any one of such Investor Groups) stating that such Required Investor
Groups reasonably object to such amendment.

“Eurodollar Successor Rate Conforming Changes” means, with respect to any
proposed Eurodollar Successor Rate, any conforming changes to the definitions
(and components thereof) and provisions relating to interest herein and in the
Series 2018-1 Supplement, including, the definition of “Base Rate”, “CP Funding
Rate”, “Eurodollar Rate”, “Eurodollar Advance”, “Eurodollar Business Day”,
“Eurodollar Funding Rate”, “Eurodollar Funding Rate (Reserve Adjusted)”,
“Eurodollar Reserve Percentage”, “Eurodollar Tranche”, “Series 2018-1 Class A-1
Note Rate”, “Eurodollar Interest Accrual Period”, timing and frequency of
determining rates and making payments of interest and other administrative
matters as may be appropriate, in the discretion of the Administrative Agent, to
reflect the adoption of such Eurodollar Successor Rate and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such Eurodollar Successor
Rate exists, in such other manner of administration as the Administrative Agent
determines in consultation with the Co-Issuers).

SECTION 3.05    Increased Costs, etc. The Co-Issuers agree to reimburse each
Investor and any Program Support Provider (each, an “Affected Person”, which
term, for purposes of Sections 3.07 and 3.08, shall also include the Swingline
Lender and the L/C Issuing Bank) for any increase in the cost of, or any
reduction in the amount of any sum receivable by any such Affected Person,
including reductions in the rate of return on such Affected Person’s capital, in
respect of funding or maintaining (or of its obligation to fund or maintain) any
Advances that arise in connection with any Change in Law which shall:

(i)    impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Affected Person (except any such reserve requirement reflected
in the Eurodollar Rate); or

(ii)    impose on any Affected Person or the London interbank market any other
condition affecting this Agreement or Eurodollar Advances made by such Affected
Person or any Letter of Credit or participation therein;

 

20



--------------------------------------------------------------------------------

except for such Changes in Law with respect to increased capital costs and
Class A-1 Taxes which shall be governed by Sections 3.07 and 3.08, respectively
(whether or not amounts are payable thereunder in respect thereof). For purposes
of this Agreement, (x) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all regulations, requests, guidelines or directives issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case, pursuant to Basel III, are deemed
to have gone into effect and been adopted subsequent to the date hereof. Each
such demand shall be provided to the related Funding Agent and the Co-Issuers in
writing and shall state, in reasonable detail, the reasons therefor and the
additional amount required fully to compensate such Affected Person for such
increased cost or reduced amount of return. Such additional amounts (“Increased
Costs”) shall be deposited into the Collection Account by the Co-Issuers within
ten (10) Business Days of receipt of such notice to be payable as Series 2018-1
Class A-1 Notes Other Amounts, subject to and in accordance with the Priority of
Payments, to the Administrative Agent and by the Administrative Agent to such
Funding Agent and by such Funding Agent directly to such Affected Person, and
such notice shall, in the absence of manifest error, be conclusive and binding
on the Co-Issuers; provided that with respect to any notice given to the
Co-Issuers under this Section 3.05 the Co-Issuers shall not be under any
obligation to pay any amount with respect to any period prior to the date that
is nine (9) months prior to such demand; provided further that if the Change in
Law giving rise to such Increased Costs is retroactive, then the nine-month
period referred to above shall be extended to include the period of retroactive
effect thereof.

SECTION 3.06    Funding Losses. In the event any Affected Person shall incur any
loss or expense (including any loss or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by such Affected
Person to fund or maintain any portion of the principal amount of any Advance as
a Eurodollar Advance) as a result of:

(a)    any conversion, repayment, prepayment or redemption (for any reason,
including, without limitation, as a result of any Decrease or the acceleration
of the maturity of such Eurodollar Advance) of the principal amount of any
Eurodollar Advance on a date other than the scheduled last day of the Eurodollar
Interest Accrual Period applicable thereto;

(b)    any Advance not being funded or maintained as a Eurodollar Advance after
a request therefor has been made in accordance with the terms contained herein
(for a reason other than the failure of such Affected Person to make an Advance
after all conditions thereto have been met); or

(c)    any failure of the Co-Issuers to make a Decrease, prepayment or
redemption with respect to any Eurodollar Advance after giving notice thereof
pursuant to the applicable provisions of the Series 2018-1 Supplement;

then, upon the written notice of any Affected Person to the related Funding
Agent and the Co-Issuers, the Co-Issuers shall pay, within seven (7) Business
Days of receipt of such notice, in the form of Series 2018-1 Class A-1 Notes
Other Amounts, subject to and in accordance with the Priority of Payments, to
the Administrative Agent and by the Administrative Agent to such Funding Agent
and such Funding Agent shall pay directly to such Affected Person such amount
(“Breakage Amount”) as will (in the reasonable determination of such Affected
Person) reimburse such Affected Person for such loss or expense. With respect to
any notice given to the Co-Issuers under this Section 3.06 the Co-Issuers shall
not be under any obligation to pay any amount with respect to any period prior
to the date that is nine (9) months prior to such notice. Such written notice
(which shall include calculations in reasonable detail) shall, in the absence of
manifest error, be conclusive and binding on the Co-Issuers.

SECTION 3.07    Increased Capital or Liquidity Costs. If any Change in Law
affects or would affect the amount of capital or liquidity required or
reasonably expected

 

21



--------------------------------------------------------------------------------

to be maintained by any Affected Person or any Person controlling such Affected
Person and such Affected Person determines in its sole and absolute discretion
that the rate of return on its or such controlling Person’s capital as a
consequence of its commitment hereunder or under a Program Support Agreement or
the Advances, Swingline Loans or Letters of Credit made or issued by such
Affected Person is reduced to a level below that which such Affected Person or
such controlling Person would have achieved but for the occurrence of any such
circumstance, then, in any such case after notice from time to time by such
Affected Person (or in the case of an L/C Issuing Bank, by the L/C Provider) to
the related Funding Agent and the Co-Issuers (or, in the case of the Swingline
Lender or the L/C Provider, to the Co-Issuers), the Co-Issuers shall deposit
into the Collection Account within seven (7) Business Days of the Co-Issuers’
receipt of such notice, to be payable as Series 2018-1 Class A-1 Notes Other
Amounts, subject to and in accordance with the Priority of Payments, to the
Administrative Agent and by the Administrative Agent to such Funding Agent (or,
in the case of the Swingline Lender or the L/C Provider, directly to such
Person) and such Funding Agent shall pay to such Affected Person, such amounts
(“Increased Capital Costs”) as will be sufficient to compensate such Affected
Person or such controlling Person for such reduction in rate of return; provided
that with respect to any notice given to the Co-Issuers under this Section 3.07
the Co-Issuers shall not be under any obligation to pay any amount with respect
to any period prior to the date that is nine (9) months prior to such notice;
provided, further, if the Change in Law giving rise to such Increased Capital
Costs is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof). A statement of
such Affected Person as to any such additional amount or amounts (including
calculations thereof in reasonable detail), in the absence of manifest error,
shall be conclusive and binding on the Co-Issuers. In determining such
additional amount, such Affected Person may use any method of averaging and
attribution that it (in its reasonable discretion) shall deem applicable so long
as it applies such method to other similar transactions. For purposes of this
Agreement, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all regulations, requests, guidelines or directives issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case, pursuant to Basel III, are deemed
to have gone into effect and been adopted subsequent to the date hereof.

SECTION 3.08    Taxes.

(a)    Except as otherwise required by law, all payments by the Co-Issuers of
principal of, and interest on, the Advances, the Swingline Loans and the L/C
Obligations and all other amounts payable hereunder (including fees) shall be
made free and clear of and without deduction or withholding for or on account of
any present or future income, excise, documentary, property, stamp or franchise
taxes and other taxes, fees, duties, withholdings or other charges in the nature
of a tax imposed by any taxing authority including all interest, penalties or
additions to tax and other liabilities with respect thereto (all such taxes,
fees, duties, withholdings and other charges, and including all interest,
penalties or additions to tax and other liabilities with respect thereto, being
called “Class A-1 Taxes”), but excluding in the case of any Affected Person
(i) net income, franchise (imposed in lieu of net income) or similar Class A-1
Taxes (and including branch profits or alternative minimum Class A-1 Taxes) and
any other Class A-1 Taxes imposed or levied on the Affected Person as a result
of a present or former connection between the Affected Person and the
jurisdiction of the governmental authority imposing such Class A-1 Taxes (or any
political subdivision or taxing authority thereof or therein) (other than any
such connection arising solely from such Affected Person having executed,
delivered or performed its obligations or received a payment under, or enforced,
this Agreement or any other Related Document), (ii) with respect to any Affected
Person organized under the laws of, or having its principal office or, in the
case of any Lender, its applicable lending office located in a jurisdiction
other than the United States or any state of the United States (a “Foreign
Affected Person”), any withholding tax that is imposed on

 

22



--------------------------------------------------------------------------------

amounts payable to the Foreign Affected Person at the time the Foreign Affected
Person becomes a party to this Agreement (or designates a new lending office),
except to the extent that such Foreign Affected Person (or its assignor, if any)
was already entitled, at the time of the designation of the new lending office
(or assignment), to receive additional amounts from the Co-Issuers with respect
to withholding tax, (iii) any taxes imposed under FATCA, (iv) any backup
withholding tax and (v) any Class A-1 Taxes imposed as a result of such Affected
Person’s failure to comply with Section 3.08(d) (such Class A-1 Taxes not
excluded by (i), (ii), (iii) and (iv) above being called “Non-Excluded Taxes”).
If any Class A-1 Taxes are imposed and required by law to be withheld or
deducted from any amount payable by the Co-Issuers hereunder to an Affected
Person, then, (x) the Co-Issuers shall withhold the amount of such Class A-1
Taxes from such payment (as increased, if applicable, pursuant to the following
clause (y)) and shall pay such amount, subject to and in accordance with the
Priority of Payments, to the taxing authority imposing such Class A-1 Taxes in
accordance with applicable law and (y) if such Class A-1 Taxes are Non-Excluded
Taxes, the amount of the payment shall be increased so that such payment is
made, after withholding or deduction for or on account of such Non-Excluded
Taxes, in an amount that is not less than the amount equal to the sum that would
have been received by the Affected Person had no such deduction or withholding
been required.

(b)    Moreover, if any Non-Excluded Taxes are directly asserted against any
Affected Person or its agent with respect to any payment received by such
Affected Person or its agent from the Co-Issuers or otherwise in respect of any
Related Document or the transactions contemplated therein, such Affected Person
or its agent may pay such Non-Excluded Taxes and the Co-Issuers will, within
five (5) Business Days of the related Funding Agent’s and Co-Issuers’ receipt of
written notice stating the amount of such Non-Excluded Taxes (including the
calculation thereof in reasonable detail), deposit into the Collection Account,
to be distributed as Series 2018-1 Class A-1 Notes Other Amounts, subject to and
in accordance with the Priority of Payments, such additional amounts
(collectively, “Increased Tax Costs,” which term shall include all amounts
payable by or on behalf of any Co-Issuer pursuant to this Section 3.08) as is
necessary in order that the net amount received by such Affected Person or agent
after the payment of such Non-Excluded Taxes (including any Non-Excluded Taxes
on such Increased Tax Costs) shall equal the amount such Person would have
retained had no such Non-Excluded Taxes been asserted. Any amount payable to an
Affected Person under this Section 3.08 shall be reduced by, and Increased Tax
Costs shall not include, the amount of incremental damages (including Class A-1
Taxes) due or payable by any Co-Issuer as a direct result of such Affected
Person’s failure to demand from the Co-Issuers additional amounts pursuant to
this Section 3.08 within 180 days from the date on which the related
Non-Excluded Taxes were incurred.

(c)    As promptly as practicable after the payment of any Class A-1 Taxes, and
in any event within thirty (30) days of any such payment being due, the
Co-Issuers shall furnish to each applicable Affected Person or its agents a
certified copy of an official receipt (or other documentary evidence
satisfactory to such Affected Person and agents) evidencing the payment of such
Class A-1 Taxes. If the Co-Issuers fail to pay any Class A-1 Taxes when due to
the appropriate taxing authority or fail to remit to the Affected Persons or
their agents the required receipts (or such other documentary evidence), the
Co-Issuers shall indemnify (by depositing such amounts into the Collection
Account, to be distributed subject to and in accordance with the Priority of
Payments) each Affected Person and its agents for any Non-Excluded Taxes that
may become payable by any such Affected Person or its agents as a result of any
such failure.

(d)     Each Affected Person on or prior to the date it becomes a party to this
Agreement (and from time to time thereafter as soon as practicable after the
obsolescence, expiration or invalidity of any form or document previously
delivered) or within a reasonable period of time following a written request by
the Administrative Agent or the Co-Issuers, shall deliver to the Co-Issuers and
the Administrative Agent a United States Internal Revenue Service Form W-8BEN,
Form W-8BEN-E, Form W-8ECI, Form W-8IMY or Form W-9, as applicable, or
applicable successor form, or such other forms or documents (or successor forms
or documents), appropriately completed and executed, as may be applicable and as
will permit the Co-Issuers or the Administrative Agent, in their reasonable

 

23



--------------------------------------------------------------------------------

determination, to establish the extent to which a payment to such Affected
Person is exempt from or eligible for a reduced rate of withholding or deduction
of United States federal withholding taxes and to determine whether or not such
Affected Person is subject to backup withholding or information reporting
requirements. Promptly following the receipt of a written request by the
Co-Issuers or the Administrative Agent, each Affected Person shall deliver to
the Co-Issuers and the Administrative Agent any other forms or documents (or
successor forms or documents) appropriately completed and executed, as may be
applicable to establish the extent to which a payment to such Affected Person is
exempt from withholding or deduction of Non-Excluded Taxes other than United
States federal withholding taxes, including but not limited to, such information
necessary to claim the benefits of the exemption for portfolio interest under
Section 881(c) of the Code. The Co-Issuers shall not be required to pay any
increased amount under Section 3.08(a) or Section 3.08(b) to an Affected Person
in respect of the withholding or deduction of United States federal withholding
taxes or other Non-Excluded Taxes imposed as the result of the failure or
inability (other than as a result of a Change in Law) of such Affected Person to
comply with the requirements set forth in this Section 3.08(d). The Co-Issuers
may rely on any form or document provided pursuant to this Section 3.08(d) until
notified otherwise by the Affected Person that delivered such form or document.
Notwithstanding anything to the contrary, no Affected Person shall be required
to deliver any documentation that it is not legally eligible to deliver as a
result of a change in applicable law after the time the Affected Person becomes
a party to this Agreement (or designates a new lending office).

(e)    If a payment made to an Affected Person pursuant to this Agreement would
be subject to United States federal withholding tax imposed by FATCA if such
Affected Person were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Affected Person shall deliver to the
Co-Issuers and the Administrative Agent at the time or times prescribed by law
and at such time or times reasonably requested by the Co-Issuers or the
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Co-Issuers or the Administrative Agent
as may be necessary for the Co-Issuers and the Administrative Agent to comply
with their obligations under FATCA and to determine that such Affected Person
has complied with such Affected Person’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (e), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

(f)    Prior to the Closing Date, the Administrative Agent will provide the
Co-Issuers with a properly executed and completed U.S. Internal Revenue Service
Form W-8IMY or W-9, as appropriate.

(g)    If an Affected Person determines, in its sole reasonable discretion, that
it has received a refund of any Non-Excluded Taxes as to which it has been
indemnified pursuant to this Section 3.08 or as to which it has been paid
additional amounts pursuant to this Section 3.08, it shall promptly notify the
Co-Issuers and the Manager in writing of such refund and shall, within thirty
(30) days after receipt of a written request from the Co-Issuers, pay over such
refund to the Co-Issuers (but only to the extent of indemnity payments made or
additional amounts paid to such Affected Person under this Section 3.08 with
respect to the Non-Excluded Taxes giving rise to such refund), net of all
out-of-pocket expenses (including the net amount of Class A-1 Taxes, if any,
imposed on or with respect to such refund or payment) of the Affected Person and
without interest (other than any interest paid by the relevant taxing authority
that is directly attributable to such refund of such Non-Excluded Taxes);
provided that the Co-Issuers, immediately upon the request of the Affected
Person (which request shall include a calculation in reasonable detail of the
amount to be repaid), agrees to repay the amount of the refund (and any
applicable interest) (plus any penalties, interest or other charges imposed by
the relevant taxing authority with respect to such amount) to the Affected
Person in the event the Affected Person or any other Person is required to repay
such refund to such taxing authority. This Section 3.08 shall not be construed
to require the Affected Person to make available its tax returns (or any other
information relating to its Class A-1 Taxes that it deems confidential) to the
Co-Issuers or any other Person.

 

24



--------------------------------------------------------------------------------

(h)    If any Governmental Authority asserts that the Co-Issuers or the
Administrative Agent or other withholding agent did not properly withhold or
backup withhold, as the case may be, any Class A-1 Taxes from payments made to
or for the account of any Affected Person, then to the extent such improper
withholding or backup withholding was directly caused by such Affected Person’s
actions or inactions, such Affected Person shall indemnify the Co-Issuers,
Trustee and the Administrative Agent for any Class A-1 Taxes imposed by any
jurisdiction on the amounts payable to the Co-Issuers and the Administrative
Agent under this Section 3.08, and costs and expenses (including attorney costs)
of the Co-Issuers, Trustee and the Administrative Agent. The obligation of the
Affected Persons, severally, under this Section 3.08 shall survive any
assignment of rights by, or the replacement of, an Affected Person or the
termination of the aggregate Commitments, repayment of all other Obligations
hereunder and the resignation of the Administrative Agent.

(i)    The Administrative Agent, Trustee or any other withholding agent may
deduct and withhold any Class A-1 Taxes required by any laws to be deducted and
withheld from any payments.

SECTION 3.09    Change of Lending Office. Each Committed Note Purchaser agrees
that, upon the occurrence of any event giving rise to the operation of
Section 3.05 or 3.07 or the payment of additional amounts to it under
Section 3.08(a) or (b), in each case with respect to an Affected Person in such
Committed Note Purchaser’s Investor Group, it will, if requested by the
Co-Issuers, use reasonable efforts (subject to overall policy considerations of
such Committed Note Purchaser) to designate, or cause the designation of,
another lending office for any Advances affected by such event with the object
of avoiding the consequences of such event; provided that such designation is
made on terms that, in the sole judgment of such Committed Note Purchaser, cause
such Committed Note Purchaser and its lending office(s) or the related Affected
Person to suffer no economic, legal or regulatory disadvantage; and provided,
further, that nothing in this Section 3.09 shall affect or postpone any of the
obligations of the Co-Issuers or the rights of any Committed Note Purchaser
pursuant to Section 3.05, 3.07 and 3.08. If a Committed Note Purchaser notifies
the Co-Issuers in writing that such Committed Note Purchaser will be unable to
designate, or cause the designation of, another lending office, the Co-Issuers
may replace every member (but not any subset thereof) of such Committed Note
Purchaser’s entire Investor Group by giving written notice to each member of
such Investor Group and the Administrative Agent designating one or more Persons
that are willing and able to purchase each member of such Investor Group’s
rights and obligations under this Agreement for a purchase price that with
respect to each such member of such Investor Group will equal the amount owed to
each such member of such Investor Group with respect to the Series 2018-1
Class A-1 Advance Notes (whether arising under the Indenture, this Agreement,
the Series 2018-1 Class A-1 Advance Notes or otherwise). Upon receipt of such
written notice, each member of such Investor Group shall assign its rights and
obligations under this Agreement pursuant to and in accordance with Sections
9.17(a), (b) and (c), as applicable, in consideration for such purchase price
and at the reasonable expense of the Co-Issuers (including, without limitation,
the reasonable documented fees and out-of-pocket expenses of counsel to each
such member); provided, however, that no member of such Investor Group shall be
obligated to assign any of its rights and obligations under this Agreement if
the purchase price to be paid to such member is not at least equal to the amount
owed to such member with respect to the Series 2018-1 Class A-1 Advance Notes
(whether arising under the Indenture, this Agreement, the Series 2018-1
Class A-1 Advance Notes or otherwise).

 

25



--------------------------------------------------------------------------------

ARTICLE IV

OTHER PAYMENT TERMS

SECTION 4.01    Time and Method of Payment. Except as otherwise provided in
Section 4.02, all amounts payable to any Funding Agent or Investor hereunder or
with respect to the Series 2018-1 Class A-1 Advance Notes shall be made to the
Administrative Agent for the benefit of the applicable Person, by wire transfer
of immediately available funds in Dollars not later than 3:00 p.m. (New York
City time) on the date due. The Administrative Agent will promptly, and in any
event by 5:00 p.m. (New York City time) on the same Business Day as its receipt
or deemed receipt of the same, distribute to the applicable Funding Agent for
the benefit of the applicable Person, or upon the order of the applicable
Funding Agent for the benefit of the applicable Person, its pro rata share (or
other applicable share as provided herein) of such payment by wire transfer in
like funds as received. Except as otherwise provided in Section 2.07 and
Section 4.02, all amounts payable to the Swingline Lender or the L/C Provider
hereunder or with respect to the Swingline Loans and L/C Obligations shall be
made to or upon the order of the Swingline Lender or the L/C Provider,
respectively, by wire transfer of immediately available funds in Dollars not
later than 3:00 p.m. (New York City time) on the date due. Any funds received
after that time will be deemed to have been received on the next Business Day.
The Co-Issuers’ obligations hereunder in respect of any amounts payable to any
Investor shall be discharged to the extent funds are disbursed by any Co-Issuer
to the Administrative Agent as provided herein or by the Trustee or Paying Agent
in accordance with Section 4.02 whether or not such funds are properly applied
by the Administrative Agent or by the Trustee or Paying Agent. The
Administrative Agent’s obligations hereunder in respect of any amounts payable
to any Investor shall be discharged to the extent funds are disbursed by the
Administrative Agent to the applicable Funding Agent as provided herein whether
or not such funds are properly applied by such Funding Agent.

SECTION 4.02    Order of Distributions. Subject to Section 9.18(c)(ii), any
amounts deposited into the Series 2018-1 Class A-1 Distribution Account in
respect of accrued interest, letter of credit fees or undrawn commitment fees,
but excluding amounts allocated for the purpose of reducing the Series 2018-1
Class A-1 Outstanding Principal Amount, shall be distributed by the Trustee or
the Paying Agent, as applicable, on the date due and payable under the Indenture
and in the manner provided therein, to the Series 2018-1 Class A-1 Noteholders
of record on the applicable Record Date, ratably in proportion to the respective
amounts due to such payees at each applicable level of the Priority of Payments
in accordance with the applicable Quarterly Noteholders’ Report or Weekly
Manager’s Certificate, as applicable.

Subject to Section 9.18(c)(ii), any amounts deposited into the Series 2018-1
Class A-1 Distribution Account for the purpose of reducing the Series 2018-1
Class A-1 Outstanding Principal Amount shall be distributed by the Trustee or
the Paying Agent, as applicable, on the date due and payable under the Indenture
and in the manner provided therein, to the Series 2018-1 Class A-1 Noteholders
of record on the applicable Record Date, in the following order of priority
(which the Co-Issuers shall cause to be set forth in the applicable Quarterly
Noteholders’ Report or Weekly Manager’s Certificate, as applicable): first, to
the Swingline Lender and the L/C Provider in respect of outstanding Swingline
Loans and Unreimbursed L/C Drawings, to the extent Unreimbursed L/C Drawings
cannot be reimbursed pursuant to Section 2.08, ratably in proportion to the
respective amounts due to such payees; second, to the other Series 2018-1
Class A-1 Noteholders in respect of their outstanding Advances, ratably in
proportion thereto; and, third, any balance remaining of such amounts (up to an
aggregate amount not to exceed the amount of Undrawn L/C Face Amounts at such
time) shall be paid to the L/C Provider, to be deposited by the L/C Provider
into a cash collateral account in the name of the L/C Provider in accordance
with Section 4.03(b).

Any amounts distributed to the Administrative Agent pursuant to the Priority of
Payments in respect of any other amounts related to the Class A-1 Notes shall be
distributed by the Administrative Agent in accordance with Section 4.01 on the
date such amounts are due and payable hereunder to the applicable Series 2018-1
Class A-1 Noteholders and/or the Administrative Agent for its own account, as
applicable, ratably in proportion to the respective aggregate of such amounts
due to such payees.

 

26



--------------------------------------------------------------------------------

SECTION 4.03    L/C Cash Collateral. (a) If as of five (5) Business Days prior
to the Commitment Termination Date, any Undrawn L/C Face Amounts remain in
effect, the Co-Issuers shall either (i) provide cash collateral (in an aggregate
amount equal to the amount of Undrawn L/C Face Amounts at such time, to the
extent that such amount of cash collateral has not been provided pursuant to
Section 4.02 or 9.18(c)(ii)) to the L/C Provider, to be deposited by the L/C
Provider into a cash collateral account in the name of the L/C Provider in
accordance with Section 4.03(b) or (ii) other than with respect to Interest
Reserve Letters of Credit, make arrangements satisfactory to the L/C Provider in
its sole and absolute discretion with the L/C Provider (and, if the L/C Provider
is not the L/C Issuing Bank with respect to such Letter of Credit, the L/C
Issuing Bank) pursuant to Section 4.04 such that any Letters of Credit that
remain outstanding as of the date that is ten (10) Business Days prior to the
Commitment Termination Date shall cease to be deemed outstanding or to be deemed
“Letters of Credit” for purposes of this Agreement as of the Commitment
Termination Date.

(b)    All amounts to be deposited in a cash collateral account pursuant to
Section 4.02, Section 4.03(a) or Section 9.18(c)(ii) shall be held by the L/C
Provider as collateral to secure the Co-Issuers’ Reimbursement Obligations with
respect to any outstanding Letters of Credit. The L/C Provider shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account. Other than any interest earned on the investment of such
deposit in Eligible Investments, which investments shall be made at the written
direction, and at the risk and expense, of the Co-Issuers (provided that if an
Event of Default has occurred and is continuing, such investments shall be made
solely at the option and sole discretion of the L/C Provider), such deposits
shall not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account and all Class A-1 Taxes on such amounts shall be
payable by the Co-Issuers. Moneys in such account shall automatically be applied
by such L/C Provider to reimburse it for any Unreimbursed L/C Drawings. Upon
expiration of all then-outstanding Letters of Credit and payment in full of all
Unreimbursed L/C Drawings, any balance remaining in such account shall promptly
be paid over (i) if the Base Indenture and any Series Supplement remain in
effect, to the Trustee to be deposited into the Collection Account and
distributed in accordance with the terms of the Base Indenture and
(ii) otherwise to the Co-Issuers; provided that, upon an Investor ceasing to be
a Defaulting Investor in accordance with Section 9.18(d), any amounts of cash
collateral provided pursuant to Section 9.18(c)(ii) upon such Investor becoming
a Defaulting Investor shall be released and applied as such amounts would have
been applied had such Investor not become a Defaulting Investor.

SECTION 4.04    Alternative Arrangements with Respect to Letters of Credit.
Notwithstanding any other provision of this Agreement or any Related Document, a
Letter of Credit (other than an Interest Reserve Letter of Credit) shall cease
to be deemed outstanding for all purposes of this Agreement and each other
Related Document if and to the extent that provisions, in form and substance
satisfactory to the L/C Provider (and, if the L/C Provider is not the L/C
Issuing Bank with respect to such Letter of Credit, the L/C Issuing Bank) in its
sole and absolute discretion, have been made with respect to such Letter of
Credit such that the L/C Provider (and, if applicable, the L/C Issuing Bank) has
agreed in writing, with a copy of such agreement delivered to the Administrative
Agent, the Control Party, the Trustee and the Co-Issuers, that such Letter of
Credit shall be deemed to be no longer outstanding hereunder, in which event
such Letter of Credit shall cease to be a “Letter of Credit” as such term is
used herein and in the Related Documents.

 

27



--------------------------------------------------------------------------------

ARTICLE V

THE ADMINISTRATIVE AGENT AND THE FUNDING AGENT

SECTION 5.01    Authorization and Action of the Administrative Agent. Each of
the Lender Parties and the Funding Agents hereby designates and appoints
Barclays Bank PLC as Administrative Agent hereunder, and hereby authorizes the
Administrative Agent to take such actions as agent on their behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
of this Agreement together with such powers as are reasonably incidental
thereto. The Administrative Agent shall not have any duties or responsibilities,
except those expressly set forth herein, or any fiduciary relationship with any
Lender Party or any Funding Agent, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities on the part of the
Administrative Agent shall be read into this Agreement or otherwise exist for
the Administrative Agent. In performing its functions and duties hereunder, the
Administrative Agent shall act solely as agent for the Lender Parties and the
Funding Agents and does not assume nor shall it be deemed to have assumed any
obligation or relationship of trust or agency with or for any Co-Issuer or any
of its successors or assigns. The provisions of this Article (other than the
rights of the Co-Issuers set forth in Section 5.07) are solely for the benefit
of the Administrative Agent, the Lender Parties and the Funding Agents, and no
Co-Issuer shall have any rights as a third party beneficiary of any such
provisions. The Administrative Agent shall not be required to take any action
that, in its opinion or the opinion of its counsel, exposes the Administrative
Agent to personal liability or that is contrary to this Agreement or any
Requirement of Law. The appointment and authority of the Administrative Agent
hereunder shall terminate upon the indefeasible payment in full of the Series
2018-1 Class A-1 Notes and all other amounts owed by the Co-Issuers hereunder to
the Administrative Agent, all members of the Investor Groups, the Swingline
Lender and the L/C Provider (the “Aggregate Unpaids”) and termination in full of
all Commitments and the Swingline Commitment and the L/C Commitment.

SECTION 5.02    Delegation of Duties. The Administrative Agent may execute any
of its duties under this Agreement by or through agents or attorneys-in-fact and
shall be entitled to advice of counsel concerning all matters pertaining to such
duties. The exculpatory provisions of this Article shall apply to any such
agents or attorneys-in-fact and shall apply to each of their respective
activities as the Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it in good faith.

SECTION 5.03    Exculpatory Provisions. Neither the Administrative Agent nor any
of its directors, officers, agents or employees shall be (a) liable for any
action lawfully taken or omitted to be taken by it or them under or in
connection with this Agreement (except for its, their or such Person’s own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by a final and nonappealable judgment), or (b) responsible in any
manner to any Lender Party or any Funding Agent for any recitals, statements,
representations or warranties made by any Co-Issuer or Guarantor contained in
this Agreement or in any certificate, report, statement or other document
referred to or provided for in, or received under or in connection with, this
Agreement for the due execution, legality, value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other
document furnished in connection herewith, or for any failure of any Co-Issuer
or Guarantor to perform its obligations hereunder, or for the satisfaction of
any condition specified in Article VII. The Administrative Agent shall not be
under any obligation to any Investor or any Funding Agent to ascertain or to
inquire as to the observance or performance of any of the agreements or
covenants contained in, or conditions of, this Agreement, or to inspect the
properties, books or records of any Co-Issuer. The Administrative Agent shall
not be deemed to have knowledge of any Potential Rapid Amortization Event, Rapid
Amortization Event, Default or Event of Default unless the Administrative Agent
has received notice in writing of such event from a Co-Issuer, any Lender Party
or any Funding Agent.

 

28



--------------------------------------------------------------------------------

SECTION 5.04    Reliance. The Administrative Agent shall in all cases be
entitled to rely, and shall be fully protected in relying, upon any document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including, without limitation, counsel to the Co-Issuers),
independent accountants and other experts selected by the Administrative Agent.
The Administrative Agent shall in all cases be fully justified in failing or
refusing to take any action under this Agreement or any other document furnished
in connection herewith unless it shall first receive such advice or concurrence
of any Lender Party or any Funding Agent as it deems appropriate or it shall
first be indemnified to its satisfaction by any Lender Party or any Funding
Agent; provided that unless and until the Administrative Agent shall have
received such advice, the Administrative Agent may take or refrain from taking
any action, as the Administrative Agent shall deem advisable and in the best
interests of the Lender Parties and the Funding Agents. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
in accordance with a request of the Required Investor Groups and such request
and any action taken or failure to act pursuant thereto shall be binding upon
the Lender Parties and the Funding Agents.

SECTION 5.05    Non-Reliance on the Administrative Agent and Other Purchasers.
Each of the Lender Parties and the Funding Agents expressly acknowledges that
neither the Administrative Agent nor any of its officers, directors, employees,
agents, attorneys-in-fact or Affiliates has made any representations or
warranties to it and that no act by the Administrative Agent hereafter taken,
including, without limitation, any review of the affairs of the Co-Issuers,
shall be deemed to constitute any representation or warranty by the
Administrative Agent. Each of the Lender Parties and the Funding Agents
represents and warrants to the Administrative Agent that it has and will,
independently and without reliance upon the Administrative Agent and based on
such documents and information as it has deemed appropriate, made its own
appraisal of, and investigation into, the business, operations, property,
prospects, financial and other conditions and creditworthiness of each Co-Issuer
and made its own decision to enter into this Agreement.

SECTION 5.06    The Administrative Agent in its Individual Capacity. The
Administrative Agent and any of its Affiliates may make loans to, accept
deposits from, and generally engage in any kind of business with any Co-Issuer
or any Affiliate of any Co-Issuer as though the Administrative Agent were not
the Administrative Agent hereunder.

SECTION 5.07    Successor Administrative Agent; Defaulting Administrative Agent.

(a)    The Administrative Agent may, upon thirty (30) days’ notice to the
Co-Issuers and each of the Lender Parties and the Funding Agents, and the
Administrative Agent will, upon the direction of Investor Groups holding 100% of
the Commitments (excluding any Commitments held by Defaulting Investors), resign
as Administrative Agent. If the Administrative Agent shall resign, then the
Investor Groups holding more than (i) if no single Investor Group holds more
than 50% of the Commitments, 50% of the Commitments or (ii) if a single Investor
Group holds more than 50% of the Commitments, two thirds of the Commitments
(excluding any Commitments held by the resigning Administrative Agent or its
Affiliates, and if all Commitments are held by the resigning Administrative
Agent or its Affiliates, then the Co-Issuers), during such 30-day period, shall
appoint an Affiliate of a member of the Investor Groups as a successor
administrative agent, subject to the consent of (i) the Co-Issuers at all times
other than while an Event of Default has occurred and is continuing (which
consent of the Co-Issuers shall not be unreasonably withheld or delayed) and
(ii) the Control Party (which consent of the Control Party shall not be
unreasonably withheld or delayed); provided that the Commitment of any
Defaulting Investor shall be disregarded in the determination of whether any
threshold percentage of Commitments has been met under this Section 5.07(a). If
for any reason no successor Administrative Agent is appointed by the Investor
Groups during such 30-day period, then

 

29



--------------------------------------------------------------------------------

effective upon the expiration of such 30-day period, the Co-Issuers shall make
(or cause to be made) all payments in respect of the Aggregate Unpaids or under
any fee letter delivered in connection herewith (including, without limitation,
the Series 2018-1 Class A-1 VFN Fee Letter) directly to the Funding Agents or
the Swingline Lender or the L/C Provider, as applicable, and the Co-Issuers for
all purposes shall deal directly with the Funding Agents or the Swingline Lender
or the L/C Provider, as applicable, until such time, if any, as a successor
administrative agent is appointed as provided above, and the Co-Issuers shall
instruct the Trustee in writing accordingly. After any retiring Administrative
Agent’s resignation hereunder as Administrative Agent, the provisions of
Section 9.05 and this Article V shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was the Administrative Agent under
this Agreement.

(b)    The Co-Issuers may, upon the occurrence of any of the following events
(any such event, a “Defaulting Administrative Agent Event”) and with the consent
of Investor Groups holding more than (i) if no single Investor Group holds more
than 50% of the Commitments, 50% of the Commitments or (ii) if a single Investor
Group holds more than 50% of the Commitments, two thirds of the Commitments,
remove the Administrative Agent and, upon such removal, the Investor Groups
holding more than 50% of the Commitments in the case of clause (i) above or two
thirds of the Commitments in the case of clause (ii) above (provided that the
Commitment of any Defaulting Investor shall be disregarded in the determination
of whether any threshold percentage of Commitments has been met under this
Section 5.07(b)) shall appoint an Affiliate of a member of the Investor Groups
as a successor administrative agent, subject to the consent of (x) the
Co-Issuers at all times other than while an Event of Default has occurred and is
continuing (which consent of the Co-Issuers shall not be unreasonably withheld
or delayed) and (y) the Control Party (which consent of the Control Party shall
not be unreasonably withheld or delayed): (i) an Event of Bankruptcy with
respect to the Administrative Agent; (ii) if the Person acting as Administrative
Agent or an Affiliate thereof is also an Investor, any other event pursuant to
which such Person becomes a Defaulting Investor; (iii) the failure by the
Administrative Agent to pay or remit any funds required to be remitted when due
(in each case, if amounts are available for payment or remittance in accordance
with the terms of this Agreement for application to the payment or remittance
thereof) which continues for two (2) Business Days after such funds were
required to be paid or remitted; (iv) any representation, warranty,
certification or statement made by the Administrative Agent under this Agreement
or in any agreement, certificate, report or other document furnished by the
Administrative Agent proves to have been false or misleading in any material
respect as of the time made or deemed made, and if such representation,
warranty, certification or statement is susceptible of remedy in all material
respects, is not remedied within thirty (30) calendar days after knowledge
thereof or notice by the Co-Issuers to the Administrative Agent, and if not
susceptible of remedy in all material respects, upon notice by the Co-Issuers to
the Administrative Agent or (v) any act constituting the gross negligence or
willful misconduct of the Administrative Agent. If for any reason no successor
Administrative Agent is appointed by the Investor Groups within thirty (30) days
of the Administrative Agent’s removal pursuant to this clause (b), then
effective upon the expiration of such 30-day period, the Co-Issuers shall make
all payments in respect of the Aggregate Unpaids or under any fee letter
delivered in connection herewith (including, without limitation, the Series
2018-1 Class A-1 VFN Fee Letter) directly to the Funding Agents or the Swingline
Lender or the L/C Provider, as applicable, and the Co-Issuers for all purposes
shall deal directly with the Funding Agents or the Swingline Lender or the L/C
Provider, as applicable, until such time, if any, as a successor administrative
agent is appointed as provided above, and the Co-Issuers shall instruct the
Trustee in writing accordingly. After the Administrative Agent’s removal
hereunder as Administrative Agent, the provisions of Section 9.05 and this
Article V shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was the Administrative Agent under this Agreement.

(c)    If a Defaulting Administrative Agent Event has occurred and is
continuing, the Co-Issuers may make (or cause to be made) all payments in
respect of the Aggregate Unpaids or under any fee letter delivered in connection
herewith (including, without limitation, the Series 2018-1 Class A-1 VFN Fee
Letter) directly to the Funding Agents or the Swingline Lender or the L/C
Provider, as applicable, and the Co-Issuers for all purposes may deal directly
with the Funding Agents or the Swingline Lender or the L/C Provider, as
applicable.

 

30



--------------------------------------------------------------------------------

SECTION 5.08    Authorization and Action of Funding Agents. Each Investor is
hereby deemed to have designated and appointed its related Funding Agent set
forth next to such Investor’s name on Schedule I (or identified as such
Investor’s Funding Agent pursuant to any applicable Assignment and Assumption
Agreement or Investor Group Supplement) as the agent of such Person hereunder,
and hereby authorizes such Funding Agent to take such actions as agent on its
behalf and to exercise such powers as are delegated to such Funding Agent by the
terms of this Agreement together with such powers as are reasonably incidental
thereto. Each Funding Agent shall not have any duties or responsibilities,
except those expressly set forth herein, or any fiduciary relationship with the
related Investor Group, and no implied covenants, functions, responsibilities,
duties, obligations or liabilities on the part of such Funding Agent shall be
read into this Agreement or otherwise exist for such Funding Agent. In
performing its functions and duties hereunder, each Funding Agent shall act
solely as agent for the related Investor Group and does not assume nor shall it
be deemed to have assumed any obligation or relationship of trust or agency with
or for any Co-Issuer, any of its successors or assigns or any other Person. Each
Funding Agent shall not be required to take any action that exposes such Funding
Agent to personal liability or that is contrary to this Agreement or any
Requirement of Law. The appointment and authority of the Funding Agents
hereunder shall terminate upon the indefeasible payment in full of the Aggregate
Unpaids of the Investor Groups and the termination in full of all the
Commitments.

SECTION 5.09    Delegation of Duties. Each Funding Agent may execute any of its
duties under this Agreement by or through agents or attorneys-in-fact and shall
be entitled to advice of counsel concerning all matters pertaining to such
duties. Each Funding Agent shall not be responsible for the actions or any gross
negligence or willful misconduct of any agents or attorneys-in-fact selected by
it in good faith.

SECTION 5.10    Exculpatory Provisions. Each Funding Agent and its Affiliates,
and each of their directors, officers, agents or employees shall not be
(a) liable for any action lawfully taken or omitted to be taken by it or them
under or in connection with this Agreement (except for its, their or such
Person’s own gross negligence or willful misconduct), or (b) responsible in any
manner to the related Investor Group for any recitals, statements,
representations or warranties made by any Co-Issuer contained in this Agreement
or in any certificate, report, statement or other document referred to or
provided for in, or received under or in connection with, this Agreement, or for
the value, validity, effectiveness, genuineness, enforceability or sufficiency
of this Agreement or any other document furnished in connection herewith, or for
any failure of any Co-Issuer to perform its obligations hereunder, or for the
satisfaction of any condition specified in Article VII. Each Funding Agent shall
not be under any obligation to the related Investor Group to ascertain or to
inquire as to the observance or performance of any of the agreements or
covenants contained in, or conditions of, this Agreement, or to inspect the
properties, books or records of any Co-Issuer. Each Funding Agent shall not be
deemed to have knowledge of any Potential Rapid Amortization Event, Rapid
Amortization Event, Default or Event of Default unless such Funding Agent has
received notice of such event from the Co-Issuers or any member of the related
Investor Group.

SECTION 5.11    Reliance. Each Funding Agent shall in all cases be entitled to
rely, and shall be fully protected in relying, upon any document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of the
Administrative Agent and legal counsel (including, without limitation, counsel
to the Co-Issuers), independent accountants

 

31



--------------------------------------------------------------------------------

and other experts selected by such Funding Agent. Each Funding Agent shall in
all cases be fully justified in failing or refusing to take any action under
this Agreement or any other document furnished in connection herewith unless it
shall first receive such advice or concurrence of the related Investor Group as
it deems appropriate or it shall first be indemnified to its satisfaction by the
related Investor Group; provided that unless and until such Funding Agent shall
have received such advice, such Funding Agent may take or refrain from taking
any action, as such Funding Agent shall deem advisable and in the best interests
of the related Investor Group. Each Funding Agent shall in all cases be fully
protected in acting, or in refraining from acting, in accordance with a request
of the related Investor Group and such request and any action taken or failure
to act pursuant thereto shall be binding upon the related Investor Group.

SECTION 5.12    Non-Reliance on the Funding Agent and Other Purchasers. The
related Investor Group expressly acknowledges that its Funding Agent and any of
its officers, directors, employees, agents, attorneys-in-fact or Affiliates has
not made any representations or warranties to it and that no act by such Funding
Agent hereafter taken, including, without limitation, any review of the affairs
of the Co-Issuers, shall be deemed to constitute any representation or warranty
by such Funding Agent. The related Investor Group represents and warrants to
such Funding Agent that it has and will, independently and without reliance upon
such Funding Agent and based on such documents and information as it has deemed
appropriate, made its own appraisal of, and investigation into, the business,
operations, property, prospects, financial and other conditions and
creditworthiness of the Co-Issuers and made its own decision to enter into this
Agreement.

SECTION 5.13    The Funding Agent in its Individual Capacity. Each Funding Agent
and any of its Affiliates may make loans to, accept deposits from, and generally
engage in any kind of business with any Co-Issuer or any Affiliate of a
Co-Issuer as though such Funding Agent were not a Funding Agent hereunder.

SECTION 5.14    Successor Funding Agent. Each Funding Agent will, upon the
direction of the related Investor Group, resign as such Funding Agent. If such
Funding Agent shall resign, then the related Investor Group shall appoint an
Affiliate of a member of the related Investor Group as a successor funding agent
(it being understood that such resignation shall not be effective until such
successor is appointed). After any retiring Funding Agent’s resignation
hereunder as Funding Agent, subject to the limitations set forth herein, the
provisions of Section 9.05 and this Article V shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was the Funding Agent
under this Agreement.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

SECTION 6.01    The Co-Issuers and Guarantors. The Co-Issuers and the Guarantors
jointly and severally represent and warrant to the Administrative Agent and each
Lender Party, as of the date of this Agreement and as of the date of each
Advance made hereunder, that:

(a)    each of their representations and warranties made in favor of the Trustee
or the Noteholders in the Indenture and the other Related Documents (other than
a Related Document relating solely to a Series of Notes other than the Series
2018-1 Class A-1 Notes) is true and correct (a) if not qualified as to
materiality or Material Adverse Effect, in all material respects and (b) if
qualified as to materiality or Material Adverse Effect, in all respects, as of
the date originally made, as of the date hereof and as of the Series 2018-1
Closing Date (unless stated to relate solely to an earlier date, in which case
such representations and warranties shall be true and correct in all material
respects as of such earlier date);

 

32



--------------------------------------------------------------------------------

(b)    no (i) Potential Rapid Amortization Event, Rapid Amortization Event,
Default or Event of Default has occurred and is continuing and (ii) Cash
Trapping Period is in effect;

(c)    assuming the representations and warranties of each Lender Party set
forth in Section 6.03 of this Agreement are true and correct, neither they nor
or any of their Affiliates, have, directly or through an agent, engaged in any
form of general solicitation or general advertising in connection with the
offering of the Series 2018-1 Class A-1 Notes under the Securities Act or in any
manner involving a public offering within the meaning of Section 4(a)(2) of the
Securities Act including, but not limited to, articles, notices or other
communications published in any newspaper, magazine, or similar medium or
broadcast over television or radio or any seminar or meeting whose attendees
have been invited by any general solicitation or general advertising; provided
that no representation or warranty is made with respect to the Lender Parties
and their Affiliates; and no Co-Issuer nor any of its Affiliates has entered
into any contractual arrangement with respect to the distribution of the Series
2018-1 Class A-1 Notes, except for this Agreement and the other Related
Documents, and the Co-Issuers will not enter into any such arrangement;

(d)    neither they nor any of their Affiliates have, directly or through any
agent, sold, offered for sale, solicited offers to buy or otherwise negotiated
in respect of, any “security” (as defined in the Securities Act) that is or will
be integrated with the sale of the Series 2018-1 Class A-1 Notes in a manner
that would require the registration of the Series 2018-1 Class A-1 Notes under
the Securities Act;

(e)    assuming the representations and warranties of each Lender Party set
forth in Section 6.03 of this Agreement are true and correct, the offer and sale
of the Series 2018-1 Class A-1 Notes in the manner contemplated by this
Agreement is a transaction exempt from the registration requirements of the
Securities Act, and the Base Indenture is not required to be qualified under the
United States Trust Indenture Act of 1939, as amended;

(f)    no Securitization Entity is required, or will be required as a result of
the making of Advances and Swingline Loans and the issuance of Letters of Credit
hereunder and the use of proceeds therefrom, to register as an “investment
company” under the 1940 Act; in connection with the foregoing, the Co-Issuers
are relying on an exclusion from the definition of “investment company” under
Section 3(a)(1) of the Investment Company Act, although additional exemptions or
exclusions may be available to the Co-Issuers; the Co-Issuers do not constitute
a “covered fund” for purposes of Section 619 of the Dodd-Frank Wall Street
Reform and Consumer Protection Act, otherwise known as the “Volcker Rule.”

(g)    the Co-Issuers have furnished to the Administrative Agent and each
Funding Agent true, accurate and complete copies of all other Related Documents
(excluding Series Supplements and other Related Documents relating solely to a
Series of Notes other than the Series 2018-1 Class A-1 Notes) to which they are
a party as of the Series 2018-1 Closing Date, all of which Related Documents are
in full force and effect as of the Series 2018-1 Closing Date and no terms of
any such agreements or documents have been amended, modified or otherwise waived
as of such date, other than such amendments, modifications or waivers about
which a Co-Issuer has informed each Funding Agent, the Swingline Lender and the
L/C Provider;

(h)    none of the Co-Issuers or the Guarantors or any of their respective
subsidiaries nor, to the knowledge of any of the Co-Issuers or the Guarantors,
any Affiliate, director, officer, manager, member, agent, employee or other
person acting on behalf of any of the Co-Issuers, the Guarantors or any of their
respective subsidiaries, has: (i) made any unlawful contribution, gift,
entertainment or other unlawful expense relating to political activity;
(ii) made any direct or indirect

 

33



--------------------------------------------------------------------------------

unlawful payment to any domestic governmental official or “foreign official” (as
defined in the U.S. Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder (collectively, the “FCPA”)); (iii) violated or
is in violation of any provision of the FCPA, the Bribery Act of 2010 of the
United Kingdom or any applicable anti-bribery statute or regulation of any other
jurisdiction in which it operates its business, including, in each case, the
rules and regulations thereunder; or (iv) made any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment and the Co-Issuers
and Guarantors (or the Manager on their behalf) maintain policies and procedures
designed to ensure, and which are reasonably expected to continue to ensure,
compliance with the FCPA;

(i)    to the knowledge of the Co-Issuers and the Guarantors, the operations of
the Co-Issuers and the Guarantors and their respective subsidiaries are and have
been conducted at all times in compliance with applicable financial
record-keeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all jurisdictions, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the “Money Laundering Laws”) and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving any of the Co-Issuers, the
Guarantors or their respective subsidiaries with respect to the Money Laundering
Laws is pending or, to the knowledge of the Co-Issuers or the Guarantors,
threatened;

(j)    none of the Co-Issuers or the Guarantors or any of their respective
subsidiaries nor, to the knowledge of any of the Co-Issuers or the Guarantors,
any director, manager, member, officer, employee, agent or Affiliate of any of
the Co-Issuers or the Guarantors or any of their respective subsidiaries is
currently subject to any sanctions administered or enforced by the United States
Government, including, without limitation, the U.S. Department of the Treasury’s
Office of Foreign Assets Control (“OFAC”) and the U.S. Department of State ,or
the European Union (collectively, “Sanctions”); nor is such relevant entity
located, organized or resident in a country or territory that is subject to or
the target of any Sanctions; and the Co-Issuers and the Guarantors will not
directly or indirectly use the proceeds of the Advances, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other person or entity, for the purpose of making payments in violation of
Sanctions and the Co-Issuers and Guarantors (or the Manager on their behalf)
maintain policies and procedures designed to ensure, and which are reasonably
expected to continue to ensure, compliance with OFAC;

(k)    the representations and warranties contained in Section 4.6 of the
Guarantee and Collateral Agreement and Section 7.13 of the Indenture are true
and correct in all respects; and

(l)    the Series 2018-1 Class A-1 Advance Notes and each Advance hereunder is
an “eligible asset” as defined in Rule 3a-7 under the Investment Company Act.

SECTION 6.02    The Manager. The Manager represents and warrants to the
Administrative Agent and each Lender Party that no Manager Termination Event has
occurred and is continuing as a result of any representation and warranty made
by it in any Related Document (other than a Related Document relating solely to
a Series of Notes other than the Series 2018-1 Class A-1 Notes) to which it is a
party (including any representations and warranties made by it as Manager) being
inaccurate.

SECTION 6.03    Lender Parties. Each of the Lender Parties represents and
warrants to the Co-Issuers and the Manager as of the date hereof (or, in the
case of a successor or assign of an Investor, as of the subsequent date on which
such successor or assign shall become or be deemed to become a party hereto)
that:

 

34



--------------------------------------------------------------------------------

(a)    it has had an opportunity to discuss the Co-Issuers’ and the Manager’s
business, management and financial affairs, and the terms and conditions of the
proposed purchase of the Series 2018-1 Class A-1 Notes, with the Co-Issuers and
the Manager and their respective representatives;

(b)    it is an “accredited investor” within the meaning of Rule 501(a)(1), (2),
(3) or (7) of Regulation D under the Securities Act and has sufficient knowledge
and experience in financial and business matters to be capable of evaluating the
merits and risks of investing in, and is able and prepared to bear the economic
risk of investing in, the Series 2018-1 Class A-1 Notes;

(c)    it is purchasing the Series 2018-1 Class A-1 Notes for its own account,
or for the account of one or more “accredited investors” within the meaning of
Rule 501(a)(1), (2), (3) or (7) of Regulation D under the Securities Act that
meet the criteria described in clause (b) above and for which it is acting with
complete investment discretion, for investment purposes only and not with a view
to a distribution in violation of the Securities Act, subject, nevertheless, to
the understanding that the disposition of its property shall at all times be and
remain within its control, and neither it nor its Affiliates has engaged in any
general solicitation or general advertising within the meaning of the Securities
Act, or the rules and regulations promulgated thereunder, with respect to the
Series 2018-1 Class A-1 Notes;

(d)    it understands that (i) the Series 2018-1 Class A-1 Notes have not been
and will not be registered or qualified under the Securities Act or any
applicable state securities laws or the securities laws of any other
jurisdiction and are being offered only in a transaction not involving any
public offering within the meaning of the Securities Act and may not be resold
or otherwise transferred unless so registered or qualified or unless an
exemption from registration or qualification is available and an opinion of
counsel shall have been delivered in advance to the Co-Issuers, (ii) the
Co-Issuers are not required to register the Series 2018-1 Class A-1 Notes under
the Securities Act or any applicable state securities laws or the securities
laws of any other jurisdiction, (iii) any permitted transferee hereunder must
meet the criteria in clause (b) above and (iv) any transfer must comply with the
provisions of Section 2.8 of the Base Indenture, Section 4.3 of the Series
2018-1 Supplement and Section 9.03 or 9.17, as applicable, of this Agreement;

(e)    it will comply with the requirements of Section 6.03(d), above, in
connection with any transfer by it of the Series 2018-1 Class A-1 Notes;

(f)    it understands that the Series 2018-1 Class A-1 Notes will bear the
legend set out in the form of Series 2018-1 Class A-1 Notes attached to the
Series 2018-1 Supplement and be subject to the restrictions on transfer
described in such legend;

(g)    it will obtain for the benefit of the Co-Issuers from any purchaser of
the Series 2018-1 Class A-1 Notes substantially the same representations and
warranties contained in the foregoing paragraphs; and

(h)    it has executed a Purchaser’s Letter substantially in the form of
Exhibit D hereto.

ARTICLE VII

CONDITIONS

SECTION 7.01    Conditions to Issuance and Effectiveness. Each Lender Party will
have no obligation to purchase the Series 2018-1 Class A-1 Notes hereunder on
the Series 2018-1 Closing Date, and the Commitments, the Swingline Commitment
and the L/C Commitment will not become effective, unless:

 

35



--------------------------------------------------------------------------------

(a)    the Base Indenture, the Series 2018-1 Supplement, the Guarantee and
Collateral Agreement and the other Related Documents shall be in full force and
effect;

(b)    on the Series 2018-1 Closing Date, the Administrative Agent shall have
received a letter, in form and substance reasonably satisfactory to it, from S&P
stating that the Series 2018-1 Class A-1 Notes have received a rating of not
less than BBB; and

(c)    at the time of such issuance, the additional conditions set forth in
Schedule III and all other conditions to the issuance of the Series 2018-1
Class A-1 Notes under the Indenture shall have been satisfied or waived.

SECTION 7.02    Conditions to Initial Extensions of Credit. The election of each
Conduit Investor to fund, and the obligation of each Committed Note Purchaser to
fund, the initial Borrowing hereunder, and the obligations of the Swingline
Lender and the L/C Provider to fund the initial Swingline Loan or provide the
initial Letter of Credit hereunder, respectively, shall be subject to the
satisfaction of the conditions precedent that (a) each Funding Agent shall have
received a duly executed and authenticated Series 2018-1 Class A-1 Advance Note
registered in its name or in such other name as shall have been directed by such
Funding Agent and stating that the principal amount thereof shall not exceed the
Maximum Investor Group Principal Amount of the related Investor Group, (b) each
of the Swingline Lender and the L/C Provider shall have received a duly executed
and authenticated Series 2018-1 Class A-1 Swingline Note or Series 2018-1
Class A-1 L/C Note, as applicable, registered in its name or in such other name
as shall have been directed by it and stating that the principal amount thereof
shall not exceed the Swingline Commitment or L/C Commitment, respectively, and
(c) the Co-Issuers shall have paid all fees required to be paid by it under the
Related Documents on the Series 2018-1 Closing Date, including all fees required
hereunder.

SECTION 7.03    Conditions to Each Extension of Credit. The election of each
Conduit Investor to fund, and the obligation of each Committed Note Purchaser to
fund, any Borrowing on any day (including the initial Borrowing but excluding
any Borrowings to repay Swingline Loans or L/C Obligations pursuant to
Section 2.05, 2.06 or 2.08, as applicable), and the obligations of the Swingline
Lender to fund any Swingline Loan (including the initial one) and of the L/C
Provider to provide any Letter of Credit (including the initial one),
respectively, shall be subject to the conditions precedent that on the date of
such funding or provision, before and after giving effect thereto and to the
application of any proceeds therefrom, the following statements shall be true
(without regard to any waiver, amendment or other modification of this
Section 7.03 or any definitions used herein consented to by the Control Party
unless Investors holding more than (i) if no single Investor Group holds more
than 50% of the Commitments, 50% of the Commitments or (ii) if a single Investor
Group holds more than 50% of the Commitments, two thirds of the Commitments
(provided that the Commitment of any Defaulting Investor shall be disregarded in
the determination of whether any threshold percentage of Commitments has been
met under this Section 7.03) have consented to such waiver, amendment or other
modification for purposes of this Section 7.03; provided, however, that if a
Rapid Amortization Event has occurred and been declared by the Control Party
pursuant to Section 9.1(a), (b), (c) or (d) of the Base Indenture, or has
occurred pursuant to Section 9.1(e) of the Base Indenture consent to such
waiver, amendment or other modification from all Investors (provided that it
shall not be the obligation of the Control Party to obtain such consent from the
Investors) as well as the Control Party is required for purposes of this
Section 7.03; and provided further that if the second proviso to Section 9.01 is
applicable to such waiver, amendment or other modification, then consent to such
waiver, amendment or other modification from the Persons required by such
proviso shall also be required for purposes of this Section 7.03):

 

36



--------------------------------------------------------------------------------

(a)    (i) the representations and warranties of the Co-Issuers set out in this
Agreement and (ii) the representations and warranties of the Manager set out in
this Agreement, in each such case, shall be true and correct (A) if qualified as
to materiality or Material Adverse Effect, in all respects and (B) if not
qualified as to materiality or Material Adverse Effect, in all material
respects, as of the date of such funding or issuance, with the same effect as
though made on that date (unless stated to relate solely to an earlier date, in
which case such representations and warranties shall have been true and correct
as of such earlier date);

(b)    no Default, Event of Default, Potential Rapid Amortization Event, Cash
Trapping Period or Rapid Amortization Event will be in existence at the time of,
or after giving effect to, such funding or issuance;

(c)    the DSCR as calculated as of the immediately preceding Quarterly
Calculation Date shall not be less than 1.50x;

(d)    in the case of any Borrowing, except to the extent an advance request is
expressly deemed to have been delivered hereunder, the Co-Issuers shall have
delivered or have been deemed to have delivered to the Administrative Agent an
executed advance request in the form of Exhibit A-1 hereto with respect to such
Borrowing (each such request, an “Advance Request” or a “Series 2018-1 Class A-1
Advance Request”);

(e)    the Co-Issuers have furnished to the Administrative Agents true, accurate
and complete copies of all other Related Documents (excluding any Series
Supplements and other Related Documents relating solely to a Series of Notes
other than the Series 2018-1 Class A-1 Notes) to which any Co-Issuer, the
Manager or any Guarantor is a party as of the Closing Date, all of which Related
Documents are in full force and effect as of the Closing Date and no terms of
any such agreements or documents have been amended, modified or otherwise waived
as of such date;

(f)    no Manager Termination Event has occurred and is continuing and each
representation and warranty made by the Manager in any Related Document (other
than a Related Document relating solely to a Series of Notes other than the
Series 2018-1 Class A-1 Notes) to which the Manager is a party (including any
representations and warranties made by it in its capacity as Manager) is true
and correct (a) if not qualified as to materiality or Material Adverse Effect,
in all material respects and (b) if qualified as to materiality or Material
Adverse Effect, in all respects as of the date originally made, as of the date
hereof and as of the Closing Date (unless stated to related solely to an earlier
date, in which case such representations and warranties were true and correct in
all material respects as of such earlier date);

(g)    the Senior Notes Interest Reserve Amount (including any Senior Notes
Interest Reserve Account Deficit Amount) will be funded and/or an Interest
Reserve Letter of Credit will be maintained for such amount as of the date of
such draw in the amounts required pursuant to the Indenture after giving effect
to such draw; provided that a portion of the proceeds of such draw may be used
to fund and/or maintain such Senior Notes Interest Reserve Amount;

(h)    all Undrawn Commitment Fees, Administrative Agent Fees and L/C Quarterly
Fees due and payable on or prior to the date of such funding or issuance shall
have been paid in full; and

(i)    all conditions to such extension of credit or provision specified in
Section 2.02, 2.03, 2.06 or 2.07 of this Agreement, as applicable, shall have
been satisfied.

The giving of any notice pursuant to Section 2.03, 2.06 or 2.07, as applicable,
shall constitute a representation and warranty by the Co-Issuers and the Manager
that all conditions precedent to such funding or provision have been satisfied
or will be satisfied concurrently therewith.

 

37



--------------------------------------------------------------------------------

ARTICLE VIII

COVENANTS

SECTION 8.01    Covenants. Each of the Co-Issuers and the Manager, severally,
covenants and agrees that, until all Aggregate Unpaids have been paid in full
and all Commitments, the Swingline Commitment and the L/C Commitment have been
terminated, it will:

(a)    unless waived in writing by the Control Party in accordance with
Section 9.7 of the Base Indenture, duly and timely perform all of its covenants
(both affirmative and negative) and obligations under each Related Document to
which it is a party;

(b)    not amend, modify, waive or give any approval, consent or permission
under any provision of the Base Indenture or any other Related Document to which
it is a party unless any such amendment, modification, waiver or other action is
in writing and made in accordance with the terms of the Base Indenture or such
other Related Document, as applicable;

(c)    reasonably concurrently with the time any report, notice or other
document is provided to the Rating Agencies and/or the Trustee, or caused to be
provided, by any Co-Issuer or the Manager under the Base Indenture (including,
without limitation, under Sections 8.8, 8.9 and/or 8.11 thereof) or under the
Series 2018-1 Supplement, provide the Administrative Agent (and the
Administrative Agent shall promptly provide a copy thereof to the Lender
Parties) with a copy of such report, notice or other document; provided,
however, that neither the Manager nor the Co-Issuers shall have any obligation
under this Section 8.01(c) to deliver to the Administrative Agent copies of any
Quarterly Noteholders’ Reports that relate solely to a Series of Notes other
than the Series 2018-1 Class A-1 Notes;

(d)    once per calendar year, following reasonable prior notice from the
Administrative Agent (the “Annual Inspection Notice”), and during regular
business hours, permit any one or more of the Administrative Agent, any Funding
Agent, the Swingline Lender or the L/C Provider, or any of their respective
agents, representatives or permitted assigns, at the Co-Issuers’ expense, access
(as a group, and not individually unless only one such Person desires such
access) to the offices of the Manager, the Co-Issuers and the Guarantors, (i) to
examine and make copies of and abstracts from all documentation relating to the
Collateral on the same terms as are provided to the Trustee under Section 8.6 of
the Base Indenture, and (ii) to visit the offices and properties of the Manager,
the Co-Issuers and the Guarantors for the purpose of examining such materials
described in clause (i) above, and to discuss matters relating to the
Collateral, or the administration and performance of the Base Indenture, the
Series 2018-1 Supplement and the other Related Documents with one or more
officers or employees of the Manager, the Co-Issuers and/or the Guarantors, as
applicable, having knowledge of such matters; provided, however, that upon the
occurrence and continuation of a Potential Rapid Amortization Event, Rapid
Amortization Event, Cash Trapping Period, Default or Event of Default, the
Administrative Agent, any Funding Agent, the Swingline Lender or the L/C
Provider, or any of their respective agents, representatives or permitted
assigns, at the Co-Issuers’ expense may do any of the foregoing at any time
during normal business hours and without advance notice; provided, further,
that, in addition to any visits made pursuant to provision of an Annual
Inspection Notice or during the continuation of a Potential Rapid Amortization
Event, Rapid Amortization Event, Default or Event of Default, the Administrative
Agent, any Funding Agent, the Swingline Lender and the L/C Provider, or any of
their respective agents, representatives or permitted assigns, at their own
expense, may do any of the foregoing at any time during normal business hours
following reasonable prior notice with respect to the business of the Co-Issuers
and/or the Guarantors; and provided, further, that the Funding Agents, the
Swingline Lender and the L/C Provider will be permitted to provide input to the
Administrative Agent with respect to the timing of delivery, and content, of the
Annual Inspection Notice;

 

38



--------------------------------------------------------------------------------

(e)     not take, or cause to be taken, any action, including, without
limitation, acquiring any margin stock (as such term is defined under the
regulations of the Board of Governors of the Federal Reserve System, “Margin
Stock”), that could cause the transactions contemplated by the Related Documents
to fail to comply with the regulations of the Board of Governors of the Federal
Reserve System, including Regulations T, U and X thereof;

(f)     not permit any amounts owed with respect to the Series 2018-1 Class A-1
Notes to be secured, directly or indirectly, by any Margin Stock in a manner
that would violate the regulations of the Board of Governors of the Federal
Reserve System, including Regulations T, U and X thereof;

(g)    promptly provide such additional financial and other information with
respect to the Related Documents (other than Series Supplements and Related
Documents relating solely to a Series of Notes other than the Series 2018-1
Class A-1 Notes), the Co-Issuers, the Manager or the Guarantors as the
Administrative Agent may from time to time reasonably request;

(h)    deliver to the Administrative Agent (and the Administrative Agent shall
promptly provide a copy thereof to the Lender Parties), the financial statements
prepared pursuant to Section 4.1 of the Base Indenture reasonably
contemporaneously with the delivery of such statements under the Base Indenture;

(i)    not (i) permit any Co-Issuer to use the proceeds of any Borrowing under
the Series 2018-1 Class A-1 Notes to pay any distribution on its limited
liability company interests to the IHOP SPV Guarantor or the Applebee’s SPV
Guarantor, as applicable, if such distribution will be used, directly or
indirectly, to pay amounts to or repurchase the equity interest of, Dine Brands
Global, Inc. or any other direct or indirect parent or shareholder of the IHOP
SPV Guarantor or the Applebee’s SPV Guarantor, or (ii) designate equity
contributions as Retained Collections Contributions to the extent such equity
contributions were funded with the proceeds of a Borrowing under the Series
2018-1 Class A-1 Notes; and

(j)    use of the proceeds of the Series 2018-1 Class A-1 Notes (including
Letters of Credit) for general corporate purposes of the Securitization Entities
and the Non-Securitization Entities, including the making of distributions and
the funding of acquisitions by any Securitization Entities or Non-Securitization
Entity, in each case, to the extent permitted under, and in accordance with the
terms of, the Base Indenture and the other Related Documents, including Sections
5.16 and 8.18 and of the Base Indenture.

In addition to the conditions set forth in Section 2.2(b) of the Base Indenture,
for so long as the Series 2018-1 Class A-1 Notes are Outstanding, obtain the
consent of the Administrative Agent to the issuance of any additional Series of
Class A-1 Notes (which consent shall be deemed to have been given unless an
objection is delivered to the Co-Issuers within ten (10) Business Days after
written notice of such proposed issuance is delivered to the Administrative
Agent.

ARTICLE IX

MISCELLANEOUS PROVISIONS

SECTION 9.01    Amendments. No amendment to or waiver or other modification of
any provision of this Agreement, nor consent to any departure therefrom by the
Manager or any Co-Issuer, shall in any event be effective unless the same shall
be in writing and signed by the Co-Issuers with the written consent of (A) the
Administrative Agent and (B) other than in respect of amendments pursuant to
Section 3.04, Investor Groups holding more than (i) if no single Investor Group
holds more than 50% of the Commitments, 50% of the Commitments or (ii) if a
single Investor Group holds more than 50% of the Commitments, two thirds of the
Commitments (“Required Investor Groups”); provided that

 

39



--------------------------------------------------------------------------------

the Commitment of any Defaulting Investor shall be disregarded in the
determination of whether such threshold percentage of Commitments has been met;
provided, however, that, in addition, (i) the prior written consent of each
affected Investor shall be required in connection with any amendment,
modification or waiver that (x) increases the amount of the Commitment of such
Investor, extends the Commitment Termination Date or the Class A-1 Notes Renewal
Date for such Investor, modifies the conditions to funding the Commitment or
otherwise subjects such Investor to any increased or additional duties or
obligations hereunder or in connection herewith (it being understood and agreed
that waivers or modifications of conditions precedent, covenants, Defaults or
Events of Default or of a mandatory reduction in the aggregate Commitments shall
not constitute an increase of the Commitments of any Lender Party), (y) reduces
the amount or delays the timing of payment of any principal, interest, fees or
other amounts payable to such Investor hereunder or (z) would have an effect
comparable to any of those set forth in Section 13.2(a) of the Base Indenture
that require the consent of each Noteholder or each affected Noteholder;
(ii) any amendment, modification or waiver that affects the rights or duties of
any of the Swingline Lender, the L/C Provider, the Administrative Agent or the
Funding Agents shall require the prior written consent of such affected Person;
and (iii) the prior written consent of each Investor, the Swingline Lender, the
L/C Provider, the Administrative Agent and each Funding Agent shall be required
in connection with any amendment, modification or waiver of this Section 9.01.
For purposes of any provision of any other Indenture Document relating to any
vote, consent, direction or the like to be given by the Series 2018-1 Class A-1
Noteholders, such vote, consent, direction or the like shall be given by the
Holders of the Series 2018-1 Class A-1 Advance Notes only and not by the Holders
of any Series 2018-1 Class A-1 Swingline Notes or Series 2018-1 Class A-1 L/C
Notes except to the extent that such vote, consent, direction or the like is to
be given by each affected Noteholder and the Holders of any Series 2018-1
Class A-1 Swingline Notes or Series 2018-1 Class A-1 L/C Notes would be affected
thereby. In addition, the provisions of Section 6.01(k) may not be amended or
waived without confirmation from each Conduit Investor that the rating of the
commercial paper notes of such Conduit Investor then rated by Standard & Poor’s
will not be reduced or withdrawn as a result thereof. Each Series 2018-1
Class A-1 Noteholder hereby authorizes the Administrative Agent to consent to
any amendment pursuant Section 3.04 or pursuant to the last paragraph of
Section 13.1(a) of the Base Indenture.

Each Committed Note Purchaser will notify the Co-Issuers in writing whether or
not it will consent to a proposed amendment, waiver or other modification of
this Agreement and, if applicable, any condition to such consent, waiver or
other modification. If a Committed Note Purchaser notifies the Co-Issuers in
writing that such Committed Note Purchaser either (I) will not consent to an
amendment to or waiver or other modification of any provision of this Agreement
or (II) conditions its consent to such an amendment, waiver or other
modification of any provision of this Agreement upon the payment of an amendment
fee, the Co-Issuers may replace every member (but not any subset thereof) of
such Committed Note Purchaser’s entire Investor Group by giving written notice
to each member of such Investor Group and the Administrative Agent designating
one or more Persons that are willing and able to purchase each member of such
Investor Group’s rights and obligations under this Agreement for a purchase
price that with respect to each such member of such Investor Group will equal
the amount owed to each such member of such Investor Group with respect to the
Series 2018-1 Class A-1 Advance Notes (whether arising under the Indenture, this
Agreement, the Series 2018-1 Class A-1 Advance Notes or otherwise). Upon receipt
of such written notice, each member of such Investor Group shall assign its
rights and obligations under this Agreement pursuant to and in accordance with
Sections 9.17(a), (b) and (c), as applicable, in consideration for such purchase
price and at the reasonable expense of the Co-Issuers (including, without
limitation, the reasonable documented fees and out-of-pocket expenses of counsel
to each such member); provided, however, that no member of such Investor Group
shall be obligated to assign any of its rights and obligations under this
Agreement if the purchase price to be paid to such member is not at least equal
to the amount owed to such member with respect to the Series 2018-1 Class A-1
Advance Notes (whether arising under the Indenture, this Agreement, the Series
2018-1 Class A-1 Advance Notes or otherwise). In addition,

 

40



--------------------------------------------------------------------------------

notwithstanding the terms of Section 2.05, the Co-Issuers may also effect a
permanent reduction in the Series 2018-1 Class A-1 Notes Maximum Principal
Amount and a corresponding reduction in the Commitment Amount solely of such
Committed Note Purchaser and Maximum Investor Group Principal Amount solely of
such Investor Group on a non-ratable basis; provided that (i) any such reduction
will be limited to the undrawn portion of such Commitments, although any such
reduction may be combined with a Voluntary Decrease effected pursuant to and in
accordance with Section 2.2(b) of the Series 2018-1 Supplement, applied solely
with respect to such Committed Note Purchaser and such Investor Group.

The Co-Issuers and the Lender Parties shall negotiate any amendments, waivers,
consents, supplements or other modifications to this Agreement or the other
Related Documents that require the consent of the Lender Parties in good faith.
Pursuant to Section 9.05(a), the Lender Parties shall be entitled to
reimbursement by the Co-Issuers for the reasonable expenses incurred by the
Lender Parties in reviewing and approving any such amendment, waiver, consent,
supplement or other modification to this Agreement or any Related Document. The
Administrative Agent agrees to provide notice to each Investor Group of any
amendment to this Agreement, regardless of whether the consent of such Investor
is required for such amendment to become effective.

SECTION 9.02    No Waiver; Remedies. Any waiver, consent or approval given by
any party hereto shall be effective only in the specific instance and for the
specific purpose for which given, and no waiver by a party of any breach or
default under this Agreement shall be deemed a waiver of any other breach or
default. No failure on the part of any party hereto to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right hereunder, or any abandonment or
discontinuation of steps to enforce the right, power or privilege, preclude any
other or further exercise thereof or the exercise of any other right. No notice
to or demand on any party hereto in any case shall entitle such party to any
other or further notice or demand in the same, similar or other circumstances.
The remedies herein provided are cumulative and not exclusive of any remedies
provided by law.

SECTION 9.03    Binding on Successors and Assigns.

(a)    This Agreement shall be binding upon, and inure to the benefit of, the
Co-Issuers, the Manager, the Lender Parties, the Funding Agents, the
Administrative Agent and their respective successors and assigns; provided,
however, that none of the Co-Issuers nor the Manager may assign its rights or
obligations hereunder or in connection herewith or any interest herein
(voluntarily, by operation of law or otherwise) without the prior written
consent of each Lender Party (other than any Defaulting Investor); provided
further that nothing herein shall prevent the Co-Issuers from assigning its
rights (but none of its duties or liabilities) to the Trustee under the Base
Indenture and the Series 2018-1 Supplement; and provided, further that none of
the Lender Parties may transfer, pledge, assign, sell participations in or
otherwise encumber its rights or obligations hereunder or in connection herewith
or any interest herein except as permitted under Section 6.03, Section 9.17 and
this Section 9.03. Nothing expressed herein is intended or shall be construed to
give any Person other than the Persons referred to in the preceding sentence any
legal or equitable right, remedy or claim under or in respect of this Agreement
except as provided in Section 9.16.

(b)    Notwithstanding any other provision set forth in this Agreement, each
Investor may at any time grant to one or more Program Support Providers a
participating interest in or lien on such Investor’s interests in the Advances
made hereunder and such Program Support Provider, with respect to its
participating interest, shall be entitled to the benefits granted to such
Investor under this Agreement. In addition, any Investor may at any time sell
participations to any Person in all or a portion of such Investor’s rights
and/or obligations under this Agreement, the Series 2018-1 Class A-1 Advance
Notes and the Advances made thereunder and, in connection therewith, any other
Related Documents to which it is a party, and such participant, with respect to
its participating interest, shall be entitled to the benefits granted to such
Investor under this Agreement; provided that (i) such Investor’s

 

41



--------------------------------------------------------------------------------

obligations under this Agreement shall remain unchanged, (ii) such Investor
shall remain solely responsible to the other parties hereto for the performance
of such obligations, and (iii) the Co-Issuers, the Administrative Agent, the
Swingline Lender, the L/C Provider and each other Investor shall continue to
deal solely and directly with such Investor in connection with such Investor’s
rights and obligations under this Agreement.

(c)    In addition to its rights under Section 9.17, each Conduit Investor may
at any time assign its rights in the Series 2018-1 Class A-1 Advance Notes (and
its rights hereunder and under the Related Documents) to its related Committed
Note Purchaser or, subject to Section 6.03 and Section 9.17(f), its related
Program Support Provider or any Affiliate of any of the foregoing, in each case
in accordance with the applicable provisions of the Indenture. Furthermore, each
Conduit Investor may at any time grant a security interest in and lien on, all
or any portion of its interests under this Agreement, its Series 2018-1
Class A-1 Advance Note and all Related Documents to (i) its related Committed
Note Purchaser, (ii) its Funding Agent, (iii) any Program Support Provider who,
at any time now or in the future, provides program liquidity or credit
enhancement, including, without limitation, an insurance policy for such Conduit
Investor relating to the Commercial Paper or the Series 2018-1 Class A-1 Advance
Notes, (iv) any other Person who, at any time now or in the future, provides
liquidity or credit enhancement for the Conduit Investors, including, without
limitation, an insurance policy relating to the Commercial Paper or the Series
2018-1 Class A-1 Advance Notes, (v) any collateral trustee or collateral agent
for any of the foregoing or (vi) a trustee or collateral agent for the benefit
of the holders of the commercial paper notes or other senior indebtedness of
such Conduit Investor appointed pursuant to such Conduit Investor’s program
documents; provided, however, that any such security interest or lien shall be
released upon assignment of its Series 2018-1 Class A-1 Advance Note to its
related Committed Note Purchaser. Each Committed Note Purchaser may assign its
Commitment, or all or any portion of its interest under its Series 2018-1
Class A-1 Advance Note, this Agreement and the Related Documents to any Person
to the extent permitted by Section 9.17. Notwithstanding any other provisions
set forth in this Agreement, each Committed Note Purchaser may at any time
create a security interest in all or any portion of its rights under this
Agreement, its Series 2018-1 Class A-1 Advance Note and the Related Documents in
favor of any Federal Reserve Bank in accordance with Regulation A of the F.R.S.
Board or any similar foreign entity.

SECTION 9.04    Termination; Survival of Agreement. All covenants, agreements,
representations and warranties made herein and in the Series 2018-1 Class A-1
Notes delivered pursuant hereto shall survive the making and the repayment of
the Advances, the Swingline Loans and the Letters of Credit and the execution
and delivery of this Agreement and the Series 2018-1 Class A-1 Notes and shall
continue in full force and effect until all interest on and principal of the
Series 2018-1 Class A-1 Notes, and all other amounts owed to the Lender Parties,
the Funding Agents and the Administrative Agent hereunder and under the Series
2018-1 Supplement have been paid in full, all Letters of Credit have expired or
been fully cash collateralized in accordance with the terms of this Agreement
and the Commitments, the Swingline Commitment and the L/C Commitment have been
terminated, at which point this Agreement shall terminate. In addition, the
obligations of the Co-Issuers and the Lender Parties under Sections 3.05, 3.06,
3.07, 3.08, 9.05, 9.10 and 9.11 shall survive the termination of this Agreement.
The Administrative Agent, on the reasonable request of the Co-Issuers, shall
execute proper instruments acknowledging confirmation of and termination of this
Agreement in form and substance reasonably satisfactory to the Administrative
Agent.

SECTION 9.05    Payment of Costs and Expenses; Indemnification.

(a)    Payment of Costs and Expenses. The Co-Issuers and the Guarantors jointly
and severally agree to pay (by depositing such amounts into the Collection
Account to be distributed subject to and in accordance with the Priority of
Payments), (A) on the Series 2018-1 Closing Date (if invoiced at least one
(1) Business Day prior to such date) and (B) on or before five (5) Business

 

42



--------------------------------------------------------------------------------

Days after written demand (in all other cases), all reasonable documented
out-of-pocket expenses of the Administrative Agent, each initial Funding Agent
and each initial Lender Party (including the reasonable fees and out-of-pocket
expenses of one external counsel to each of the foregoing, if any (but
excluding, for the avoidance of doubt, fees and expenses, whether allocated or
otherwise, in respect of in-house counsel), as well as the fees and expenses of
the Rating Agencies) in connection with (i) the negotiation, preparation,
execution and delivery of this Agreement and of each other Related Document,
including schedules and exhibits, whether or not the transactions contemplated
hereby or thereby are consummated (including, without limitation, such
reasonable and documented out-of-pocket expenses for the Committed Note
Purchasers’ due diligence investigation, consultants’ fees and travel expenses
and such fees incurred on or before the Series 2018-1 Closing Date to the extent
invoiced at least one (1) Business Day prior to such date), the administration
and syndication of this Agreement and of each other Related Document and the
taking of any other action (whether through negotiations, through any work-out,
bankruptcy, restructuring or other legal or other proceeding (including, without
limitation, preparation for and/or response to any subpoena or request for
document production relating thereto) or otherwise) in respect of, or legal
advice with respect to its rights or responsibilities under, this Agreement and
of each other Related Document; and (ii) any amendments, waivers, consents,
supplements or other modifications to this Agreement or any other Related
Document as may from time to time hereafter be proposed by the Manager or the
Securitization Entities. The Co-Issuers and the Guarantors further jointly and
severally agree to pay, subject to and in accordance with the Priority of
Payments, and to hold the Administrative Agent, each Funding Agent and each
Lender Party harmless from all liability for (x) any breach by any Co-Issuer of
its obligations under this Agreement, (y) all reasonable documented
out-of-pocket costs incurred by the Administrative Agent, such Funding Agent or
such Lender Party including the reasonable and documented fees and out-of-pocket
expenses of counsel to each of the foregoing, including, for the avoidance of
doubt, fees and expenses of in-house counsel, if any, in enforcing this
Agreement or in connection with the negotiation of any restructuring or
“work-out”, whether or not consummated, of the Related Documents and (z) any
Non-Excluded Taxes that may be payable in connection with (1) the execution or
delivery of this Agreement, (2) any Borrowing or Swingline Loan hereunder,
(3) the issuance of the Series 2018-1 Class A-1 Notes, (4) any Letter of Credit
hereunder or (5) any other Related Documents.    The Co-Issuers and the
Guarantors also jointly and severally agree to reimburse, subject to and in
accordance with the Priority of Payments, the Administrative Agent, such Funding
Agent and Lender Party upon demand for all reasonable out-of-pocket expenses
incurred by the Administrative Agent, such Funding Agent and such Lender Party
in connection with the enforcement of this Agreement or any other Related
Documents. Notwithstanding the foregoing, other than in connection with a sale
or assignment pursuant to Section 9.18(a), the Co-Issuers and/or the Guarantors
shall have no obligation to reimburse any Lender Party for any of the fees
and/or expenses incurred by such Lender Party with respect to its sale or
assignment of all or any part of its respective rights and obligations under
this Agreement and the Series 2018-1 Class A-1 Notes pursuant to Section 9.03 or
Section 9.17.

(b)    Indemnification of the Lender Parties. In consideration of the execution
and delivery of this Agreement by the Lender Parties, the Securitization
Entities hereby agree to jointly and severally indemnify and hold each Lender
Party, each Funding Agent and the Administrative Agent (each in its capacity as
such) and each of their officers, directors, employees and agents (collectively,
the “Indemnified Parties”) harmless (by depositing such amounts into the
Collection Account to be distributed subject to and in accordance with the
Priority of Payments) from and against any and all actions, causes of action,
suits, losses, liabilities and damages, and reasonable and documented
out-of-pocket costs and expenses incurred in connection therewith (irrespective
of whether any such Indemnified Party is a party to the action for which
indemnification hereunder is sought and including, without limitation, any
liability in connection with the offering and sale of the Series 2018-1
Class A-1 Notes), including reasonable and documented out-of-pocket attorneys’
fees and disbursements (collectively, the “Indemnified Liabilities”), incurred
by the Indemnified Parties or any of them (whether in prosecuting or defending
against such actions, suits or claims) to the extent resulting from, or arising
out of, or relating to:

 

43



--------------------------------------------------------------------------------

(i)    any transaction financed or to be financed in whole or in part, directly
or indirectly, with the proceeds of any Advance, Swingline Loan or Letter of
Credit; or

(ii)    the entering into and performance of this Agreement and any other
Related Document by any of the Indemnified Parties;

except for any such Indemnified Liabilities arising for the account of a
particular Indemnified Party by reason of the relevant Indemnified Party’s gross
negligence or willful misconduct or breach of representations set forth herein
as determined by a final, non-appealable judgment of a court of competent
jurisdiction. If and to the extent that the foregoing undertaking may be
unenforceable for any reason, the Securitization Entities hereby jointly and
severally agree to make the maximum contribution to the payment and satisfaction
of each of the Indemnified Liabilities that is permissible under applicable law.
The indemnity set forth in this Section 9.05(b) shall in no event include
indemnification for special, punitive, consequential or indirect damages of any
kind or for any Class A-1 Taxes which shall be covered by (or expressly excluded
from) the indemnification provided in Section 3.08 or for any transfer Class A-1
Taxes with respect to its sale or assignment of all or any part of its
respective rights and obligations under this Agreement and the Series 2018-1
Class A-1 Notes pursuant to Section 9.17. The Co-Issuers shall give notice to
the Rating Agencies of any claim for Indemnified Liabilities made under this
Section 9.05(b).

(c)    Indemnification of the Administrative Agent and each Funding Agent. In
consideration of the execution and delivery of this Agreement by the
Administrative Agent and the related Funding Agent, each Committed Note
Purchaser, ratably according to its respective Commitment, hereby agrees to
indemnify and hold the Administrative Agent and each of its officers, directors,
employees, affiliates and agents (collectively, the “Administrative Agent
Indemnified Parties”) and such Funding Agent and each of its officers,
directors, employees and agents (collectively, the “Funding Agent Indemnified
Parties,” and together with the Administrative Agent Indemnified Parties, the
“Applicable Agent Indemnified Parties”) harmless from and against any and all
actions, causes of action, suits, losses, liabilities and damages, and
reasonable costs and expenses incurred in connection therewith (solely to the
extent not reimbursed by or on behalf of the Co-Issuers or the Guarantors)
(irrespective of whether any such Applicable Agent Indemnified Party is a party
to the action for which indemnification hereunder is sought and including,
without limitation, any liability in connection with the offering and sale of
the Series 2018-1 Class A-1 Notes), including reasonable attorneys’ fees and
disbursements (collectively, the “Applicable Agent Indemnified Liabilities”),
incurred by the Applicable Agent Indemnified Parties or any of them (whether in
prosecuting or defending against such actions, suits or claims) to the extent
resulting from, or arising out of, or relating to the entering into and
performance of this Agreement and any other Related Document by any of the
Applicable Agent Indemnified Parties, except for any such Applicable Agent
Indemnified Liabilities arising for the account of a particular Applicable Agent
Indemnified Party by reason of the relevant Applicable Agent Indemnified Party’s
gross negligence or willful misconduct. If and to the extent that the foregoing
undertaking may be unenforceable for any reason, each Committed Note Purchaser,
ratably according to its respective Commitment, hereby agrees to make the
maximum contribution to the payment and satisfaction of each of the Applicable
Agent Indemnified Liabilities that is permissible under applicable law. The
indemnity set forth in this Section 9.05(c) shall in no event include
indemnification for consequential or indirect damages of any kind or for any
Class A-1 Taxes which shall be covered by (or expressly excluded from) the
indemnification provided in Section 3.08.

SECTION 9.06    Characterization as Related Document; Entire Agreement. This
Agreement shall be deemed to be a Related Document for all purposes of the Base
Indenture and the other Related Documents. This Agreement, together with the
Base Indenture, the Series 2018-1 Supplement, the documents delivered pursuant
to Article VII and the other Related Documents, including the exhibits and
schedules thereto, contains a final and complete integration of all prior
expressions by the parties hereto with respect to the subject matter hereof and
shall constitute the entire agreement among the parties hereto with respect to
the subject matter hereof, superseding all previous oral statements and other
writings with respect thereto.

 

44



--------------------------------------------------------------------------------

SECTION 9.07    Notices. All notices, amendments, waivers, consents and other
communications provided to any party hereto under this Agreement shall be in
writing and addressed, delivered or transmitted to such party at its address, or
e-mail address set forth below its signature hereto, in the case of the
Co-Issuers or the Manager, or on Schedule II, in the case of the Lender Parties,
the Administrative Agent and the Funding Agents, or in each case at such other
address or e-mail address as may be designated by such party in a notice to the
other parties. Any notice, if mailed and properly addressed with postage prepaid
or if properly addressed and sent by pre-paid courier service, shall be deemed
given when received; any notice, if transmitted by e-mail, shall be deemed given
when received.

SECTION 9.08    Severability of Provisions. Any covenant, provision, agreement
or term of this Agreement that is prohibited or is held to be void or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of the prohibition or unenforceability without invalidating the
remaining provisions of this Agreement.

SECTION 9.09    Tax Characterization(a) . (a) Each party to this Agreement
(i) acknowledges that it is the intent of the parties to this Agreement that,
for accounting purposes and for all federal, state and local income and
franchise tax purposes, the Series 2018-1 Class A-1 Notes will be treated as
evidence of indebtedness, (ii) agrees to treat the Series 2018-1 Class A-1 Notes
for all such purposes as indebtedness and (iii) agrees that the provisions of
the Related Documents shall be construed to further these intentions.

(b)    Each Series 2018-1 Class A-1 Noteholder shall, acting solely for this
purpose as an agent of the Co-Issuers, maintain a register on which it enters
the name and address of each related Lender Party (and, if applicable, Program
Support Provider) and the applicable portions of the Series 2018-1 Class A-1
Outstanding Principal Amount (and stated interest) with respect to such Series
2018-1 Class A-1 Noteholder of each Lender Party (and, if applicable, Program
Support Provider) that has an interest in such Series 2018-1 Class A-1
Noteholder’s Series 2018-1 Class A-1 Notes (the “Series 2018-1 Class A-1 Notes
Register”), provided that no Series 2018-1 Class A-1 Noteholder shall have any
obligation to disclose all or any portion of the Series 2018-1 Class A-1 Notes
Register to any Person except to the extent that such disclosure is necessary to
establish that such Series 2018-1 Class A-1 Notes are in registered form under
Section 5f.103-1(c) of the U.S. Treasury regulations.

SECTION 9.10    No Proceedings; Limited Recourse.

(a)    The Securitization Entities. Each of the parties hereto (other than the
Co-Issuers) hereby covenants and agrees that, prior to the date that is one year
and one day after the payment in full of the last maturing Note issued by any
Co-Issuer pursuant to the Base Indenture, it will not institute against, or join
with any other Person in instituting against, any Securitization Entity, any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings,
or other proceedings, under any federal or state bankruptcy or similar law, all
as more particularly set forth in Section 14.13 of the Base Indenture and
subject to any retained rights set forth therein; provided, however, that
nothing in this Section 9.10(a) shall constitute a waiver of any right to
indemnification, reimbursement or other payment from the Securitization Entities
pursuant to this Agreement, the Series 2018-1 Supplement, the Base Indenture or
any other Related Document. In the event that a Lender Party (solely in its
capacity as such) takes action in violation of this Section 9.10(a), each
affected Securitization Entity shall file or cause to be filed an answer with
the bankruptcy court or otherwise properly contest or cause to be contested the
filing of such a petition by any such Person against such Securitization Entity
or the commencement of such action and raise or cause to be raised the defense
that such Person has agreed in writing not to take such action and should be
estopped and precluded therefrom and such other defenses,

 

45



--------------------------------------------------------------------------------

if any, as its counsel advises that it may assert. Nothing contained herein
shall preclude participation by a Lender Party in the assertion or defense of
its claims in any such proceeding involving any Securitization Entity. The
obligations of each Co-Issuer under this Agreement are solely the limited
liability company or corporate, as the case may be, obligations of such
Co-Issuer.

(b)    The Conduit Investors. Each of the parties hereto hereby covenants and
agrees that it will not, prior to the date that is one year and one day after
the payment in full of all Commercial Paper or other debt securities or
instruments issued by a Conduit Investor, institute against, or join with any
other Person in instituting against, such Conduit Investor, any bankruptcy,
reorganization, arrangement, insolvency, examination or liquidation proceedings,
or other proceedings under any federal or state (or any other jurisdiction with
authority over such Conduit Investor) bankruptcy or similar law. In the event
that any such party takes action in violation of this Section 9.10(b), such
related Conduit Investor may file an answer with the bankruptcy court or
otherwise properly contest or cause to be contested the filing of such a
petition by any such party against such Conduit Investor or the commencement of
such action and raise or cause to be raised the defense that such party has
agreed in writing not to take such action and should be estopped and precluded
therefrom and such other defenses, if any, as its counsel advises that it may
assert. Nothing contained herein shall preclude participation by any of the
Securitization Entities, the Manager or a Lender Party in assertion or defense
of its claims in any such proceeding involving a Conduit Investor. The
obligations of the Conduit Investors under this Agreement are solely the
corporate obligations of the Conduit Investors. No recourse shall be had for the
payment of any amount owing in respect of this Agreement, including any
obligation or claim arising out of or based upon this Agreement, against any
stockholder, employee, officer, agent, director, member, affiliate or
incorporator (or Person similar to an incorporator under state business
organization laws) of any Conduit Investor; provided, however, nothing in this
Section 9.10(b) shall relieve any of the foregoing Persons from any liability
that any such Person may otherwise have for its gross negligence or willful
misconduct.

(c)    [Reserved].

(d)    Notwithstanding any provisions contained in this Agreement to the
contrary, no Conduit Investor shall be obligated to pay any fees, costs,
indemnified amounts or expenses due pursuant to this Agreement (“Conduit
Investor Amounts”) other than in accordance with the order of priorities set out
in such Conduit Investor’s commercial paper program documents and all payment
obligations of each Conduit Investor hereunder are contingent on the
availability of funds received pursuant to this Agreement or the Notes and in
excess of the amounts necessary to pay its commercial paper notes; provided,
however, that each Committed Note Purchaser shall pay any Conduit Investor
Amounts, on behalf of any Conduit Investor in such Committed Note Purchaser’s
Investment Group, as and when due hereunder, to the extent that such Conduit
Investor is precluded by its commercial paper program documents from paying such
Conduit Investor Amounts in accordance with this Agreement. Any such amount
which any Conduit Investor does not pay pursuant to the operation of the
preceding sentence shall not constitute a claim against or corporate obligation
of such Conduit Investor for any such insufficiency unless and until funds
received pursuant to this Agreement or the Notes and are available for the
payment of such amounts as aforesaid.

(e)    The provisions of this Section 9.10 shall survive the termination of this
Agreement.

SECTION 9.11    Confidentiality. Each Lender Party, Funding Agent and the
Administrative Agent agrees that it shall not disclose any Confidential
Information to any Person without the prior written consent of the Manager and
the Co-Issuers, other than (a) to their Affiliates, and their Affiliates’
officers, directors, employees, managers, administrators, trustees, agents and
advisors, including, without limitation, legal counsel and accountants (it being
understood that the Person to whom such disclosure is made will be informed of
the confidential nature of such Confidential Information and instructed to keep
it confidential),

 

46



--------------------------------------------------------------------------------

(b) to actual or prospective assignees and participants, and then only on a
confidential basis (after obtaining such actual or prospective assignee’s or
participant’s agreement to keep such Confidential Information confidential in a
manner substantially similar to this Section 9.11), (c) as requested by a
Governmental Authority or self-regulatory organization or required by any law,
rule or regulation or judicial process of which the Co-Issuers or the Manager,
as the case may be, has knowledge; provided that each Lender Party, Funding
Agent and the Administrative Agent may disclose Confidential Information as
requested by a Governmental Authority or self-regulatory organization or
required by any law, rule or regulation or judicial process of which the
Co-Issuers or the Manager, as the case may be, does not have knowledge if such
Lender Party, Funding Agent or Administrative Agent is prohibited by law, rule
or regulation from disclosing such requirement to the Co-Issuers or the Manager,
as the case may be, (d) to (x) Program Support Providers and (y) any trustee or
collateral agent for the benefit of the holders of the commercial paper notes or
other senior indebtedness of a Conduit Investor appointed pursuant to such
Conduit Investor’s program documents (after obtaining such Person’s agreement to
keep such Confidential Information confidential in a manner substantially
similar to this Section 9.11), (e) to any rating agency providing a rating for
any Series or Class of Notes or any Conduit Investor’s debt, (f) to any Person
acting as a placement agent, dealer or investor with respect to any Conduit
Investor’s commercial paper (provided that any Confidential Information provided
to any such placement agent, dealer or investor does not reveal the identity of
the Co-Issuers or any of their Affiliates and is confined to information of the
type that is typically provided to such entities by asset-backed commercial
paper conduits), or (g) in the course of litigation with any Co-Issuer or the
Manager; provided that (in the case of any disclosure under foregoing clause
(c) the disclosing party will, to the extent permitted by applicable law, give
reasonable notice of such disclosure requirement to the Co-Issuer and the
Manager prior to disclosure of the Confidential Information, and will disclose
only that portion of the Confidential Information that is necessary to comply
with such requirement in a manner reasonably designed to maintain the
confidentiality thereof; and provided, further, that no such notice shall be
required for any disclosure by the Administrative Agent and/or its affiliates to
regulatory authorities asserting jurisdiction in connection with an examination
of any such party in the normal course.

“Confidential Information” means information that any Co-Issuer, any Guarantor
or the Manager furnishes to a Lender Party, but does not include (i) any such
information that is or becomes generally available to the public other than as a
result of a disclosure in violation of this Section 9.11 or a disclosure by a
Person to which a Lender Party, a Funding Agent or the Administrative Agent
delivered such information, (ii) any such information that was in the possession
of a Lender Party prior to its being furnished to such Lender Party by a
Co-Issuer or the Manager, or (iii) any such information that is or becomes
available to a Lender Party from a source other than a Co-Issuer or the Manager;
provided that with respect to clauses (ii) and (iii) herein, such source is not
(x) known to a Lender Party to be bound by a confidentiality agreement with a
Co-Issuer or the Manager, as the case may be, with respect to the information or
(y) known to a Lender Party to be otherwise prohibited from transmitting the
information by a contractual, legal or fiduciary obligation.

SECTION 9.12    GOVERNING LAW; CONFLICTS WITH INDENTURE. THIS AGREEMENT AND ALL
MATTERS ARISING UNDER OR IN ANY MANNER RELATING TO THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICT PROVISION OR RULE
(WHETHER OF THE STATE OF NEW YORK OR ANY OTHER JURISDICTION) THAT WOULD CAUSE
THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF NEW
YORK, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HERETO SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAW. IN THE EVENT OF ANY CONFLICTS BETWEEN
THIS AGREEMENT AND THE INDENTURE, THE INDENTURE SHALL GOVERN.

 

47



--------------------------------------------------------------------------------

SECTION 9.13    JURISDICTION. ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY OF
THE PARTIES HEREUNDER WITH RESPECT TO THIS AGREEMENT MAY BE BROUGHT IN ANY STATE
OR (TO THE EXTENT PERMITTED BY LAW) FEDERAL COURT OF COMPETENT JURISDICTION
SITTING IN THE BOROUGH OF MANHATTAN IN THE CITY OF NEW YORK AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH PARTY HEREUNDER ACCEPTS FOR ITSELF AND IN
CONNECTION WITH ITS PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE NONEXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS, AND IRREVOCABLY AGREES TO BE BOUND BY ANY
JUDGMENT RENDERED THEREBY IN CONNECTION WITH THIS AGREEMENT.

SECTION 9.14    WAIVER OF JURY TRIAL. ALL PARTIES HEREUNDER HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, THIS AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE PARTIES IN CONNECTION
HEREWITH OR THEREWITH. ALL PARTIES ACKNOWLEDGE AND AGREE THAT THEY HAVE RECEIVED
FULL AND SIGNIFICANT CONSIDERATION FOR THIS PROVISION AND THAT THIS PROVISION IS
A MATERIAL INDUCEMENT FOR ALL PARTIES TO ENTER INTO THIS AGREEMENT.

SECTION 9.15    Counterparts. This Agreement may be executed in any number of
counterparts (which may include electronic transmission of counterparts) and by
the different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original, and all of which together shall
constitute one and the same instrument.

SECTION 9.16    Third Party Beneficiary. The Trustee, on behalf of the Secured
Parties, and the Control Party are express third party beneficiaries of this
Agreement.

SECTION 9.17    Assignment.

(a)    Subject to Sections 6.03 and 9.17(f), any Committed Note Purchaser may at
any time sell or assign all or any part of its rights and obligations under this
Agreement, the Series 2018-1 Class A-1 Advance Notes and, in connection
therewith, any other Related Documents to which it is a party, with the prior
written consent (not to be unreasonably withheld or delayed) of the Co-Issuers,
the Swingline Lender and the L/C Provider, to one or more financial institutions
(an “Acquiring Committed Note Purchaser”) pursuant to an assignment and
assumption agreement, substantially in the form of Exhibit B (the “Assignment
and Assumption Agreement”), executed by such Acquiring Committed Note Purchaser,
such assigning Committed Note Purchaser, the Funding Agent with respect to such
Committed Note Purchaser, the Co-Issuers, the Swingline Lender and the L/C
Provider and delivered to the Administrative Agent; provided that no consent of
the Co-Issuers shall be required for an assignment to another Committed Note
Purchaser or any Affiliate of a Committed Note Purchaser or if a Rapid
Amortization Event or an Event of Default has occurred and is continuing;
provided, further, that no assignment pursuant to this Section 9.17 shall be
made to a Competitor.

(b)    Without limiting the foregoing, subject to Sections 6.03 and 9.17(f),
each Conduit Investor may assign all or a portion of the Investor Group
Principal Amount with respect to

 

48



--------------------------------------------------------------------------------

such Conduit Investor and its rights and obligations under this Agreement, the
Series 2018-1 Class A-1 Advance Notes and, in connection therewith, any other
Related Documents to which it is a party to a Conduit Assignee with respect to
such Conduit Investor, without the prior written consent of the Co-Issuers. Upon
such assignment by a Conduit Investor to a Conduit Assignee, (i) such Conduit
Assignee shall be the owner of the Investor Group Principal Amount or such
portion thereof with respect to such Conduit Investor, (ii) the related
administrative or managing agent for such Conduit Assignee will act as the
Funding Agent for such Conduit Assignee hereunder, with all corresponding rights
and powers, express or implied, granted to the Funding Agent hereunder or under
the other Related Documents, (iii) such Conduit Assignee and its liquidity
support provider(s) and credit support provider(s) and other related parties, in
each case relating to the Commercial Paper and/or the Series 2018-1 Class A-1
Advance Notes, shall have the benefit of all the rights and protections provided
to such Conduit Investor herein and in the other Related Documents (including,
without limitation, any limitation on recourse against such Conduit Assignee as
provided in this paragraph), (iv) such Conduit Assignee shall assume all of such
Conduit Investor’s obligations, if any, hereunder or under the Base Indenture or
under any other Related Document with respect to such portion of the Investor
Group Principal Amount and such Conduit Investor shall be released from such
obligations, (v) all distributions in respect of the Investor Group Principal
Amount or such portion thereof with respect to such Conduit Investor shall be
made to the applicable Funding Agent on behalf of such Conduit Assignee,
(vi) the definition of the term “CP Funding Rate” with respect to the portion of
the Investor Group Principal Amount with respect to such Conduit Investor, as
applicable, funded or maintained with commercial paper issued by such Conduit
Assignee from time to time shall be determined in the manner set forth in the
definition of “CP Funding Rate” applicable to such Conduit Assignee on the basis
of the interest rate or discount applicable to Commercial Paper issued by or for
the benefit of such Conduit Assignee (rather than any other Conduit Investor),
(vii) the defined terms and other terms and provisions of this Agreement and the
other Related Documents shall be interpreted in accordance with the foregoing,
and (viii) if requested by the Funding Agent with respect to such Conduit
Assignee, the parties will execute and deliver such further agreements and
documents and take such other actions as the Funding Agent may reasonably
request to evidence and give effect to the foregoing. No assignment by any
Conduit Investor to a Conduit Assignee of all or any portion of the Investor
Group Principal Amount with respect to such Conduit Investor shall in any way
diminish the obligation of the Committed Note Purchasers in the same Investor
Group as such Conduit Investor under Section 2.03 to fund any Increase not
funded by such Conduit Investor or such Conduit Assignee.

(c)    Subject to Sections 6.03 and 9.17(f), any Conduit Investor and the
related Committed Note Purchaser(s) may at any time sell all or any part of
their respective rights and obligations under this Agreement, the Series 2018-1
Class A-1 Advance Notes and, in connection therewith, any other Related
Documents to which it is a party, with the prior written consent (not to be
unreasonably withheld or delayed) of the Co-Issuers, the Swingline Lender and
the L/C Provider, to a multi-seller commercial paper conduit, whose commercial
paper is rated at least “A-1” (or then equivalent grade) from S&P, and one or
more financial institutions providing support to such multi-seller commercial
paper conduit (an “Acquiring Investor Group”) pursuant to a transfer supplement,
substantially in the form of Exhibit C (the “Investor Group Supplement”),
executed by such Acquiring Investor Group, the Funding Agent with respect to
such Acquiring Investor Group (including the Conduit Investor and the Committed
Note Purchasers with respect to such Investor Group), such assigning Conduit
Investor and the Committed Note Purchasers with respect to such Conduit
Investor, the Funding Agent with respect to such assigning Conduit Investor and
Committed Note Purchasers, the Co-Issuers, the Swingline Lender and the L/C
Provider and delivered to the Administrative Agent; provided that no consent of
the Co-Issuers shall be required for an assignment to another Committed Note
Purchaser or any Affiliate of a Committed Note Purchaser and its related Conduit
Investor or if a Rapid Amortization Event or an Event of Default has occurred
and is continuing. For the avoidance of doubt, this Section 9.17(c) is intended
to permit and provide for (i) assignments from a Committed Note Purchaser to a
Conduit Investor in a different Investor Group and (ii) assignments from a
Conduit Investor to a Committed Note Purchaser in a different Investor group,
and, in each of (i) and (ii), Exhibit C shall be revised to reflect such
assignments.

 

49



--------------------------------------------------------------------------------

(d)    Subject to Sections 6.03 and 9.17(f), the Swingline Lender may at any
time assign all its rights and obligations hereunder and under the Series 2018-1
Class A-1 Swingline Note, in whole but not in part, with the prior written
consent of the Co-Issuers and the Administrative Agent, which consent shall not
be unreasonably withheld or delayed, to a financial institution pursuant to an
agreement with, and in form and substance reasonably satisfactory to, the
Administrative Agent and the Co-Issuers, whereupon the assignor shall be
released from its obligations hereunder; provided that no consent of the
Co-Issuers shall be required if a Rapid Amortization Event or an Event of
Default has occurred and is continuing; provided, further, that the prior
written consent of each Funding Agent (other than any Funding Agent with respect
to which all of the Committed Note Purchasers in such Funding Agent’s Investor
Group are Defaulting Investors), which consent shall not be unreasonably
withheld or delayed, shall be required if such financial institution is not a
Committed Note Purchaser.

(e)    Subject to Sections 6.03 and 9.17(f), the L/C Provider may at any time
assign all or any portion of its rights and obligations hereunder and under the
Series 2018-1 Class A-1 L/C Note with the prior written consent of the
Co-Issuers and the Administrative Agent, which consent shall not be unreasonably
withheld or delayed, to a financial institution pursuant to an agreement with,
and in form and substance reasonably satisfactory to, the Administrative Agent
and the Co-Issuers, whereupon the assignor shall be released from its
obligations hereunder to the extent so assigned; provided that no consent of the
Co-Issuers shall be required if a Rapid Amortization Event or an Event of
Default has occurred and is continuing.

(f)    Any assignment of the Series 2018-1 Class A-1 Notes shall be made in
accordance with the applicable provisions of the Indenture.

SECTION 9.18    Defaulting Investors.

(a)    The Co-Issuers may, at their sole expense and effort, upon notice to such
Defaulting Investor and the Administrative Agent, (i) require any Defaulting
Investor to sell all of its rights, obligations and commitments under this
Agreement, the Series 2018-1 Class A-1 Notes and, in connection therewith, any
other Related Documents to which it is a party, to an assignee; provided that
(x) such assignment is made in compliance with Section 9.17 and (y) such
Defaulting Investor shall have received from such assignee an amount equal to
such Defaulting Investor’s Committed Note Purchaser Percentage of the related
Investor Group Principal Amount of such Defaulting Investor and all accrued
interest thereon, accrued fees and all other amounts payable to such Defaulting
Investor hereunder or (ii) remove any Defaulting Investor as an Investor by
paying to such Defaulting Investor an amount equal to such Defaulting Investor’s
Committed Note Purchaser Percentage of the related Investor Group Principal
Amount of such Defaulting Investor and all accrued interest thereon, accrued
fees and all other amounts payable to such Defaulting Investor hereunder.

(b)    In the event that a Defaulting Investor desires to sell all or any
portion of it rights, obligations and commitments under this Agreement, the
Series 2018-1 Class A-1 Notes and, in connection therewith, any other Related
Documents to which it is a party, to an unaffiliated third party assignee for an
amount less than 100% (or, if only a portion of such rights, obligations and
commitments are proposed to be sold, such portion) of such Defaulting Investor’s
Committed Note Purchaser Percentage of the related Investor Group Principal
Amount of such Defaulting Investor and all accrued interest thereon, accrued
fees and all other amounts payable to such Defaulting Investor hereunder, such
Defaulting Investor shall promptly notify the Co-Issuers of the proposed sale
(the “Sale Notice”). Each Sale Notice shall certify that such Defaulting
Investor has received a firm offer from the prospective unaffiliated third party
and shall contain the material terms of the proposed sale, including, without
limitation, the purchase price of the proposed sale and the portion of such
Defaulting Investor’s rights, obligations and commitments proposed to be sold.
The Co-Issuers and any of their respective Affiliates shall have an option for a
period of three (3) Business Days from the date the Sale Notice is given to
elect to purchase such rights, obligations and commitments at the same price and
subject to the same material terms as described in the Sale Notice. The
Co-Issuers or any of their respective Affiliates may

 

50



--------------------------------------------------------------------------------

exercise such purchase option by notifying such Defaulting Investor before
expiration of such three (3) Business Days period that it wishes to purchase all
(but not a portion) of the rights, obligations and commitments of such
Defaulting Investor proposed to be sold to such unaffiliated third party. If the
Co-Issuers or any of their respective Affiliates gives notice to such Defaulting
Investor that it desires to purchase such, rights, obligations and commitments,
the Co-Issuers or such Affiliate shall promptly pay the purchase price to such
Defaulting Investor. If the Co-Issuers or any of their respective Affiliates
does not respond to any Sale Notice within such three (3) Business Days period,
the Co-Issuers and their respective Affiliates shall be deemed not to have
exercised such purchase option.

(c)    Notwithstanding anything to the contrary contained in this Agreement, if
any Investor becomes a Defaulting Investor, then, until such time as such
Investor is no longer a Defaulting Investor, to the extent permitted by
applicable law:

(i)    Such Defaulting Investor’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in Section 9.01.

(ii)    Any payment of principal, interest, fees or other amounts payable to the
account of such Defaulting Investor (whether voluntary or mandatory, at maturity
or otherwise) shall be applied (and the Co-Issuers shall instruct the Trustee to
apply such amounts) as follows: first, to the payment on a pro rata basis of any
amounts owing by such Defaulting Investor to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Investor to the L/C Provider or the Swingline Lender hereunder;
third, to provide cash collateral to the L/C Provider in accordance with
Section 4.03(b) in an amount equal to the amount of Undrawn L/C Face Amounts at
such time multiplied by the Commitment Percentage of such Defaulting Investor’s
Investor Group multiplied by the Committed Note Purchaser Percentage of such
Defaulting Investor; fourth, as the Co-Issuers may request (so long as no
Default or Event of Default exists), to the funding of any Advance in respect of
which such Defaulting Investor has failed to fund its portion thereof as
required by this Agreement, as determined by the Administrative Agent; fifth, if
so determined by the Administrative Agent and the Co-Issuers, to be held in a
deposit account and released pro rata in order to (x) satisfy such Defaulting
Investor’s potential future funding obligations with respect to Advances under
this Agreement and (y) to provide cash collateral to the L/C Provider in
accordance with Section 4.03(b) in an amount equal to the amount of any future
Undrawn L/C Face Amounts multiplied by the Commitment Percentage of such
Defaulting Investor’s Investor Group multiplied by the Committed Note Purchaser
Percentage of such Defaulting Investor; sixth, to the payment of any amounts
owing to the Investors, the L/C Provider or the Swingline Lender as a result of
any judgment of a court of competent jurisdiction obtained by any Investor, the
L/C Provider or the Swingline Lender against such Defaulting Investor as a
result of such Defaulting Investor’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Co-Issuers as a result of any judgment of a
court of competent jurisdiction obtained by the Co-Issuers against such
Defaulting Investor as a result of such Defaulting Investor’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Investor or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Advances or any
extensions of credit resulting from a drawing under any Letter of Credit that
has not been reimbursed as an Advance pursuant to Section 2.08(a) in respect of
which such Defaulting Investor has not fully funded its appropriate share, and
(y) such Advances were made or the related Letters of Credit were issued at a
time when the conditions set forth in Section 7.03 were satisfied or waived,
such payment shall be applied solely to pay the Advances of, and extensions of
credit resulting from a drawing under any Letter of Credit that has not been
reimbursed as an Advance pursuant to Section 2.08(a) owed to, all non-Defaulting
Investors on a pro rata basis prior to being applied to the payment of any
Advances of, participations required to be purchased pursuant to Section 2.09(a)
owed to, such Defaulting Investor until such time as all Advances and funded and
unfunded participations in L/C

 

51



--------------------------------------------------------------------------------

Obligations and Swingline Loans are held by the Investors pro rata in accordance
with the Commitments without giving effect to Section 9.18(c)(iii). Any
payments, prepayments or other amounts paid or payable to a Defaulting Investor
that are applied (or held) to pay amounts owed by a Defaulting Investor or to
post cash collateral pursuant to this Section 9.18(c)(ii) shall be deemed paid
to and redirected by such Defaulting Investor, and each Investor irrevocably
consents hereto.

(iii)    All or any part of such Defaulting Investor’s participation in L/C
Obligations and Swingline Loans shall be reallocated among the non-Defaulting
Investors pro rata based on their Commitments (calculated without regard to such
Defaulting Investor’s Commitment) but only to the extent that (x) the conditions
set forth in Section 7.03 are satisfied at the time of such reallocation (and,
unless the Co-Issuers shall have otherwise notified the Administrative Agent at
such time, the Co-Issuers shall be deemed to have represented and warranted that
such conditions are satisfied at such time), and (y) such reallocation does not
cause the product of any non-Defaulting Investor’s related Investor Group
Principal Amount multiplied by such non-Defaulting Investor’s Committed Note
Purchaser Percentage to exceed such non-Defaulting Investor’s Commitment Amount.
No reallocation hereunder shall constitute a waiver or release of any claim of
any party hereunder against a Defaulting Investor arising from that Investor
having become a Defaulting Investor, including any claim of a non-Defaulting
Investor as a result of such non-Defaulting Investor’s increased exposure
following such reallocation.

(iv)    If the reallocation described in clause (iii) above cannot, or can only
partially, be effected, the Co-Issuers shall, without prejudice to any right or
remedy available to them hereunder or under law, prepay Swingline Loans in an
amount equal to the amount that cannot be so reallocated.

(d)    If the Co-Issuers, the Administrative Agent, the Swingline Lender and the
L/C Provider agree in writing that an Investor is no longer a Defaulting
Investor, the Administrative Agent will so notify the parties hereto, whereupon
as of the effective date specified in such notice and subject to any conditions
set forth therein (which may include arrangements with respect to any cash
collateral), that Investor will, to the extent applicable, purchase that portion
of outstanding Advances of the other Investors or take such other actions as the
Administrative Agent may determine to be necessary to cause the Advances and
funded and unfunded participations in Letters of Credit and Swingline Loans to
be held pro rata by the Investors in accordance with their respective
Commitments (without giving effect to Section 9.18(c)(iii)), whereupon such
Investor will cease to be a Defaulting Investor; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Co-Issuers while that Investor was a Defaulting Investor; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Investor to Investor will
constitute a waiver or release of any claim of any party hereunder arising from
that Investor’s having been a Defaulting Investor.

SECTION 9.19    No Fiduciary Duties. Each of the Manager and the Securitization
Entities acknowledge and agree that in connection with the transaction
contemplated in this Agreement, or any other services the Lender Parties may be
deemed to be providing hereunder, notwithstanding any preexisting relationship,
advisory or otherwise, between the parties or any oral representations or
assurances previously or subsequently made by the Lender Parties: (a) no
fiduciary or agency relationship between any of the Manager, the Securitization
Entities and any other person, on the one hand, and the Lender Parties, on the
other, exists; (b) the Lender Parties are not acting as advisor, expert or
otherwise, to the Manager or the Securitization Entities, and such relationship
between any of the Manager or the Securitization Entities, on the one hand, and
the Lender Parties, on the other, is entirely and solely commercial, based on
arms-length negotiations; (c) any duties and obligations that the Lender Parties
may have to the Manager and any of the Securitization Entities shall be limited
to those duties and obligations specifically stated herein; (d) the

 

52



--------------------------------------------------------------------------------

Lender Parties and their respective affiliates may have interests that differ
from those of the Manager or any of the Securitization Entities; and (e) the
Manager and the Securitization Entities have consulted their own legal and
financial advisors to the extent they deemed appropriate. Each of the Manager
and the Securitization Entities hereby waive any claims that Manager or the
Securitization Entities may have against the Lender Parties with respect to any
breach of fiduciary duty in connection with the Series 2018-1 Class A-1 Notes.

SECTION 9.20    No Guarantee by Manager. The execution and delivery of this
Agreement by Manager shall not be construed as a guarantee or other credit
support by Manager of the obligations of the Securitization Entities hereunder.
The Manager shall not be liable in any respect for any obligation of the
Securitization Entities hereunder or any violation by any Securitization Entity
of its covenants, representations and warranties or other agreements and
obligations hereunder.

SECTION 9.21    Term; Termination of Agreement. This Agreement shall terminate
upon the earlier to occur of (x) the permanent reduction of the Series 2018-1
Class A-1 Notes Maximum Principal Amount to zero in accordance with
Section 2.05(a) and payment in full of all monetary Obligations in respect of
the Series 2018-1 Class A-1 Notes, (y) the payment in full of all monetary
Obligations in respect of the Series 2018-1 Class A-1 Notes on or after the
Class A-1 Notes Renewal Date (as may be extended from time to time) and (z) the
satisfaction and discharge of the Indenture pursuant to Article Twelve of the
Base Indenture.

SECTION 9.22    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Related Document
or in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Related Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)    the effects of any Bail-In Action or any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Related Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

For purposes of this Section 9.22:

“Bail-In Legislation” means in relation to an EEA Member Country which has
implemented, or which at any time implements, Article 55 of Directive 2014/59/EU
establishing a framework for the recovery and resolution of credit institutions
and investment firms, the relevant implementing law or regulation as described
in the EU Bail-In Legislation Schedule from time to time.

 

53



--------------------------------------------------------------------------------

“EEA Member Country” means any member state of the European Union, Iceland,
Liechtenstein and Norway.

“EU Bail-In Legislation Schedule” means the document described as such and
published by the Loan Market Association (or any successor person) from time to
time.

“Resolution Authority” means any body which has authority to exercise any
Write-down and Conversion Powers.

“Write-down and Conversion Powers” means in relation to any Bail-In Legislation
described in the EU Bail-In Legislation Schedule from time to time, the powers
described as such in relation to that Bail-In Legislation in the EU Bail-In
Legislation Schedule.

SECTION 9.23    Joint and Several Obligations of Co-Issuers. Each Co-Issuer
agrees that it is jointly and severally liable for, and absolutely and
unconditionally guarantees to each Lender Party, each Funding Agent and the
Administrative Agent the prompt payment of all obligations under the Series
2018-1 Class A-1 Notes and all other amounts owed by any Co-Issuer hereunder to
each Lender Party, each Funding Agent and the Administrative Agent, and the
prompt performance of all agreements under the Indenture Documents.

SECTION 9.24    Patriot Act. In accordance with the USA PATRIOT Act, to help
fight the funding of terrorism and money laundering activities, any Lender Party
may obtain, verify and record information that identifies individuals or
entities that establish a relationship with such Lender Party. Such Lender Party
may ask for the name, address, tax identification number and other information
that will allow it to identify the individual or entity who is establishing the
relationship or opening the account. Such Lender Party may also ask for
formation documents such as articles of incorporation, an offering memorandum,
or other identifying documents to be provided.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

54



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized officers and delivered as of the day and year
first above written.

 

APPLEBEE’S FUNDING LLC,

as a Co-Issuer

By:   /s/ Thomas H. Song   Name:  Thomas H. Song   Title:    Chief Financial
Officer

Address:

Applebee’s Funding LLC

c/o Dine Brands Global, Inc.

450 North Brand Blvd., 7th Floor

Glendale, CA 91203-2306

Attention: General Counsel

Facsimile: 818-637-5362

 

IHOP FUNDING LLC,

as a Co-Issuer

By:   /s/ Thomas H. Song   Name:  Thomas H. Song   Title:    Chief Financial
Officer

Address:

IHOP Funding LLC

c/o Dine Brands Global, Inc.

450 North Brand Blvd., 7th Floor

Glendale, CA 91203-2306

Attention: General Counsel

Facsimile: 818-637-5362

 

Signature Page to Class A-1 Note Purchase Agreement (Series 2018-1 Class A-1)



--------------------------------------------------------------------------------

DINE BRANDS GLOBAL, INC.,

as Manager

By:   /s/ Thomas H. Song   Name:  Thomas H. Song   Title:    Chief Financial
Officer

Address:

Dine Brands Global, Inc.

450 North Brand Blvd., 7th Floor

Glendale, CA 91203-2306

Attention: General Counsel

Facsimile: 818-637-5362

 

Signature Page to Class A-1 Note Purchase Agreement (Series 2018-1 Class A-1)



--------------------------------------------------------------------------------

APPLEBEE’S RESTAURANTS LLC,

as a Guarantor

By:   /s/ Thomas H. Song   Name:  Thomas H. Song   Title:    Chief Financial
Officer

 

IHOP RESTAURANTS LLC,

as a Guarantor

By:   /s/ Thomas H. Song   Name:  Thomas H. Song   Title:    Chief Financial
Officer

 

IHOP PROPERTY LLC,

as a Guarantor

By:   /s/ Thomas H. Song   Name:  Thomas H. Song   Title:    Chief Financial
Officer

 

IHOP LEASING LLC,

as a Guarantor

By:   /s/ Thomas H. Song   Name:  Thomas H. Song   Title:    Chief Financial
Officer

 

APPLEBEE’S FRANCHISOR LLC,

as a Guarantor

By:   /s/ Thomas H. Song   Name:  Thomas H. Song   Title:    Chief Financial
Officer

 

IHOP FRANCHISOR LLC,

as a Guarantor

By:   /s/ Thomas H. Song   Name:  Thomas H. Song   Title:    Chief Financial
Officer

 

Signature Page to Class A-1 Note Purchase Agreement (Series 2018-1 Class A-1)



--------------------------------------------------------------------------------

APPLEBEE’S SPV GUARANTOR LLC,

as a Guarantor

By:   /s/ Thomas H. Song   Name:  Thomas H. Song   Title:    Chief Financial
Officer

 

IHOP SPV GUARANTOR LLC,

as a Guarantor

By:   /s/ Thomas H. Song   Name:  Thomas H. Song   Title:    Chief Financial
Officer

Each Guarantor at the following address:

 

c/o Dine Brands Global, Inc.

450 North Brand Blvd., 7th Floor

Glendale, CA 91203-2306

Attention: General Counsel

Facsimile: 818-637-5362

 

Signature Page to Class A-1 Note Purchase Agreement (Series 2018-1 Class A-1)



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

as Administrative Agent

By:   /s/ Chin-Yong Choe   Name:  Chin-Yong Choe   Title:    Director

 

Signature Page to Class A-1 Note Purchase Agreement (Series 2018-1 Class A-1)



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as L/C Provider By:   /s/ Chin-Yong Choe   Name:  Chin-Yong
Choe   Title:    Director

 

BARCLAYS BANK PLC, as Swingline Lender By:   /s/ Chin-Yong Choe  
Name:  Chin-Yong Choe   Title:    Director

 

Signature Page to Class A-1 Note Purchase Agreement (Series 2018-1 Class A-1)



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

as Committed Note Purchaser

By:   /s/ Chin-Yong Choe   Name:  Chin-Yong Choe   Title:    Director

 

BARCLAYS BANK PLC,as related Funding Agent By:   /s/ Chin-Yong Choe  
Name:  Chin-Yong Choe   Title:    Director

 

Signature Page to Class A-1 Note Purchase Agreement (Series 2018-1 Class A-1)



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Committed Note Purchaser

By:   /s/ Patrick J. Hart   Name:  Patrick J. Hart   Title:    Authorized
Signatory By:   /s/ Jeffrey Traola   Name:  Jeffrey Traola  
Title:    Authorized Signatory

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as related Funding Agent

By:   /s/ Patrick J. Hart   Name:  Patrick J. Hart   Title:    Authorized
Signatory By:   /s/ Jeffrey Traola   Name:  Jeffrey Traola  
Title:    Authorized Signatory

 

Signature Page to Class A-1 Note Purchase Agreement (Series 2018-1 Class A-1)



--------------------------------------------------------------------------------

GIFS CAPITAL COMPANY, LLC,

as Conduit Investor

By:   /s/ Carey D. Fear   Name:  Carey D. Fear   Title:    Authorized Signer

 

Signature Page to Class A-1 Note Purchase Agreement (Series 2018-1 Class A-1)



--------------------------------------------------------------------------------

SCHEDULE I TO CLASS A-1

NOTE PURCHASE AGREEMENT

INVESTOR GROUPS AND COMMITMENTS

 

Investor

Group/Funding

Agent

  

Maximum Investor
Group Principal

Amount

  

Conduit Lender

(if any)

   Committed Note
Purchaser(s)   

Commitment

Amount

Barclays Bank PLC    $135,000,000    N/A    Barclays Bank PLC    $135,0000,000
Credit Suisse AG, Cayman Islands Branch    $90,000,000    GIFS Capital Company,
LLC    Credit Suisse AG, Cayman Islands Branch    $90,000,000

 

 

Schedule I



--------------------------------------------------------------------------------

SCHEDULE II TO CLASS A-1

NOTE PURCHASE AGREEMENT

NOTICE ADDRESSES FOR LENDER PARTIES AND AGENTS

Conduit Investors

GIFS Capital Company, LLC

GIFS Capital Company, LLC

Suite 4900

227 West Monroe St.

Chicago, IL 60606

Attn: Operations

Telephone: 312-827-0100

Email: chioperations@guggenheimpartners.com

Committed Note Purchasers

Barclays Bank PLC

Barclays Bank PLC

1301 Sixth Avenue

New York, New York 10019

Attention: Roger Billotto

Telephone: 201-499-8482

Email: BarcapConduitOps@Barclays.com and ASGReports@barclays.com

and

Barclays Bank PLC

745 Seventh Avenue, 5th Floor

New York, New York 10019

Attention: Chin-Yong Choe

Telephone: 212-528-8159

Email: chin-yong.choe@barclays.com

Credit Suisse AG, Cayman Islands Branch

Credit Suisse AG, Cayman Islands Branch

Eleven Madison Avenue, 4th Floor

New York, New York 10010

Attention: Securitized Products Finance

Telephone: 212-538-2007

Email

abcp.monitoring@credit-suisse.com

list.afconduitreports@credit-suisse.com

patrick.hart@credit-suisse.com

jeffrey.traola@credit-suisse.com

kenneth.aiani@credit-suisse.com

 

Schedule II-1



--------------------------------------------------------------------------------

Funding Agents

Barclays Bank PLC

Barclays Bank PLC

1301 Sixth Avenue

New York, New York 10019

Attention: Roger Billotto

Telephone: 201-499-8482

Email: BarcapConduitOps@Barclays.com and ASGReports@barclays.com

and

Barclays Bank PLC

745 Seventh Avenue, 5th Floor

New York, New York 10019

Attention: Chin-Yong Choe

Telephone: 212-528-8159

Email: chin-yong.choe@barclays.com

Credit Suisse AG, Cayman Islands Branch

Credit Suisse AG, Cayman Islands Branch

Eleven Madison Avenue, 4th Floor

New York, New York 10010

Attention: Securitized Products Finance

Telephone: 212-538-2007

Email

abcp.monitoring@credit-suisse.com

list.afconduitreports@credit-suisse.com

patrick.hart@credit-suisse.com

jeffrey.traola@credit-suisse.com

kenneth.aiani@credit-suisse.com

 

Schedule II-2



--------------------------------------------------------------------------------

Administrative Agent

Barclays Bank PLC

Barclays Bank PLC

1301 Sixth Avenue

New York, New York 10019

Attention: Roger Billotto

Telephone: 201-499-8482

Email: BarcapConduitOps@Barclays.com and ASGReports@barclays.com

and

Barclays Bank PLC

745 Seventh Avenue, 5th Floor

New York, New York 10019

Attention: Chin-Yong Choe

Telephone: 212-528-8159

Email: chin-yong.choe@barclays.com

 

Schedule II-3



--------------------------------------------------------------------------------

Swingline Lender

Barclays Bank PLC

1301 Sixth Avenue

New York, New York 10019

Attention: Roger Billotto

Telephone: 201-499-8482

Email: BarcapConduitOps@Barclays.com and ASGReports@barclays.com

and

Barclays Bank PLC

745 Seventh Avenue, 5th Floor

New York, New York 10019

Attention: Chin-Yong Choe

Telephone: 212-528-8159

Email: chin-yong.choe@barclays.com

L/C Provider

Barclays Bank PLC

1301 Sixth Avenue

New York, New York 10019

Attention: Roger Billotto

Telephone: 201-499-8482

Email: BarcapConduitOps@Barclays.com and ASGReports@barclays.com

and

Barclays Bank PLC

745 Seventh Avenue, 5th Floor

New York, New York 10019

Attention: Chin-Yong Choe

Telephone: 212-528-8159

Email: chin-yong.choe@barclays.com

 

Schedule II-4



--------------------------------------------------------------------------------

SCHEDULE III TO CLASS A-1

NOTE PURCHASE AGREEMENT

ADDITIONAL CLOSING CONDITIONS

The following are the additional conditions to initial issuance and
effectiveness referred to in Section 7.01(c):

(a)    All corporate proceedings and other legal matters incident to the
authorization, form and validity of each of the Series 2018-1 Supplement, this
Agreement, the Series 2018-1 Class A-1 Notes and all other Related Documents
being delivered on the Series 2018-1 Closing Date, and all other legal matters
relating thereto and the transactions contemplated thereby, shall be reasonably
satisfactory in all material respects to the Administrative Agent, and the
Co-Issuers, the Manager and the Guarantors shall have furnished to the
Administrative Agent all documents and information that the Administrative Agent
or its counsel may reasonably request to enable them to pass upon such matters.

(b)    Morris, Nichols, Arsht & Tunnell LLP, as Delaware counsel to the Manager,
the Co-Issuers and the Guarantors, shall have furnished to the Administrative
Agent and the Lender Parties written opinions that are customary for
transactions of this type, including in respect of corporate and limited
liability company matters, which written opinions may be delivered in the form
of reliance letters and reliance paragraphs on written opinions previously
delivered in connection with the offering and sale of the Series 2014-1 Notes
issued pursuant to the Base Indenture and the Series 2014-1 Supplement thereto,
in each case reasonably satisfactory in form and substance to counsel to the
Administrative Agent, addressed to the Administrative Agent and Lender Parties
and dated the Series 2018-1 Closing Date.

(c)    Sidley Austin LLP, as counsel to the Co-Issuers, the Manager and the
Guarantors, shall have furnished to the Administrative Agent and the Lender
Parties written opinions that are customary for transactions of this type,
including in respect of corporate, securities and investment company act
matters, security interest matters, “true contribution” and “non-consolidation”
matters and tax matters, which written opinions may be delivered in the form of
reliance letters and reliance paragraphs on written opinions previously
delivered in connection with the offering and sale of the Series 2014-1 Notes
issued pursuant to the Base Indenture and the Series 2014-1 Supplement thereto,
in each case reasonably satisfactory in form and substance to counsel to the
Administrative Agent, addressed to the Administrative Agent and Lender Parties
and dated the Series 2018-1 Closing Date.

(d)    Shook, Hardy & Bacon, L.L.P., as Kansas counsel to the Manager, the
Co-Issuers and the Guarantors, shall have furnished to the Administrative Agent
and the Lender Parties written opinions that are customary for transactions of
this type, reasonably satisfactory in form and substance to counsel to the
Administrative Agent, addressed to the Administrative Agent and Lender Parties
and dated the Series 2018-1 Closing Date.

(e)    Dentons US LLP, as counsel to the Trustee, shall have furnished to the
Administrative Agent and the Lender Parties written opinions that are customary
for transactions of this type, including in respect of corporate, securities and
investment company act matters, security interest matters, “true contribution”
and “non-consolidation” matters and tax matters, which written opinions may be
delivered in the form of reliance letters and reliance paragraphs on written
opinions previously delivered in connection with the offering and sale of the
Series 2014-1 Notes issued pursuant to the Base Indenture and the Series 2014-1
Supplement thereto, in each case reasonably satisfactory in form and substance
to counsel to the Administrative Agent, addressed to the Administrative Agent
and Lender Parties and dated the Series 2018-1 Closing Date.

(f)    Andrascik & Tita LLC, as counsel to the Servicer, shall have furnished to
the Administrative Agent and the Lender Parties reliance letters and reliance
paragraphs on written opinions previously delivered in connection with the
offering and sale of the Series 2014-1 Notes issued pursuant to

 

Schedule III-1



--------------------------------------------------------------------------------

the Base Indenture and the Series 2014-1 Supplement thereto, reasonably
satisfactory in form and substance to counsel to the Administrative Agent,
addressed to the Administrative Agent and Lender Parties and dated the Series
2018-1 Closing Date.

(g)    Each of the Co-Issuers, the Manager and the Guarantors, as applicable,
shall have furnished or caused to be furnished to the Administrative Agent a
certificate of the chief financial officer or other financial officer of the
Co-Issuers, the Manager and the Guarantors, as applicable, or other officers
reasonably satisfactory to the Administrative Agent, dated as of the Series
2018-1 Closing Date, as to such matters as the Administrative Agent may
reasonably request, including, without limitation, a statement that:

 

  (i)

the representations, warranties and agreements of the Co-Issuers, the Manager
and the Guarantors, as applicable, in any other Related Document to which any of
the Co-Issuers, the Manager and the Guarantors, as applicable, is a party are
true and correct (A) if qualified as to materiality, in all respects, and (B) if
not so qualified, in all material respects, on and as of the Series 2018-1
Closing Date (unless stated to relate solely to an earlier date, in which case
such representations and warranties shall be true and correct (x) if qualified
as to materiality, in all respects, and (y) if not so qualified, in all material
respects, as of such earlier date), and the Co-Issuers, the Manager, and each
Guarantor, as applicable, has complied in all material respects with all its
agreements contained herein and in any other Related Document to which it is a
party and satisfied all the conditions on its part to be performed or satisfied
hereunder or thereunder at or prior to the Series 2018-1 Closing Date; and

 

  (ii)

there shall exist at and as of the Series 2018-1 Closing Date no condition that
would constitute an “Event of Default” (or an event that with notice or the
lapse of time, or both, would constitute an “Event of Default”) under, and as
defined in, the Indenture or a material breach under any of the Related
Documents as in effect at the Series 2018-1 Closing Date (or an event that with
notice or lapse of time, or both, would constitute such a material breach).

(h)    The Manager, the Co-Issuers and the Trustee shall have executed and
delivered the Management Agreement, as amended and restated on the Series 2018-1
Closing Date, and the Administrative Agent shall have received a duly executed
copy thereof.

(i)    The Series 2018-1 Supplement shall have been duly executed and delivered
by the Co-Issuers, the 2018-1 Securities Intermediary and the Trustee, the Notes
shall have been duly executed and delivered by the Co-Issuers and duly
authenticated by the Trustee, and the Administrative Agent shall have received
duly executed copies thereof.

(j)    Each other Related Document (excluding any Series Supplements and other
Related Documents relating solely to a Series of Notes other than the Series
2018-1 Class A-1 Notes) shall have been duly executed and delivered by the
respective parties thereto, and the Administrative Agent shall have received a
duly executed copy thereof on or before the Series 2018-1 Closing Date.

(k)    On the Series 2018-1 Closing Date, each of the Related Documents shall be
in full force and effect.

(l)    The Manager, each Guarantor and the Co-Issuers shall have furnished to
the Administrative Agent a certificate, in form and substance reasonably
satisfactory to the Administrative Agent and dated as of the Series 2018-1
Closing Date, of the chief financial officer or other financial officer of such
entity (or other officers reasonably satisfactory to the Administrative Agent)
that such entity will be Solvent immediately after the consummation of the
transactions contemplated by this Agreement; provided that in the case of each
Securitization Entity, the liabilities of the other Securitization Entities with

 

Schedule III-2



--------------------------------------------------------------------------------

respect to debts, liabilities and obligations for which such Securitization
Entity is jointly and severally liable shall be taken into account. As used in
this Agreement, the term “Solvent” means, with respect to the Securitization
Entities taken as a whole and each of the Manager, International House of
Pancakes, LLC and Applebee’s International, Inc., with respect to a particular
date, that on such date (i) the present fair market value (or present fair
saleable value) of the assets of the relevant entity are not less than the total
amount required to pay the probable liabilities of such entity on its total
existing debts and liabilities (including contingent liabilities) as they become
absolute and matured, (ii) the relevant entity is able to realize upon its
assets and pay its debts and other liabilities, contingent obligations and
commitments as they mature and become due in the normal course of business,
(iii) assuming the completion of the transactions contemplated by the Related
Documents, the relevant entity is not incurring debts or liabilities beyond its
ability to pay as such debts and liabilities mature, (iv) the relevant entity is
not engaged in any business or transaction, and is not about to engage in any
business or transaction, for which its property would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which such entity is engaged, and (v) the relevant entity is not a
defendant in any civil action that would reasonably be likely to result in a
judgment that such entity is or would become unable to satisfy. In computing the
amount of such contingent liabilities at any time, it is intended that such
liabilities will be computed at the amount that, in the light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

(m)    None of the transactions contemplated by this Agreement shall be subject
to an injunction (temporary or permanent) and no restraining order or other
injunctive order shall have been issued; and there shall not have been any legal
action, order, decree or other administrative proceeding instituted or (to the
knowledge of any Co-Issuer or the Manager) overtly threatened against any
Co-Issuer, the Manager, any Guarantor, any Lender Party or the Administrative
Agent that would reasonably be expected to adversely impact the issuance of the
Series 2018-1 Class A-1 Notes and the Guarantee or any Lender Party’s or the
Administrative Agent’s activities in connection therewith or any other
transactions contemplated by the Related Documents.

(n)    The representations and warranties of each of the Co-Issuers, the Manager
and the Guarantors (to the extent a party thereto) contained in the Related
Documents to which any of the Co-Issuers, the Manager and the Guarantors is a
party will be true and correct (i) if qualified as to materiality, in all
respects, and (ii) if not so qualified, in all material respects, as of the
Series 2018-1 Closing Date (unless stated to relate solely to an earlier date,
in which case such representations and warranties shall be true and correct
(x) if qualified as to materiality, in all respects, and (y) if not so
qualified, in all material respects, as of such earlier date).

(o)    The Class A-1 Notes issued on the Closing Date shall be defeased and paid
off in full.

(p)    On or prior to the Series 2018-1 Closing Date, the Manager, the
Guarantors and the Co-Issuers shall have furnished to the Administrative Agent
and the Lender Parties such further certificates and documents as the
Administrative Agent or any Lender Party may reasonably request.

All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Administrative Agent.

 

Schedule III-3



--------------------------------------------------------------------------------

EXHIBIT A-1 TO CLASS A-1

NOTE PURCHASE AGREEMENT

ADVANCE REQUEST

APPLEBEE’S FUNDING LLC

IHOP FUNDING LLC

SERIES 2018-1 SENIOR NOTES, CLASS A-1

TO:

Barclays Bank PLC

745 Seventh Avenue, 5th Floor

New York, New York 10019

Attention:

Telephone:

Email: BarcapConduitOps@Barclays.com and ASGReports@barclays.com

Ladies and Gentlemen:

This Advance Request is delivered to you pursuant to Section 2.03 of that
certain Series 2018-1 Class A-1 Note Purchase Agreement, dated as of
September 5, 2018 (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “Series 2018-1 Class A-1 Note Purchase
Agreement”; terms defined therein being used herein as therein defined) among
Applebee’s Funding LLC and IHOP Funding LLC, as Co-Issuers, the Guarantors party
thereto Dine Brands Global, Inc., as the Manager, the Conduit Investors, the
Committed Note Purchasers for each Investor Group, the Funding Agents and
Barclays Bank PLC, as L/C Provider, Swingline Lender and Administrative Agent.

Unless otherwise defined herein or as the context otherwise requires, terms used
herein have the meaning assigned thereto under or as provided in the Recitals
and Section 1.01 of the Series 2018-1 Class A-1 Note Purchase Agreement.

The undersigned hereby requests that Advances be made in the aggregate principal
amount of $             on             , 20    .

[IF CO-ISSUER IS ELECTING EURODOLLAR RATE FOR THESE ADVANCES ON THE DATE MADE IN
ACCORDANCE WITH SECTION 3.01(b) OF THE CLASS A-1 NOTE PURCHASE AGREEMENT, ADD
THE FOLLOWING SENTENCE: The undersigned hereby elects that the Advances that are
not funded at the CP Rate by an Eligible Conduit Investor shall be Eurodollar
Advances and the related Eurodollar Interest Accrual Period shall commence on
the date of such Eurodollar Advances and end on but excluding the date [one
month subsequent to such date] [two months subsequent to such date] [three
months subsequent to such date] [six months subsequent to such date] [twelve
months subsequent to such date].]

The undersigned hereby acknowledges that the delivery of this Advance Request
and the acceptance by the undersigned of the proceeds of the Advances requested
hereby constitute a representation and warranty by the undersigned that, on the
date of such Advances, and before and after giving effect thereto and to the
application of the proceeds therefrom, all conditions set forth in Section 7.03
of the Series 2018-1 Class A-1 Note Purchase Agreement have been satisfied and
all statements set forth in Section 6.01 of the Series 2018-1 Class A-1 Note
Purchase Agreement are true and correct.

The undersigned agrees that if prior to the time of the Advances requested
hereby any matter certified to herein by it will not be true and correct at such
time as if then made, it will immediately so notify both you and each Investor.
Except to the extent, if any, that prior to the time of the Advances requested
hereby you and each Investor shall receive written notice to the contrary from
the undersigned, each matter certified to herein shall be deemed once again to
be certified as true and correct at the date of such Advances as if then made.

 

A-1-1



--------------------------------------------------------------------------------

Please wire transfer the proceeds of the Advances, [first, $[            ] to
the Swingline Lender and $[    ] to the L/C Provider for application to
repayment of outstanding Swingline Loans and Unreimbursed L/C Drawings, as
applicable, and, second], to the Co-Issuers pursuant to the following
instructions:

[insert payment instruction for payment to Co-Issuers]

 

A-1-2



--------------------------------------------------------------------------------

The undersigned has caused this Advance Request to be executed and delivered,
and the certification and warranties contained herein to be made, by its duly
Authorized Officer this          day of                     , 20    .

 

DINE BRANDS GLOBAL, INC., as Manager on behalf of the Co-Issuers

By:       Name:     Title:    

 

A-1-3



--------------------------------------------------------------------------------

EXHIBIT A-2 TO CLASS A-1

NOTE PURCHASE AGREEMENT

SWINGLINE LOAN REQUEST

APPLEBEE’S FUNDING LLC

IHOP FUNDING LLC

SERIES 2018-1 SENIOR NOTES, CLASS A-1

TO:

Barclays Bank PLC

745 Seventh Avenue, 5th Floor

New York, New York 10019

Attention:

Telephone:

Email: BarcapConduitOps@Barclays.com and ASGReports@barclays.com

Ladies and Gentlemen:

This Swingline Loan Request is delivered to you pursuant to Section 2.06 of that
certain Series 2018-1 Class A-1 Note Purchase Agreement, dated as of
September 5, 2018 (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “Series 2018-1 Class A-1 Note Purchase
Agreement”; terms defined therein being used herein as therein defined) among
Applebee’s Funding LLC and IHOP Funding LLC, as Co-Issuers, the Guarantors party
thereto Dine Brands Global, Inc., as the Manager, the Conduit Investors, the
Committed Note Purchasers for each Investor Group, the Funding Agents and
Barclays Bank PLC, as L/C Provider, Swingline Lender and Administrative Agent..

Unless otherwise defined herein or as the context otherwise requires, terms used
herein have the meaning assigned thereto under or as provided in the Recitals
and Section 1.01 of the Series 2018-1 Class A-1 Note Purchase Agreement.

The undersigned hereby requests that Swingline Loans be made in the aggregate
principal amount of $         on                     , 20        .

The undersigned hereby acknowledges that the delivery of this Swingline Loan
Request and the acceptance by the undersigned of the proceeds of the Swingline
Loans requested hereby constitute a representation and warranty by the
undersigned that, on the date of such Advances, and before and after giving
effect thereto and to the application of the proceeds therefrom, all conditions
set forth in Section 7.03 of the Series 2018-1 Class A-1 Note Purchase Agreement
have been satisfied and all statements set forth in Section 6.01 of the Series
2018-1 Class A-1 Note Purchase Agreement are true and correct.

The undersigned agrees that if prior to the time of the Swingline Loans
requested hereby any matter certified to herein by it will not be true and
correct at such time as if then made, it will immediately so notify you. Except
to the extent, if any, that prior to the time of the Swingline Loans requested
hereby you shall receive written notice to the contrary from the undersigned,
each matter certified to herein shall be deemed once again to be certified as
true and correct at the date of such Swingline Loans as if then made.

 

A-2-1



--------------------------------------------------------------------------------

Please wire transfer the proceeds of the Swingline Loans to the applicable
Co-Issuer pursuant to the following instructions:

[insert payment instructions for payment to the applicable Co-Issuer]

 

A-2-2



--------------------------------------------------------------------------------

The undersigned has caused this Swingline Loan Request to be executed and
delivered, and the certification and warranties contained herein to be made, by
its duly Authorized Officer this      day of                     , 20        .

 

DINE BRANDS GLOBAL, INC.,

as Manager on behalf of the Co-Issuers

By:         Name:   Title:

 

A-2-3



--------------------------------------------------------------------------------

EXHIBIT B TO CLASS A-1

NOTE PURCHASE AGREEMENT

ASSIGNMENT AND ASSUMPTION AGREEMENT, dated as of [                    ], among
[                    ] (the “Transferor”), each purchaser listed as an Acquiring
Committed Note Purchaser on the signature pages hereof (each, an “Acquiring
Committed Note Purchaser”), the Funding Agent with respect to such Acquiring
Committed Note Purchaser listed on the signature pages hereof (each, a “Funding
Agent”), and the Co-Issuers, Swingline Lender and L/C Provider listed on the
signature pages hereof.

W I T N E S S E T H:

WHEREAS, this Assignment and Assumption Agreement is being executed and
delivered in accordance with Section 9.17(a) of that certain Series 2018-1
Class A-1 Note Purchase Agreement, dated as of September 5, 2018 (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Series 2018-1 Class A-1 Note Purchase Agreement”; terms defined therein being
used herein as therein defined) among Applebee’s Funding LLC and IHOP Funding
LLC, as Co-Issuers, the Guarantors party thereto Dine Brands Global, Inc., as
the Manager, the Conduit Investors, the Committed Note Purchasers for each
Investor Group, the Funding Agents and Barclays Bank PLC, as L/C Provider,
Swingline Lender and Administrative Agent;

WHEREAS, each Acquiring Committed Note Purchaser (if it is not already an
existing Committed Note Purchaser) wishes to become a Committed Note Purchaser
party to the Series 2018-1 Class A-1 Note Purchase Agreement; and

WHEREAS, the Transferor is selling and assigning to each Acquiring Committed
Note Purchaser, [all] [a portion of] its rights, obligations and commitments
under the Series 2018-1 Class A-1 Note Purchase Agreement, the Series 2018-1
Class A-1 Advance Notes and each other Related Document to which it is a party
with respect to the percentage of its Commitment Amount specified on Schedule I
attached hereto;

NOW, THEREFORE, the parties hereto hereby agree as follows:

Upon the execution and delivery of this Assignment and Assumption Agreement by
each Acquiring Committed Note Purchaser, each related Funding Agent, the
Transferor, the Swingline Lender, the L/C Provider and, to the extent required
by Section 9.17(a) of the Series 2018-1 Class A-1 Note Purchase Agreement, the
Co-Issuers (the date of such execution and delivery, the “Transfer Issuance
Date”), each Acquiring Committed Note Purchaser shall be a Committed Note
Purchaser party to the Series 2018-1 Class A-1 Note Purchase Agreement for all
purposes thereof.

The Transferor acknowledges receipt from each Acquiring Committed Note Purchaser
of an amount equal to the purchase price, as agreed between the Transferor and
such Acquiring Committed Note Purchaser (the “Purchase Price”), of the portion
being purchased by such Acquiring Committed Note Purchaser (such Acquiring
Committed Note Purchaser’s “Purchased Percentage”) of (i) the Transferor’s
Commitment under the Series 2018-1 Class A-1 Note Purchase Agreement and
(ii) the Transferor’s Committed Note Purchaser Percentage of the related
Investor Group Principal Amount. The Transferor hereby irrevocably sells,
assigns and transfers to each Acquiring Committed Note Purchaser, without
recourse, representation or warranty, and each Acquiring Committed Note
Purchaser hereby irrevocably purchases, takes and assumes from the Transferor,
such Acquiring Committed Note Purchaser’s Purchased Percentage of (x) the
Transferor’s Commitment under the Series 2018-1 Class A-1 Note Purchase
Agreement and (y) the Transferor’s Committed Note Purchaser Percentage of the
related Investor Group Principal Amount.

The Transferor has made arrangements with each Acquiring Committed Note
Purchaser with respect to [(i)] the portion, if any, to be paid, and the date or
dates for payment, by the Transferor to

 

B-1



--------------------------------------------------------------------------------

such Acquiring Committed Note Purchaser of any program fees, undrawn facility
fee, structuring and commitment fees or other fees (collectively, the “Fees”)
[heretofore received] by the Transferor pursuant to Section 3.02 of the Series
2018-1 Class A-1 Note Purchase Agreement prior to the Transfer Issuance Date
[and (ii) the portion, if any, to be paid, and the date or dates for payment, by
such Acquiring Committed Note Purchaser to the Transferor of Fees or
[                    ] received by such Acquiring Committed Note Purchaser
pursuant to the Series 2018-1 Supplement from and after the Transfer Issuance
Date].

From and after the Transfer Issuance Date, amounts that would otherwise be
payable to or for the account of the Transferor pursuant to the Series 2018-1
Supplement or the Series 2018-1 Class A-1 Note Purchase Agreement shall,
instead, be payable to or for the account of the Transferor and the Acquiring
Committed Note Purchasers, as the case may be, in accordance with their
respective interests as reflected in this Assignment and Assumption Agreement,
whether such amounts have accrued prior to the Transfer Issuance Date or accrue
subsequent to the Transfer Issuance Date.

Each of the parties to this Assignment and Assumption Agreement agrees that at
any time and from time to time upon the written request of any other party, it
will execute and deliver such further documents and do such further acts and
things as such other party may reasonably request in order to effect the
purposes of this Assignment and Assumption Agreement.

By executing and delivering this Assignment and Assumption Agreement, the
Transferor and each Acquiring Committed Note Purchaser confirm to and agree with
each other and the other parties to the Series 2018-1 Class A-1 Note Purchase
Agreement as follows: (i) other than the representation and warranty that it is
the legal and beneficial owner of the interest being assigned hereby free and
clear of any adverse claim, the Transferor makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Series 2018-1 Supplement, the
Series 2018-1 Class A-1 Note Purchase Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Indenture,
the Series 2018-1 Class A-1 Notes, the Related Documents or any instrument or
document furnished pursuant thereto; (ii) the Transferor makes no representation
or warranty and assumes no responsibility with respect to the financial
condition of the Co-Issuers or the performance or observance by the Co-Issuers
of any of the Co-Issuers’ obligations under the Indenture, the Series 2018-1
Class A-1 Note Purchase Agreement, the Related Documents or any other instrument
or document furnished pursuant hereto; (iii) each Acquiring Committed Note
Purchaser confirms that it has received a copy of the Indenture, the Series
2018-1 Class A-1 Note Purchase Agreement and such other Related Documents and
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption
Agreement; (iv) each Acquiring Committed Note Purchaser will, independently and
without reliance upon the Administrative Agent, the Transferor, the Funding
Agent or any other Investor Group and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under the Series 2018-1 Class A-1 Note Purchase
Agreement; (v) each Acquiring Committed Note Purchaser appoints and authorizes
the Administrative Agent to take such action as agent on its behalf and to
exercise such powers under the Series 2018-1 Class A-1 Note Purchase Agreement
as are delegated to the Administrative Agent by the terms thereof, together with
such powers as are reasonably incidental thereto, all in accordance with Article
V of the Series 2018-1 Class A-1 Note Purchase Agreement; (vi) each Acquiring
Committed Note Purchaser appoints and authorizes its related Funding Agent to
take such action as agent on its behalf and to exercise such powers under the
Series 2018-1 Class A-1 Note Purchase Agreement as are delegated to such Funding
Agent by the terms thereof, together with such powers as are reasonably
incidental thereto, all in accordance with Article V of the Series 2018-1
Class A-1 Note Purchase Agreement; (vii) each Acquiring Committed Note Purchaser
agrees that it will perform in accordance with their terms all of the
obligations that by the terms of the Series 2018-1 Class A-1 Note Purchase
Agreement are required to be performed by it as an Acquiring Committed Note
Purchaser; and (viii) each Acquiring Committed Note Purchaser hereby represents
and warrants to the Co-Issuers and the Manager that: (A) it has had an
opportunity to discuss the Co-Issuers’ and the Manager’s business, management
and financial affairs, and the terms and conditions of the proposed purchase,
with the Co-Issuers, and the Manager and their respective representatives;
(B) it is an “accredited investor” within the meaning of Rule 501(a)(1), (2),

 

B-2



--------------------------------------------------------------------------------

(3) or (7) of Regulation D under the Securities Act and has sufficient knowledge
and experience in financial and business matters to be capable of evaluating the
merits and risks of investing in, and is able and prepared to bear the economic
risk of investing in, the Series 2018-1 Class A-1 Notes; (C) it is purchasing
the Series 2018-1 Class A-1 Notes for its own account, or for the account of one
or more “accredited investors” within the meaning of Rule 501(a)(1), (2), (3) or
(7) of Regulation D under the Securities Act that meet the criteria described in
clause (viii)(B) above and for which it is acting with complete investment
discretion, for investment purposes only and not with a view to distribution,
subject, nevertheless, to the understanding that the disposition of its property
shall at all times be and remain within its control, and neither it nor its
Affiliates has engaged in any general solicitation or general advertising within
the meaning of the Securities Act with respect to the Series 2018-1 Class A-1
Notes; (D) it understands that (I) the Series 2018-1 Class A-1 Notes have not
been and will not be registered or qualified under the Securities Act or any
applicable state securities laws or the securities laws of any other
jurisdiction and are being offered only in a transaction not involving any
public offering within the meaning of the Securities Act and may not be resold
or otherwise transferred unless so registered or qualified or unless an
exemption from registration or qualification is available and an opinion of
counsel shall have been delivered in advance to the Co-Issuers, (II) the
Co-Issuers are not required to register the Series 2018-1 Class A-1 Notes,
(III) any permitted transferee hereunder must meet the criteria described under
clause (viii)(B) above and (IV) any transfer must comply with the provisions of
Section 2.8 of the Base Indenture, Section 4.3 of the Series 2018-1 Supplement
and Section 9.03 or 9.17, as applicable, of the Series 2018-1 Class A-1 Note
Purchase Agreement; (E) it will comply with the requirements of clause (viii)(D)
above in connection with any transfer by it of the Series 2018-1 Class A-1
Notes; (F) it understands that the Series 2018-1 Class A-1 Notes will bear the
legend set out in the form of Series 2018-1 Class A-1 Notes attached to the
Series 2018-1 Supplement and be subject to the restrictions on transfer
described in such legend; (G) it will obtain for the benefit of the Co-Issuers
from any purchaser of the Series 2018-1 Class A-1 Notes substantially the same
representations and warranties contained in the foregoing paragraphs; and (H) it
has executed a Purchaser’s Letter substantially in the form of Exhibit D to the
Series 2018-1 Class A-1 Note Purchase Agreement.

Schedule I hereto sets forth (i) the Purchased Percentage for each Acquiring
Committed Note Purchaser, (ii) the revised Commitment Amounts of the Transferor
and each Acquiring Committed Note Purchaser, and (iii) the revised Maximum
Investor Group Principal Amounts for the Investor Groups of the Transferor and
each Acquiring Committed Note Purchaser (it being understood that if the
Transferor was part of a Conduit Investor’s Investor Group and the Acquiring
Committed Note Purchaser is intended to be part of the same Investor Group,
there will not be any change to the Maximum Investor Group Principal Amount for
that Investor Group) and (iv) administrative information with respect to each
Acquiring Committed Note Purchaser and its related Funding Agent.

This Assignment and Assumption Agreement and all matters arising under or in any
manner relating to this Assignment and Assumption Agreement shall be governed
by, and construed in accordance with, the laws of the State of New York without
giving effect to any choice of law or conflict provision or rule (whether of the
State of New York or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other that the State of New York, and the
obligations, rights and remedies of the parties hereto shall be determined in
accordance with such law.

ALL PARTIES HEREUNDER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY
RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED
HEREON OR ON THE SERIES 2018-1 CLASS A-1 NOTE PURCHASE AGREEMENT, OR ARISING OUT
OF, UNDER, OR IN CONNECTION WITH, THIS ASSIGNMENT AND ASSUMPTION AGREEMENT OR
THE SERIES 2018-1 CLASS A-1 NOTE PURCHASE AGREEMENT, OR ANY COURSE OF CONDUCT,
COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE
PARTIES IN CONNECTION HEREWITH OR THEREWITH. ALL PARTIES ACKNOWLEDGE AND AGREE
THAT THEY HAVE RECEIVED FULL AND SIGNIFICANT CONSIDERATION FOR THIS PROVISION
AND THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR ALL PARTIES TO ENTER INTO
THIS ASSIGNMENT AND ASSUMPTION AGREEMENT.

 

B-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption Agreement to be executed by their respective duly authorized officers
as of the date first set forth above.

 

[                    ], as Transferor By:       Name:   Title:

 

By:       Name:   Title:

 

[                    ], as Acquiring

Committed Note Purchaser

By:       Name:   Title:

 

[                    ], as Funding Agent By:       Name:   Title:

 

B-4



--------------------------------------------------------------------------------

CONSENTED AND ACKNOWLEDGED BY THE CO-ISSUERS:

APPLEBEE’S FUNDING LLC,

as a Co-Issuer

By:       Name:   Title:

 

IHOP FUNDING LLC,

as a Co-Issuer

By:       Name:   Title:

 

B-5



--------------------------------------------------------------------------------

CONSENTED BY: BARCLAYS BANK PLC, as Swingline Lender By:       Name:   Title:

 

BARCLAYS BANK PLC, as L/C Provider By:       Name:   Title:

 

B-6



--------------------------------------------------------------------------------

SCHEDULE I TO

ASSIGNMENT AND ASSUMPTION AGREEMENT

LIST OF ADDRESSES FOR NOTICES

AND OF COMMITMENT AMOUNTS

 

[                     ], as Transferor

  

Prior Commitment Amount:

   $ [         ] 

Revised Commitment Amount:

   $ [         ] 

Prior Maximum Investor Group Principal Amount:

   $ [         ] 

Revised Maximum Investor Group Principal Amount:

   $ [         ] 

Related Conduit Investor (if applicable)

     [                     ] 

[                     ], as        

  

Acquiring Committed Note Purchaser Address:

  

Attention:

  

Telephone:

  

Email:

  

Purchased Percentage of Transferor’s Commitment:

     [     ]% 

Prior Commitment Amount:

   $ [         ] 

Revised Commitment Amount:

   $ [         ] 

Prior Maximum Investor Group Principal Amount:

   $ [         ] 

 

B-7



--------------------------------------------------------------------------------

Revised Maximum Investor Group Principal Amount:

   $ [         ] 

Related Conduit Investor (if applicable)

     [                     ]  [                    ], as related Funding Agent
   Address:    Attention:    Telephone:    Email:   

 

B-8



--------------------------------------------------------------------------------

EXHIBIT C TO CLASS A-1

NOTE PURCHASE AGREEMENT

INVESTOR GROUP SUPPLEMENT, dated as of [                    ], among (i)
[                    ] (the “Transferor Investor Group”), (ii)
[                    ] (the “Acquiring Investor Group”), (iii) the Funding Agent
with respect to the Acquiring Investor Group listed on the signature pages
hereof (each, a “Funding Agent”), and (iv) the Co-Issuers, the Swingline Lender
and the L/C Provider listed on the signature pages hereof.

W I T N E S S E T H:

WHEREAS, this Investor Group Supplement is being executed and delivered in
accordance with Section 9.17(c) of that certain Series 2018-1 Class A-1 Note
Purchase Agreement, dated as of September 5, 2018 (as amended, supplemented,
amended and restated or otherwise modified from time to time, the “Series 2018-1
Class A-1 Note Purchase Agreement”; terms defined therein being used herein as
therein defined) among Applebee’s Funding LLC and IHOP Funding LLC, as
Co-Issuers, the Guarantors party thereto Dine Brands Global, Inc., as the
Manager, the Conduit Investors, the Committed Note Purchasers for each Investor
Group, the Funding Agents and Barclays Bank PLC, as L/C Provider, Swingline
Lender and Administrative Agent.;

WHEREAS, the Acquiring Investor Group wishes to become a Conduit Investor and
[a] Committed Note Purchaser[s] with respect to such Conduit Investor under the
Series 2018-1 Class A-1 Note Purchase Agreement; and

WHEREAS, the Transferor Investor Group is selling and assigning to the Acquiring
Investor Group [all] [a portion of] its respective rights, obligations and
commitments under the Series 2018-1 Class A-1 Note Purchase Agreement, the
Series 2018-1 Class A-1 Advance Notes and each other Related Document to which
it is a party with respect to the percentage of its Commitment Amount specified
on Schedule I attached hereto;

NOW, THEREFORE, the parties hereto hereby agree as follows:

Upon the execution and delivery of this Investor Group Supplement by the
Acquiring Investor Group, each related Funding Agent with respect thereto, the
Transferor Investor Group, the Swingline Lender, the L/C Provider and, to the
extent required by Section 9.17(c) of the Series 2018-1 Class A-1 Note Purchase
Agreement (the date of such execution and delivery, the “Transfer Issuance
Date”) the Co-Issuers, the Conduit Investor and the Committed Note Purchaser[s]
with respect to the Acquiring Investor Group shall be parties to the Series
2018-1 Class A-1 Note Purchase Agreement for all purposes thereof.

The Transferor Investor Group acknowledges receipt from the Acquiring Investor
Group of an amount equal to the purchase price, as agreed between the Transferor
Investor Group and the Acquiring Investor Group (the “Purchase Price”), of the
portion being purchased by the Acquiring Investor Group (the Acquiring Investor
Group’s “Purchased Percentage”) of (i) the aggregate Commitment[s] of the
Committed Note Purchaser[s] included in the Transferor Investor Group under the
Series 2018-1 Class A-1 Note Purchase Agreement and (ii) the aggregate related
Committed Note Purchaser Percentage[s] of the related Investor Group Principal
Amount. The Transferor Investor Group hereby irrevocably sells, assigns and
transfers to the Acquiring Investor Group, without recourse, representation or
warranty, and the Acquiring Investor Group hereby irrevocably purchases, takes
and assumes from the Transferor Investor Group, such Acquiring Investor Group’s
Purchased Percentage of (x) the aggregate Commitment[s] of the Committed Note
Purchaser[s] included in the Transferor Investor Group under the Series 2018-1
Class A-1 Note Purchase Agreement and (y) the aggregate related Committed Note
Purchaser Percentage[s] of the related Investor Group Principal Amount.

 

C-1



--------------------------------------------------------------------------------

The Transferor Investor Group has made arrangements with the Acquiring Investor
Group with respect to (i) the portion, if any, to be paid, and the date or dates
for payment, by the Transferor Investor Group to such Acquiring Investor Group
of any program fees, undrawn facility fee, structuring and commitment fees or
other fees (collectively, the “Fees”) [heretofore received] by the Transferor
Investor Group pursuant to Section 3.02 of the Series 2018-1 Class A-1 Note
Purchase Agreement prior to the Transfer Issuance Date [and (ii) the portion, if
any, to be paid, and the date or dates for payment, by such Acquiring Investor
Group to the Transferor Investor Group of Fees or [                    ]
received by such Acquiring Investor Group pursuant to the Series 2018-1
Supplement from and after the Transfer Issuance Date].

From and after the Transfer Issuance Date, amounts that would otherwise be
payable to or for the account of the Transferor Investor Group pursuant to the
Series 2018-1 Supplement or the Series 2018-1 Class A-1 Note Purchase Agreement
shall, instead, be payable to or for the account of the Transferor Investor
Group and the Acquiring Investor Group, as the case may be, in accordance with
their respective interests as reflected in this Investor Group Supplement,
whether such amounts have accrued prior to the Transfer Issuance Date or accrue
subsequent to the Transfer Issuance Date.

Each of the parties to this Investor Group Supplement agrees that at any time
and from time to time upon the written request of any other party, it will
execute and deliver such further documents and do such further acts and things
as such other party may reasonably request in order to effect the purposes of
this Investor Group Supplement.

The Acquiring Investor Group has executed and delivered to the Administrative
Agent a Purchaser’s Letter substantially in the form of Exhibit D to the Series
2018-1 Class A-1 Note Purchase Agreement.

By executing and delivering this Investor Group Supplement, the Transferor
Investor Group and the Acquiring Investor Group confirm to and agree with each
other and the other parties to the Series 2018-1 Class A-1 Note Purchase
Agreement as follows: (i) other than the representation and warranty that it is
the legal and beneficial owner of the interest being assigned hereby free and
clear of any adverse claim, the Transferor Investor Group makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the
Series 2018-1 Supplement, the Series 2018-1 Class A-1 Note Purchase Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of the Indenture, the Series 2018-1 Class A-1 Notes, the Related Documents
or any instrument or document furnished pursuant thereto; (ii) the Transferor
Investor Group makes no representation or warranty and assumes no responsibility
with respect to the financial condition of the Co-Issuers or the performance or
observance by the Co-Issuers of any of the Co-Issuers’ obligations under the
Indenture, the Series 2018-1 Class A-1 Note Purchase Agreement, the Related
Documents or any other instrument or document furnished pursuant hereto;
(iii) the Acquiring Investor Group confirms that it has received a copy of the
Indenture, the Series 2018-1 Class A-1 Note Purchase Agreement and such other
Related Documents and other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Investor Group Supplement; (iv) the Acquiring Investor Group will, independently
and without reliance upon the Administrative Agent, the Transferor Investor
Group, the Funding Agents or any other Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Series 2018-1
Class A-1 Note Purchase Agreement; (v) the Acquiring Investor Group appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under the Series 2018-1 Class A-1 Note Purchase
Agreement as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are reasonably incidental thereto, all in
accordance with Article V of the Series 2018-1 Class A-1 Note Purchase
Agreement; (vi) each member of the Acquiring Investor Group appoints and
authorizes its related Funding Agent, listed on Schedule I hereto, to take such
action as agent on its behalf and to exercise such powers under the Series
2018-1 Class A-1 Note Purchase Agreement as are delegated to such Funding Agent
by the terms thereof, together with such powers as are reasonably incidental
thereto, all in accordance with Article V of the Series 2018-1 Class A-1 Note
Purchase Agreement; (vii) each member of the Acquiring Investor Group agrees

 

C-2



--------------------------------------------------------------------------------

that it will perform in accordance with their terms all of the obligations that
by the terms of the Series 2018-1 Class A-1 Note Purchase Agreement are required
to be performed by it as a member of the Acquiring Investor Group; and
(viii) each member of the Acquiring Investor Group hereby represents and
warrants to the Co-Issuers and the Manager that: (A) it has had an opportunity
to discuss the Co-Issuers’ and the Manager’s business, management and financial
affairs, and the terms and conditions of the proposed purchase, with the
Co-Issuers and the Manager and their respective representatives; (B) it is an
“accredited investor” within the meaning of Rule 501(a)(1), (2), (3) or (7) of
Regulation D under the Securities Act and has sufficient knowledge and
experience in financial and business matters to be capable of evaluating the
merits and risks of investing in, and is able and prepared to bear the economic
risk of investing in, the Series 2018-1 Class A-1 Notes; (C) it is purchasing
the Series 2018-1 Class A-1 Notes for its own account, or for the account of one
or more “accredited investors” within the meaning of Rule 501(a)(1), (2), (3) or
(7) of Regulation D under the Securities Act that meet the criteria described in
clause (viii)(B) above and for which it is acting with complete investment
discretion, for investment purposes only and not with a view to distribution,
subject, nevertheless, to the understanding that the disposition of its property
shall at all times be and remain within its control, and neither it nor its
Affiliates has engaged in any general solicitation or general advertising within
the meaning of the Securities Act with respect to the Series 2018-1 Class A-1
Notes; (D) it understands that (I) the Series 2018-1 Class A-1 Notes have not
been and will not be registered or qualified under the Securities Act or any
applicable state securities laws or the securities laws of any other
jurisdiction and are being offered only in a transaction not involving any
public offering within the meaning of the Securities Act and may not be resold
or otherwise transferred unless so registered or qualified or unless an
exemption from registration or qualification is available and an opinion of
counsel shall have been delivered in advance to the Co-Issuers, (II) the
Co-Issuers are not required to register the Series 2018-1 Class A-1 Notes,
(III) any permitted transferee hereunder must meet the criteria described under
clause (viii)(B) above and (IV) any transfer must comply with the provisions of
Section 2.8 of the Base Indenture, Section 4.3 of the Series 2018-1 Supplement
and Section 9.03 or 9.17, as applicable, of the Series 2018-1 Class A-1 Note
Purchase Agreement; (E) it will comply with the requirements of clause (viii)(D)
above in connection with any transfer by it of the Series 2018-1 Class A-1
Notes; (F) it understands that the Series 2018-1 Class A-1 Notes will bear the
legend set out in the form of Series 2018-1 Class A-1 Notes attached to the
Series 2018-1 Supplement and be subject to the restrictions on transfer
described in such legend; (G) it will obtain for the benefit of the Co-Issuers
from any purchaser of the Series 2018-1 Class A-1 Notes substantially the same
representations and warranties contained in the foregoing paragraphs; and (H) it
has executed a Purchaser’s Letter substantially in the form of Exhibit D to the
Series 2018-1 Class A-1 Note Purchase Agreement.

Schedule I hereto sets forth (i) the Purchased Percentage for the Acquiring
Investor Group, (ii) the revised Commitment Amounts of the Transferor Investor
Group and the Acquiring Investor Group, and (iii) the revised Maximum Investor
Group Principal Amounts for the Transferor Investor Group and the Acquiring
Investor Group and (iv) administrative information with respect to the Acquiring
Investor Group and its related Funding Agent.

This Investor Group Supplement and all matters arising under or in any manner
relating to this Investor Group Supplement shall be governed by, and construed
in accordance with, the laws of the State of New York without giving effect to
any choice of law or conflict provision or rule (whether of the State of New
York or any other jurisdiction) that would cause the application of the laws of
any jurisdiction other that the State of New York, and the obligations, rights
and remedies of the parties hereto shall be determined in accordance with such
law.

ALL PARTIES HEREUNDER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY
RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED
HEREON OR ON THE SERIES 2018-1 CLASS A-1 NOTE PURCHASE AGREEMENT, OR ARISING OUT
OF, UNDER, OR IN CONNECTION WITH, THIS INVESTOR GROUP SUPPLEMENT OR THE SERIES
2018-1 CLASS A-1 NOTE PURCHASE AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE PARTIES IN
CONNECTION HEREWITH OR THEREWITH. ALL

 

C-3



--------------------------------------------------------------------------------

PARTIES ACKNOWLEDGE AND AGREE THAT THEY HAVE RECEIVED FULL AND SIGNIFICANT
CONSIDERATION FOR THIS PROVISION AND THAT THIS PROVISION IS A MATERIAL
INDUCEMENT FOR ALL PARTIES TO ENTER INTO THIS INVESTOR GROUP SUPPLEMENT.

IN WITNESS WHEREOF, the parties hereto have caused this Investor Group
Supplement to be executed by their respective duly authorized officers as of the
date first set forth above.

 

[                    ], as Transferor Investor Group By:       Name:   Title

 

[                    ], as Acquiring Investor Group By:       Name:   Title:

 

[                    ], as Funding Agent By:       Name:   Title

 

C-4



--------------------------------------------------------------------------------

CONSENTED AND ACKNOWLEDGED

BY THE CO-ISSUERS:

APPLEBEE’S FUNDING LLC,

as a Co-Issuer

By:           Name:   Title:

 

IHOP FUNDING LLC,

as a Co-Issuer

By:           Name:   Title:

 

C-5



--------------------------------------------------------------------------------

CONSENTED BY: BARCLAYS BANK PLC, as Swingline Lender By:       Name:   Title:

 

BARCLAYS BANK PLC, as L/C Provider By:       Name:   Title:

 

C-6



--------------------------------------------------------------------------------

SCHEDULE I TO

INVESTOR GROUP SUPPLEMENT

LIST OF ADDRESSES FOR NOTICES

AND OF COMMITMENT AMOUNTS

 

[                     ], as Transferor Investor Group

  

Prior Commitment Amount:

   $ [         ] 

Revised Commitment Amount:

   $ [         ] 

Prior Maximum Investor Group Principal Amount:

   $ [         ] 

Revised Maximum Investor Group Principal Amount:

   $ [         ] 

[                     ], as Acquiring Investor Group

   Address:    Attention:   

Telephone:

  

Email:

  

Purchased Percentage of Transferor Investor Group’s Commitment:

     [     ]% 

Prior Commitment Amount:

   $ [         ] 

Revised Commitment Amount:

   $ [         ] 

Prior Maximum Investor Group Principal Amount:

   $ [         ] 

Revised Maximum Investor Group Principal Amount:

   $ [         ]  [                    ], as related Funding Agent    Address:
   Attention:    Telephone:    Email:   

 

C-7



--------------------------------------------------------------------------------

EXHIBIT D TO CLASS A-1

NOTE PURCHASE AGREEMENT

[FORM OF PURCHASER’S LETTER]

 

[PURCHASER]    [PURCHASER ADDRESS]    Attention: [PURCHASER CONTACT]    [Date]

Ladies and Gentlemen:

Reference is hereby made to the Class A-1 Note Purchase Agreement dated as of
September 5, 2018 (the “NPA”) relating to the purchase and sale (the
“Transaction”) of up to $225,000,000 of Series 2018-1 Variable Funding Senior
Notes, Class A-1 (the “VFN Notes”) of Applebee’s Funding LLC and IHOP Funding
LLC (collectively, the “Co-Issuers”). The Transaction will not be required to be
registered with the Securities and Exchange Commission pursuant to the
Securities Act of 1933, as amended (the “Securities Act”). Barclays Bank PLC is
acting as administrative agent (the “Administrative Agent”) in connection with
the Transaction. Unless otherwise defined herein, capitalized terms have the
definitions ascribed to them in the NPA. Please confirm with us your
acknowledgement and agreement with the following:

 

  (a)

You are an “accredited investor” within the meaning of Rule 501(a)(1), (2), (3)
or (7) of Regulation D under the Securities Act (an “Accredited Investor”) and
have sufficient knowledge and experience in financial and business matters to be
capable of evaluating the merits and risks of purchasing, and are able and
prepared to bear the economic risk of purchasing, the VFN Notes.

 

  (b)

Neither the Administrative Agent nor its Affiliates (i) has provided you with
any information with respect to the Co-Issuers, the VFN Notes or the Transaction
other than the information contained in the NPA, which was prepared by the
Co-Issuers, or (ii) makes any representation as to the credit quality of the
Co-Issuers or the merits of a purchase of the VFN Notes. The Administrative
Agent has not provided you with any legal, business, tax or other advice in
connection with the Transaction or your possible purchase of the VFN Notes.

 

  (c)

You acknowledge that you have completed your own diligence investigation of the
Co-Issuers and the VFN Notes and have had sufficient access to the agreements,
documents, records, officers and directors of the Co-Issuers to make your
investment decision related to the VFN Notes. You further acknowledge that you
have had an opportunity to discuss the Co-Issuers’ and the Manager’s business,
management and financial affairs, and the terms and conditions of the proposed
purchase, with the Co-Issuers and the Manager and their respective
representatives.

 

  (d)

The Administrative Agent may currently or in the future own securities issued
by, or have business relationships (including, among others, lending,
depository, risk management, advisory and banking relationships) with, any
Co-Issuer and its affiliates, and the Administrative Agent will manage such
security positions and business relationships as it determines to be in its best
interests, without regard to the interests of the holders of the VFN Notes.

 

  (e)

You are purchasing the VFN Notes for your own account, or for the account of one
or more Persons who are Accredited Investors and who meet the criteria described
in paragraph (a) above and for whom you are acting with complete investment
discretion,

 

D-1



--------------------------------------------------------------------------------

  for investment purposes only and not with a view to a distribution (but
without prejudice to our right at all times to sell or otherwise dispose of the
VFN Notes in accordance with clause (f) below), subject, nevertheless, to the
understanding that the disposition of your property shall at all times be and
remain within your control, and neither you nor your Affiliates has engaged in
any general solicitation or general advertising within the meaning of the
Securities Act, or the rules and regulations promulgated thereunder with respect
to the VFN Notes. You confirm that, to the extent you are purchasing the VFN
Notes for the account of one or more other Persons, (i) you have been duly
authorized to make the representations, warranties, acknowledgements and
agreements set forth herein on their behalf and (ii) the provisions of this
letter constitute legal, valid and binding obligations of you and any other
Person for whose account you are acting;

 

  (f)

You understand that (i) the VFN Notes have not been and will not be registered
or qualified under the Securities Act or any applicable state securities laws or
the securities laws of any other jurisdiction and are being offered only in a
transaction not involving any public offering within the meaning of the
Securities Act and may not be resold or otherwise transferred unless so
registered or qualified or unless an exemption from registration or
qualification is available and an opinion of counsel shall have been delivered
in advance to the Co-Issuers, (ii) the Co-Issuers are not required to register
the VFN Notes, (iii) any permitted transferee under the NPA must be an
Accredited Investor and (iv) any transfer must comply with the provisions of
Section 2.8 of the Base Indenture, Section 4.3 of the Series 2018-1 Supplement
and Section 9.03 or 9.17 of the NPA, as applicable;

 

  (g)

You will comply with the requirements of paragraph (f) above in connection with
any transfer by you of the VFN Notes;

 

  (h)

You understand that the VFN Notes will bear the legend set out in the form of
VFN Notes attached to the Series 2018-1 Supplement and be subject to the
restrictions on transfer described in such legend;

 

  (i)

Either (i) you are not acquiring or holding the VFN Notes for or on behalf of,
or with the assets of, any plan, account or other arrangement that is subject to
Section 406 of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), Section 4975 of the Internal Revenue Code of 1986, as amended (the
“Code”), or provisions under any Similar Law (as defined in the Series 2018-1
Supplemental Definitions List attached to the Series 2018-1 Supplement as Annex
A) or (ii) your purchase and holding of the VFN Notes will not constitute or
result in a non-exempt prohibited transaction under Section 406 of ERISA or
Section 4975 of the Code or a violation of any applicable Similar Law; and

 

  (j)

You will obtain for the benefit of the Co-Issuers from any purchaser of the VFN
Notes substantially the same representations and warranties contained in the
foregoing paragraphs.

This letter agreement will be governed by and construed in accordance with the
laws of the State of New York without giving effect to any choice of law or
conflict provision or rule (whether of the State of New York or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other that the State of New York.

 

D-2



--------------------------------------------------------------------------------

You understand that the Administrative Agent will rely upon this letter
agreement in acting as an Administrative Agent in connection with the
Transaction. You agree to notify the Administrative Agent promptly in writing if
any of your representations, acknowledgements or agreements herein cease to be
accurate and complete. You irrevocably authorize the Administrative Agent to
produce this letter to any interested party in any administrative or legal
proceeding or official inquiry with respect to the matters set forth herein.

 

BARCLAYS BANK PLC, as Administrative Agent By:       Name:   Title:

 

Agreed and Acknowledged: [PURCHASER] By:       Name:   Title:

 

D-3